Exhibit 10.11(1)

REPUBLIQUE GABONAISE

MINISTERE DES MINES, DE L’ENERGIE, DU PETROLE

ET DES RESSOURCES HYDRAULIQUES

DIRECTION GENERALE DES HYDROCARBURES

CONTRAT D’EXPLORATION ET DE PARTAGE DE PRODUCTION

ENTRE

L’ETAT GABONAIS

ET

VAALCO PRODUCTION (GABON), INC.

PERMIS MUTAMBA IRORU

N°G4-219



--------------------------------------------------------------------------------

SOMMAIRE

DEFINITIONS

 

          PAGES ARTICLES   

1

   Dispositions Générales    11

2

   Comité Technique de Suivi des Opérations Pétrolières    14

3

   Périodes d’exploration    17

4

   Engagements de travaux pendant les périodes d’exploration    18

5

   Etablissement et approbation des Programmes Annuels de Travaux et des Budgets
correspondants    20

6

   Renonciation aux droits    22

7

   Insuffisance de travaux d’exploration    23

8

   Obligations du Contracteur durant les périodes d’exploration    24

9

   Droits afférents aux périodes d’exploration    27

10

   Propriété des biens    28

11

   Rapports d’activités pendant les périodes d’exploration    30

12

   Utilisation des ressources naturelles et des terrains    32

13

   Utilisation des installations    34

14

   Protection de l’environnement    35

15

   Expiration du Contrat à la fin des périodes d’exploration    40

16

   Découverte et obligation d’exploiter    41

17

   Demande d’Autorisation Exclusive d’Exploitation et délimitation des Zones
d’Exploitation    43

18

   Durée de validité de l’Autorisation Exclusive d’Exploitation    45

19

   Participation de l’Etat    46

20

   Programme de développement    48

21

   Obligations du Contracteur durant les périodes de développement et
d’exploitation    49

 

2



--------------------------------------------------------------------------------

22

   Droits du Contracteur attachés aux Autorisations Exclusives d’Exploitation   
52

23

   Obligation de commercialiser la production    53

24

   Récupération des Coûts Pétroliers    54

25

   Partage de la production    56

26

   Régime fiscal    58

27

   Valorisation des Hydrocarbures    69

28

   Bonus    71

29

   Mesurage et comptage des Hydrocarbures    72

30

   Gaz Naturel    73

31

   Contrôle des changes    75

32

   Exemption de l’obligation relative aux Bons d’Equipements et aux Certificats
d’Investissements    76

33

   Méthode de comptabilité et Unité monétaire utilisées pour la tenue des
comptes    77

34

   Régime douanier et documents d’importation et d’exportation    78

35

   Contribution à la satisfaction des besoins du marché intérieur    80

36

   Exportation, transfert de propriété et règles de mise à disposition des
Hydrocarbures    81

37

   Protection des droits    83

38

   Personnel    84

39

   Formation de Gabonais autres que ceux employés par le Contracteur    85

40

   Rapports d’activités en périodes de développement et d’exploitation    86

41

   Paiements    88

42

   Cession d’intérêts    89

43

   Application du Contrat    91

44

   Unitisation    92

45

   Sanctions et Déchéance    93

 

3



--------------------------------------------------------------------------------

46

   Opérations pour le compte de l’Etat    95

47

   Solidarité et Garanties    97

48

   Force majeure    98

49

   Examens, Vérifications et Contrôles    99

50

   Arbitrage    102

51

   Notifications    104

52

   Entrée en vigueur    105 Annexe 1 : Zone Délimitée    106 Annexe 2 :
Procédure Comptable    110 Engagement de la Société Mère    137

 

4



--------------------------------------------------------------------------------

CONTRAT D’EXPLORATION ET DE PARTAGE DE PRODUCTION

ENTRE

L’Etat Gabonais, représenté par Monsieur Richard Auguste ONOUVIET, Ministre des
Mines, de l’Energie, du Pétrole et des Ressources Hydrauliques,

D’une part,

ET

La société VAALCO Production (Gabon), Inc., société par actions ayant une
capitalisation boursière actuelle de 88.104.000 Dollars des Etats-Unis
d’Amérique au 30 juin 2005, constituée selon les lois en vigueur dans l’Etat du
Delaware, ayant son siège social à 4600 Post Oak Place, Suite 309, Houston,
Texas 77027, (USA) ci-après dénommée le “Contracteur” ou partie contractante,
représentée par son Président Monsieur Russell SCHEIRMAN;

D’autre part,

L’Etat Gabonais et le Contracteur étant également désignés ci-après
collectivement “les Parties” et individuellement “la Partie”.

 

5



--------------------------------------------------------------------------------

Considérant:

 

  •   que l’Etat est propriétaire des ressources naturelles du sol et du
sous-sol de son territoire, des zones marines relevant de sa souveraineté ou
faisant partie de sa zone économique exclusive ;

 

  •   que la découverte de ressources nationales en Hydrocarbures et leur mise
en valeur contribuent, pour une part importante, à la mise en oeuvre de la
politique de développement économique et social du pays et à la promotion du
bien-être de ses habitants ;

 

  •   qu’à cet effet, la recherche et l’exploitation des richesses nationales
sont considérées comme des activités d’utilité publique ;

 

  •   que, conformément à la loi n° 15/62 du 2 juin 1962 portant institution
d’un Code Minier en République Gabonaise, telle que modifiée par les textes
subséquents, au décret n° 981/PR du 16 octobre 1970 fixant les conditions
d’application du Code Minier et à la loi n° 14/82 du 24 janvier 1983 portant
réglementation des activités de recherche et d’exploitation des Hydrocarbures,
l’Etat entend entreprendre des opérations de recherche, d’exploitation, de
transport, de stockage et de commercialisation des Hydrocarbures ;

 

  •   qu’il est de l’intérêt de l’Etat que les opérations ci-dessus soient
effectuées dans le strict respect des méthodes adéquates et de la célérité
compatible avec les pratiques prévalant dans l’industrie des Hydrocarbures, et
de manière à atteindre les objectifs ci-dessus ;

 

  •   que le Contracteur dispose de capitaux suffisants, de la compétence
technique et commerciale, du personnel, de la capacité d’organisation
nécessaires pour mener à bien les opérations spécifiées ci-après, et qu’il
désire coopérer avec l’Etat en participant au développement de l’industrie des
Hydrocarbures pour favoriser ainsi l’expansion économique du pays et la
promotion sociale de ses habitants.

 

  •   que l’environnement fait partie du patrimoine national, ce qui comporte
pour l’Etat Gabonais et l’ensemble des ressortissant des droits et obligations ;
qu’il convient de prendre systématiquement en compte la préservation de cet
environnement dans toutes opérations et notamment dans le domaine de
l’exploration et de l’exploitation des ressources naturelles de la Nation ;

 

  •   que les Parties, soucieuses de l’harmonisation du développement des
ressources pétrolières nationales avec la préservation de l’environnement
gabonais à l’issue des opérations d’exploration et d’exploitation pétrolières,
souhaitent définir et mettre en place les moyens les plus appropriés pour
permettre et garantir que soient effectuées les opérations de remise en état des
sites pétroliers tout en conciliant une exploitation optimale des gisements avec
la préservation de l’environnement ;

 

  •   qu’il est de l’intérêt de l’Etat Gabonais que la réalisation des
opérations Pétrolières, en particulier, en cas de découverte, l’exécution des
opérations de remise en état des sites à l’issue de l’exploitation, soient
effectuées dans le strict respect des méthodes en vigueur dans l’industrie
pétrolière internationale, tout en prenant systématiquement en compte la
préservation de l’environnement.

 

6



--------------------------------------------------------------------------------

Et étant précisé que, pour l’interprétation du Contrat, sont admises les
définitions suivantes:

 

•   Année Civile signifie une période de douze mois consécutifs commençant le
premier janvier et se terminant le trente et un décembre suivant, selon le
calendrier grégorien;

 

•   Année Contractuelle signifie une période de douze mois consécutifs
commençant à la Date Effective ou le jour anniversaire de celle-ci;

 

•   Autorisation Exclusive d’Exploration signifie l’acte administratif par
lequel l’Etat autorise le Contracteur à entreprendre, dans la Zone Délimitée, à
titre exclusif, tous travaux et études de prospection, d’exploration et de
recherche ayant pour but la découverte d’Hydrocarbures;

 

•   Autorisation Exclusive d’Exploitation signifie l’acte administratif par
lequel l’Etat autorise le Contracteur à entreprendre, à titre exclusif, tous
travaux de développement, d’exploitation et de production de Gisements à
l’intérieur d’une Zone d’Exploitation;

 

•   Baril signifie U S Barrel, soit 42 gallons américains à la température de
60° F.

 

•   Budget signifie l’estimation des dépenses, poste par poste, relatives aux
Opérations Pétrolières figurant dans les Programmes Annuels de Travaux;

 

•   Condensat signifie les Hydrocarbures liquides obtenus par détente de Gaz
Naturel;

 

•   Contrat signifie le présent acte et ses Annexes qui en font partie
intégrante, ainsi que tout renouvellement, extension, substitution ou
modification au Contrat que les Parties décideraient;

 

•   Contracteur signifie la ou les parties cocontractantes de l’Etat, ainsi que
tous organismes, établissements, personnes morales de droit public ou privé,
entreprises, auxquels un intérêt pourrait être cédé par la suite en application
des dispositions des Articles 19 ou 42;

 

•   Coûts Pétroliers signifie toutes les dépenses effectivement supportées et
payées par le Contracteur pour la réalisation des Opérations Pétrolières,
déterminées conformément au Contrat et à la Procédure Comptable objet de
l’Annexe 2, pour lesquelles lui est reconnu un droit à récupération de leurs
montants;

 

•   Date Effective signifie la date d’entrée en vigueur du Contrat prévue à
l’Article 52;

 

•   Etat signifie l’Etat Gabonais, propriétaire des ressources naturelles du sol
et du sous-sol de son territoire, des zones marines relevant de sa souveraineté
ou faisant partie de sa zone économique; Il est seul titulaire des titres
miniers. Suivant le cas, il exerce les prérogatives de Puissance Publique
découlant des attributs attachés à la souveraineté, ou agit en qualité
d’Etat-entrepreneur, dans le cadre d’associations avec des entreprises ou de
prise de participation, ou en

 

7



--------------------------------------------------------------------------------

qualité d’actionnaire, par l’intermédiaire soit des Administrations et des
agents des services publics, soit d’entreprises contrôlées par lui. L’Etat est
indifféremment désigné par “le Ministère chargé des Hydrocarbures”, “la
Direction Générale chargée des Hydrocarbures”, “les Services chargés des
Hydrocarbures”, ou, d’une manière générale, “l’Administration”;

 

•   Forage d’Appréciation signifie tout forage destiné à évaluer une découverte
et sa commercialité ;

 

•   Forage d’Exploration signifie tout forage destiné à mettre en évidence un
Gisement ou à en déterminer l’étendue et l’importance;

 

•   Forage de Développement signifie tout forage destiné à produire les
Hydrocarbures du Gisement;

 

•   Franc C.F.A. signifie la monnaie définie au titre H de la Convention de
Coopération Monétaire entre les Etats Membres de la Banque des Etats de
l’Afrique Centrale (B.E.A.C.) et la République Française, signée à Brazzaville
le 23 novembre 1972;

 

•   Gaz Naturel signifie méthane, éthane, propane, butane et, plus généralement,
tous les Hydrocarbures gazeux, humides ou secs, associés ou non à des
Hydrocarbures liquides;

 

•   Gisement signifie accumulation d’Hydrocarbures dans le sous sol;

 

•   Gros Equipements signifie équipements dont la valeur excéderait la somme de
1.000.000 USD;

 

•   Hydrocarbures signifie Pétrole Brut, Condensat et Gaz Naturel;

 

•   Mois Civil signifie la période mensuelle du calendrier grégorien et qui
commence le premier jour du mois et se termine le 28, le 29, le 30 ou le 31 du
mois selon le cas ;

 

•   Opérateur signifie la société dûment mandatée par le Contracteur et agréée
par l’Etat Gabonais pour la conduite et la réalisation des Opérations
Pétrolières au nom, pour le compte et sous la responsabilité du Contracteur;

 

•   Opérations Pétrolières signifie toutes les opérations de prospection,
d’exploration, de développement, de production, de transport, de stockage des
Hydrocarbures et, plus généralement, toutes autres opérations directement liées
aux précédentes, réalisées dans le cadre du Contrat, à l’exception des
opérations de raffinage et de commercialisation;

 

8



--------------------------------------------------------------------------------

•   Pétrole Brut signifie huile minérale brute, condensât, asphalte, ozocérite
et toutes sortes d’Hydrocarbures et bitumes, solides ou liquides dans leur état
naturel, ou obtenus du Gaz Naturel par condensation ou extraction;

 

  •   Production Totale Disponible signifie la production totale d’Hydrocarbures
provenant de l’exploitation de tous les Gisements situés à l’intérieur de la
Zone Délimitée, décomptée sur ladite zone après dégazage, déshydratation,
stabilisation, décantation, dessalage et dégazolinage (pour le Gaz Naturel), au
moment où elle est envoyée vers les canalisations d’évacuation ou, à défaut,
vers les installations de stockage et diminuée des quantités:

 

  1) perdues ou brûlées lors d’essais de production sur la Zone d’Exploitation
ou dans les installations de production, de collecte ou de stockage de ladite
zone, sous réserve que le Contracteur ait respecté la réglementation en vigueur
et les directives et recommandations de l’Administration;

 

  2) réinjectées dans les Gisements de la Zone d’Exploitation;

 

  3) utilisées à la confection de fluides de forage pour les besoins de la Zone
Délimitée;

 

  4) utilisées à des travaux exécutés, après forage, sur des puits de la Zone
d’Exploitation;

 

  5) consommées dans les moteurs ou turbines fournissant l’énergie utilisée:

 

    i. à actionner les unités de pompage nécessaires sur les puits de la Zone
d’Exploitation,

 

   ii. à collecter les Hydrocarbures sur la Zone d’Exploitation,

 

  iii. à faire fonctionner les installations de forage établies sur la Zone
Délimitée pour les besoins de celle-ci.

 

•   Production Nette signifie la Production Totale Disponible d’Hydrocarbures,
diminuée de la redevance minière proportionnelle;

 

•   Production Restante signifie la Production Nette diminuée des prélèvements
d’Hydrocarbures opérés par le Contracteur au titre de la récupération des Coûts
Pétroliers;

 

•   Programme Annuel de Travaux signifie l’ensemble des Opérations Pétrolières
que le Contracteur s’engage à réaliser au cours d’une Année Civile dans la Zone
Délimitée ou dans une Zone d’Exploitation et figurant sur un document décrivant,
poste par poste, ces Opérations Pétrolières;

 

•   Société Affiliée signifie une société ou toute autre entreprise:

 

  •   qui contrôle une ou plusieurs entreprises constituant le Contracteur,

 

  •   ou qui est contrôlée par une ou plusieurs entreprises constituant le
Contracteur,

 

  •   ou qui est contrôlée par une entreprise qui contrôle elle-même le
Contracteur.

 

9



--------------------------------------------------------------------------------

Ce contrôle signifie la propriété, directe ou indirecte, de plus de cinquante
pour cent du capital de la société contrôlée, conférant à l’entreprise détenant
le contrôle la majorité absolue des droits de vote;

 

  •   Société non Affiliée ou Tiers signifie une société ou toute autre
entreprise, autre que les Parties, n’entrant pas dans la définition précédente;

 

  •   Sous Enlèvement signifie la situation où l’une des Parties, à un moment
donné, n’a pas encore pris et disposé de la totalité de la part d’Hydrocarbures
à laquelle elle a droit en application des dispositions du Contrat;

 

  •   Sur Enlèvement signifie la situation où l’une des Parties, à un moment
donné, a déjà pris et disposé d’une quantité d’Hydrocarbures supérieure à celle
à laquelle elle a droit en application des dispositions du Contrat;

 

  •   Taux $ LIBOR signifie le taux d’intérêt interbancaire annuel appliqué pour
le dollar des Etats-Unis d’Amérique tel que publié par le Financial Times ou le
Wall Street Journal;

 

  •   Zone Délimitée signifie la surface à l’intérieur du périmètre décrit à
l’Annexe 1;

 

  •   Zone d’Exploitation signifie la surface située à l’intérieur de la Zone
Délimitée sur laquelle l’Etat accorde au Contracteur, conformément à la
réglementation en vigueur et au Contrat, une Autorisation Exclusive
d’Exploitation.

Ceci exposé, il est convenu et arrêté ce qui suit:

 

10



--------------------------------------------------------------------------------

ARTICLE 1

DISPOSITIONS GENERALES

1.1

Le Contrat constitue un accord en vue de l’exploration et du partage de la
production des Hydrocarbures dont les clauses sont régies par les lois et
règlements en vigueur au Gabon.

Toutes les transactions effectuées dans le cadre du Contrat sont considérées
comme des actes de commerce.

1.2

Le Contrat définit les droits et obligations des Parties, régit leurs relations
mutuelles et fixe les règles et modalités d’exploration, d’exploitation et de
partage de la production entre elles. Il s’applique aux Opérations Pétrolières
que doit réaliser le Contracteur dans la Zone Délimitée et la Zone
d’Exploitation, étant entendu que les substances et produits autres que les
Hydrocarbures sont placés hors de son champ d’application.

1.3

Le Contracteur est tenu, pour tous les travaux nécessaires exécutés dans le
cadre de la réalisation des Opérations Pétrolières, de se conformer aux règles
de l’art généralement admises dans l’industrie des Hydrocarbures.

1.4

Le Contracteur est tenu de fournir tous les moyens financiers et techniques
nécessaires à la bonne réalisation des Opérations Pétrolières. Il a la faculté
de recourir, sous réserve d’obtenir l’agrément écrit de l’Administration, aux
capitaux de Tiers pour le financement des investissements correspondants et à
cette fin d’accorder tous gages, nantissements et autres sûretés à titre de
garantie sur ses titres sociaux et tous actifs lui appartenant. L’Administration
ne refusera pas le dit agrément sans motif justifié. Le Contracteur reste en
revanche libre d’emprunter auprès de ses Sociétés Affiliées.

Le Contracteur est tenu de transmettre aux Services chargés des Hydrocarbures
une copie certifiée conforme des conventions et contrats de prêts qu’il a
conclus avec des Tiers et qui doivent être passés sous la condition suspensive
de l’obtention de l’agrément susvisé.

Cependant, les intérêts, agios, charges financières de toute nature, ainsi que
les pertes de change éventuelles, liés à ce financement, quel qu’en soit
l’origine et les modalités, ne sont déductibles pour les besoins de l’Article
26.4 ni imputables aux Coûts Pétroliers donnant lieu à récupération en
application des Articles 24 et 26.10, que dans les cas et suivant les modalités
et restrictions prévus aux dits Articles et dans la Procédure Comptable.

1.5

Le Contracteur supportera seul le risque financier attaché à la réalisation des
Opérations Pétrolières, sous réserve des dispositions de l’Article 19.

 

11



--------------------------------------------------------------------------------

1.6

Pendant la durée du Contrat, la totalité de la production résultant des
Opérations Pétrolières sera partagée entre les Parties au prorata de chacune
d’elles suivant les modalités et les principes définis aux Articles 24, 25 et
26. Les entités formant le Contracteur, y compris les cessionnaires éventuels
conformément aux articles 19 et 42, sont considérées ne former qu’une seule
entité.

En revanche, pour le partage de la Production Totale Disponible, chacune des
entreprises constituant le Contracteur est traitée comme une entité distincte et
agit fiscalement pour son propre compte.

1.7

Le Contracteur, dans le mois suivant la Date Effective, notifie à
l’Administration l’entreprise désignée en qualité d’Opérateur chargé de la
réalisation des Opérations Pétrolières.

L’Opérateur, au nom, pour le compte et sous la responsabilité du Contracteur,
communiquera à l’Administration tous rapports, informations et renseignements
prévus par la réglementation en vigueur et par le Contrat, ainsi que tous
contrats ou conventions liant les entreprises constituant le Contracteur.
L’Opérateur agit en tant que mandataire de celles-ci pour la réalisation des
Opérations Pétrolières. Le Contracteur peut, à tout moment, désigner un autre
Opérateur, sous réserve qu’il ait obtenu l’approbation préalable de
l’Administration, qui ne pourra pas refuser sans motif justifié.

1.8

Dans le cadre de la mise en oeuvre des modalités d’exécution du Contrat, le
Responsable des Services chargés des Hydrocarbures prend toutes décisions, donne
tout consentement ou autorisation nécessaires ou utiles à la réalisation des
Opérations Pétrolières.

1.9

Pendant la durée du Contrat, l’Etat peut, à tout moment, et notamment lors d’une
prise de participation dans le cadre de l’Article 19, mandater une entreprise ou
un organisme de son choix pour la gestion des droits et obligations résultant de
cette participation.

1.10

Le Contracteur doit tenir à la disposition de la Direction Générale chargée des
Hydrocarbures un état dans lequel sont consignés, notamment les montants dégagés
pour toute cession d’actifs;

Les plus-values de transactions réalisées par le Contracteur à partir du
Contrat;

Les valeurs estimées des biens acquis dans le cadre du Contrat, dans les
conditions prévues à l’Article 10.3, accompagnées d’un tableau récapitulatif
desdits biens avec leurs prix et dates d’acquisition;

Les montants estimés des travaux contractuels restant à réaliser tels que prévu
à l’Article 4.

 

12



--------------------------------------------------------------------------------

1.11

Le Contracteur contribue à la création d’un fonds de soutien des Hydrocarbures
dont le but est de faire progresser la recherche et la promotion pétrolières. Ce
fonds est provisionné selon les dispositions de l’Article 21.7.

1.12

La Zone Délimitée est celle qui est définie dans l’Annexe 1.

 

13



--------------------------------------------------------------------------------

ARTICLE 2

COMITE TECHNIQUE DE SUIVI DES OPERATIONS PETROLIERES

2.1

Dans le mois suivant la Date Effective, un Comité Technique de Suivi des
Opérations Pétrolières est constitué.

II est composé, en nombre égal, de représentants de l’Etat et du Contracteur.
Les premiers sont désignés parmi les responsables de l’Administration, en
particulier parmi ceux des Services chargés des Hydrocarbures, et des
administrations domaniales, fiscales ou douanières.

Le Président dudit Comité Technique est obligatoirement un représentant des
Services chargés des Hydrocarbures.

2.2

Le Comité Technique de Suivi est un organe consultatif chargé d’examiner, de
vérifier et de faire part de ses recommandations sur:

 

  •   les programmes de travaux et les budgets prévus aux Articles 5.1 et 20.1,
avant leur présentation à l’Administration pour approbation ;

 

  •   les procédures d’appel d’offres à la concurrence et le choix des
fournisseurs et sous- traitants;

 

  •   les réalisations de travaux d’exploration, de développement et de
production des Gisements découverts et les dépenses correspondantes;

 

  •   les demandes de prorogation des périodes d’exploration;

 

  •   la configuration des surfaces devant faire l’objet de rendus, à
l’expiration des périodes d’Exploration, conformément aux dispositions du
Contrat ;

 

  •   le caractère commercialement exploitable de toute découverte
d’Hydrocarbures sur la base du rapport établi à cet effet;

 

  •   la délimitation des gisements d’Hydrocarbures découverts et la
configuration des périmètres faisant l’objet d’une demande d’Autorisation
Exclusive d’Exploitation de la part du Contracteur;

 

  •   les plans annuels de production;

 

  •   les quantités d’Hydrocarbures prélevées ou utilisées en aval du point où
est décomptée la Production Totale Disponible passible de la redevance minière
proportionnelle ;

 

  •   l’application des règles de conservation des Gisements édictées par
l’Administration ou, à défaut, inspirées des pratiques généralement admises dans
l’industrie des Hydrocarbures;

 

  •   les mesures de prévention de la pollution et les règles de sécurité et
d’hygiène sur les lieux de travail;

 

14



--------------------------------------------------------------------------------

  •   le choix entre l’achat et la location par le Contracteur des gros
équipements et des installations importantes en application des dispositions de
l’Article 10.3;

 

  •   les conditions d’emploi du personnel, en application des dispositions de
l’Article 38.12 ;

 

  •   les mesures à prendre par le Contracteur pour la formation de Gabonais en
application des dispositions du présent Contrat ;

 

  •   les versements annuels et les intérêts capitalisés sur le Fond pour le
Financement des Opérations d’Abandon et de Démantèlement.

Le Comité Technique de Suivi des Opérations Pétrolières peut, dans le cadre de
ses attributions confier des études à des sous-comités ad hoc qui peuvent être
constitués de représentants du Contracteur et de ceux de l’Administration.

2.3

Les avis, suggestions et recommandations du Comité Technique de Suivi des
Opérations Pétrolières sont adoptés à la majorité des voix, chaque membre
disposant d’une voix et ne pouvant recevoir qu’une seule délégation de vote.

En l’absence de vote contraire, le Comité Technique de Suivi des Opérations
Pétrolières est présumé accepter la proposition du Contracteur.

Le Comité Technique de Suivi des Opérations Pétrolières délibère valablement si
les deux tiers au moins de ses membres sont présents ou représentés, dont le
président ou, en cas d’empêchement de celui-ci, son représentant.

2.4

Le Comité Technique de Suivi des Opérations Pétrolières se réunit au moins deux
fois par an en période d’exploration et, au moins trois fois par an, en cas de
découverte et en période de développement et d’exploitation.

Les réunions se tiennent à l’initiative du Contracteur ou de l’Administration,
sur convocation du président du Comité Technique de Suivi adressée au moins
quinze jours avant la date de la réunion.

En cas d’urgence, les membres se réunissent dès que possible ou se consultent
par tout moyen de télétransmission (télécopie ou autre).

Le Contracteur peut demander la convocation du Comité Technique de Suivi des
Opérations Pétrolières en réunion extraordinaire lorsqu’il désire lui soumettre
des questions particulières.

L’ordre du jour est proposé par la Partie ayant demandé la réunion; les
documents nécessaires relatifs aux points de l’ordre du jour sont préparés par
le Contracteur ou, le cas échéant, par l’Administration et communiqués aux
membres du Comité Technique avec copie au Directeur Général chargé des
Hydrocarbures au moins quinze (15) jours avant la date de la réunion.

Le Contracteur assure le Secrétariat du Comité Technique de Suivi des Opérations
Pétrolières et prépare les procès-verbaux de chaque réunion.

 

15



--------------------------------------------------------------------------------

2.5

Les frais occasionnés par l’activité du Comité Technique de Suivi des Opérations
Pétrolières, ainsi que ceux supportés par l’Administration dans ce cadre, sont à
la charge du Contracteur et considérés comme des Coûts Pétroliers.

 

16



--------------------------------------------------------------------------------

ARTICLE 3

PERIODES D’EXPLORATION

3.1

Il est octroyé au Contracteur, avec effet à la Date Effective, une Autorisation
Exclusive d’Exploration sur la Zone Délimitée, pour une première période de
trois (3) Années Contractuelles.

A la demande du Contracteur, présentée au moins quarante-cinq (45) jours avant
l’expiration de la période, celle-ci peut être prorogée de trois (3) mois au
maximum pour permettre à celui-ci l’achèvement d’une obligation en cours.

Cette prorogation est accordée par décision des Services chargés des
Hydrocarbures.

Le Contracteur est cependant tenu de faire de son mieux pour que, dans des
circonstances normales, l’obligation puisse être achevée avant la fin normale de
la période susvisée.

3.2

Si le Contracteur, durant la première période, prorogée s’il y a lieu en
application de l’Article 3.1, a satisfait à ses obligations résultant du
Contrat, notamment aux engagements de travaux définis à l’Article 4,
l’Autorisation Exclusive d’Exploration est, à sa demande, renouvelée pour une
seconde période de deux (2) Années Contractuelles sur la totalité de la Zone
Délimitée.

La seconde période peut, également, être prorogée de un (1) an au maximum pour
les mêmes motifs et dans les mêmes conditions que celles indiquées à l’Article
3.1.

Le Contracteur doit présenter sa demande de renouvellement pour la seconde
période au moins trente (30) jours avant l’expiration de la première.

Si le Contracteur a bénéficié de la prorogation prévue à l’Article 3.1, le délai
de trente (30) jours susvisé court à compter de la fin de cette prorogation,
afin de lui permettre d’examiner et d’évaluer les résultats des travaux et de
juger de l’intérêt de présenter une demande de renouvellement.

Le renouvellement est accordé par Arrêté du Ministre chargé des Hydrocarbures.

3.3

Si à la fin d’une quelconque période, l’Autorisation Exclusive d’Exploration
n’est pas renouvelée, le Contracteur doit libérer l’ensemble de la Zone
Délimitée, à l’exception des Zones d’Exploitation ou des surfaces pour
lesquelles il a présenté une demande d’Autorisation Exclusive d’Exploitation en
cours d’instruction.

 

17



--------------------------------------------------------------------------------

ARTICLE 4

ENGAGEMENTS DE TRAVAUX PENDANT LES PERIODES D’EXPLORATION

4.1

Durant la période d’exploration définie à l’Article 3.1, le Contracteur est tenu
de réaliser, sur toute l’étendue de la Zone Délimitée, au moins les travaux
suivants:

 

  •   retraitement et réinterprétation de la sismique existante ;

 

  •   un (1) puits d’exploration ferme.

Pour réaliser ce Programme de Travaux dans les conditions techniques les
meilleures généralement admises dans l’industrie des Hydrocarbures, le
Contracteur investira une somme estimée à quatre (4) millions de dollars des
Etats-Unis d’Amérique.

Le Contracteur est tenu de commencer les travaux géologiques et géophysiques sur
lesquels portent les engagements ci-dessus dans les quatre (4) mois suivant la
Date Effective.

4.2

Durant la seconde période d’exploration définie à l’Article 3.2, le Contracteur
est tenu de réaliser, sur toute l’étendue de la Zone Délimitée, au moins les
travaux suivants:

 

  •   acquisition de 200 Km de sismique 2D supplémentaire ;

 

  •   un (1) puits d’exploration ferme.

Pour réaliser ce Programme de Travaux dans les conditions techniques les
meilleures généralement admises dans l’industrie des Hydrocarbures, le
Contracteur investira une somme estimée à cinq (5) millions de dollars des
Etats-Unis d’Amérique.

4.3

Les forages prévus ci-dessus seront réalisés jusqu’à la profondeur d’au moins
trois mille (3000) mètres ou jusqu’à ce que la formation géologique Gamba Dental
soit reconnue sur au moins cinquante (50) mètres si elle s’étend au delà de la
profondeur contractuelle.

Si, à la profondeur contractuelle, la formation visée ci-dessus n’a pas été
rencontrée, les Parties se consulteront pour examiner si la poursuite du forage
présente un intérêt pour elles.

Si, le forage est arrêté à une profondeur inférieure à celle initialement prévue
et ayant été exécuté selon les règles de l’art généralement admises dans
l’industrie des hydrocarbures, l’arrêt est justifié par l’une des raisons
suivantes :

 

  •   le socle est rencontré à une profondeur inférieure à celle qui était
prévue;

 

18



--------------------------------------------------------------------------------

  •   la poursuite du forage présente un danger manifeste en raison de
l’existence d’une pression de couche anormale;

 

  •   des formations rocheuses sont rencontrées, dont la dureté ne permet pas la
poursuite du forage avec des équipements habituels;

 

  •   des formations pétrolifères sont rencontrées, dont la traversée nécessite,
pour leur protection, la pose de tubes ne permettant pas d’atteindre la
profondeur contractuelle.

Le forage arrêté pour les raisons ci-dessus sera réputé avoir été foré à la
profondeur contractuelle à condition que les raisons invoquées aient été portées
en temps utile à la connaissance de l’Administration et considérées par celle-ci
comme justifiées.

A cet effet, le Contracteur est tenu d’informer le Directeur Général chargé des
Hydrocarbures de l’arrêt du forage et de préciser les raisons pour lesquelles le
forage est arrêté à une profondeur inférieure à celle initialement prévue.
L’Administration peut s’opposer, par écrit, dans un délai de sept (7) jours
francs suivant la date de réception des informations susvisées.

En tout état de cause et à défaut de réponse de l’Administration les sept
(7) jours suivant la fourniture des informations visées ci-dessus, l’arrêt du
forage sera considéré comme accepté par elle.

4.4

Le Contracteur est tenu de réaliser l’intégralité des travaux prévus pour une
période d’exploration considérée même si cela doit entraîner pour lui un
dépassement de la somme estimée pour cette période.

En revanche, si le Contracteur a réalisé, au titre d’une période d’exploration
donnée, son engagement de travaux pour un montant inférieur à la somme estimée
pour cette période, il est considéré comme ayant rempli ses obligations.

4.5

Lorsque l’Administration constate que le Contracteur n’a pas rempli son
engagement de travaux au titre d’une période d’exploration donnée, elle l’en
avise par écrit.

La procédure prévue par l’Article 49.10 est alors mise en oeuvre en tant que de
besoin.

 

19



--------------------------------------------------------------------------------

ARTICLE 5

ETABLISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS

DE TRAVAUX ET DES BUDGETS CORRESPONDANTS

5.1

Au plus tard deux (2) mois après la Date Effective, le Contracteur soumet à
l’Administration, pour approbation, un Programme Annuel de Travaux et le Budget
correspondant, pour l’ensemble de la Zone Délimitée, spécifiant les Opérations
Pétrolières se rapportant à la période allant de la Date Effective au 31
décembre suivant.

Au plus tard le 30 septembre de chaque année, le Contracteur soumet à
l’Administration, pour approbation, un Programme Annuel de Travaux et le Budget
correspondant, pour l’ensemble de la Zone Délimitée, en spécifiant les
Opérations Pétrolières qu’il se propose de réaliser au cours de l’Année Civile
suivante.

Le Programme Annuel de Travaux et le Budget correspondant doivent être examinés
par le Comité Technique de Suivi des Opérations Pétrolières, conformément aux
dispositions de l’Article 2.2, avant d’être soumis à l’approbation de
l’Administration; les avis, suggestions et recommandations du Comité Technique
de Suivi doivent y être annexés.

5.2

Si l’Administration estime que des modifications aux Opérations Pétrolières
prévues au Programme Annuel de Travaux sont nécessaires ou utiles, elle doit,
dans le délai de trente jours suivant la réception de ce Programme, en informer
par écrit le Contracteur en indiquant les modifications qu’elle demande,
appuyées de justifications qu’elle juge utiles.

L’Administration et le Contracteur se réunissent alors aussi rapidement que
possible pour examiner les modifications demandées et faire de leur mieux pour
établir, d’un commun accord, le Programme Annuel de Travaux et le Budget
correspondant dans leur forme définitive.

En tout état de cause, les parties du Programme Annuel de Travaux pour lesquels
l’Administration n’aura pas demandé de modifications sont considérées comme
approuvées et devront être réalisées par le Contracteur dans les délais
initialement prévus, étant entendu que lesdites modifications n’entraîneront pas
en principe un délai supplémentaire dans la réalisation des travaux. Au cas
contraire, la durée initialement convenue serait prorogée du temps nécessaire à
la mise en oeuvre des modifications.

Si, à l’expiration du délai de trente (30) jours prévu ci-dessus,
l’Administration n’a pas adressé de demande de modifications au Contracteur, le
Programme Annuel de Travaux et le Budget correspondant sont réputés approuvés.

 

20



--------------------------------------------------------------------------------

5.3

Si les connaissances acquises au fur et à mesure de l’exécution des travaux ou
des circonstances particulières justifient le bien-fondé de certains changements
peu importants dans les Opérations Pétrolières prévues au Programme Annuel de
Travaux, le Contracteur peut effectuer, après avoir recueilli l’approbation des
Services chargés des Hydrocarbures, les modifications correspondantes, à
condition que les objectifs fondamentaux fixés ne soient pas modifiés.

 

21



--------------------------------------------------------------------------------

ARTICLE 6

RENONCIATION AUX DROITS

6.1

Le Contracteur peut renoncer à ses droits résultant du Contrat sur tout ou
partie de la Zone Délimitée, sous réserve de l’application des dispositions de
l’Article 7.

6.2

Durant la première période d’exploration définie à l’Article 3.1, la
renonciation ne peut porter que sur la totalité de la Zone Délimitée, sous
réserve des dispositions de l’Article 6.5.

6.3

Durant la seconde période d’exploration définie à l’Article 3.2, la renonciation
peut porter sur la totalité ou une partie de la Zone Délimitée.

6.4

Le Contracteur doit informer par lettre l’Administration de sa décision de
renoncer à ses droits en indiquant, dans le cas d’une renonciation partielle, la
partie de la Zone Délimitée sur laquelle porte cette renonciation. Celle-ci
devient effective soixante (60) jours après la réception de la lettre susvisée,
à moins que l’Administration ne soit d’accord pour que cette renonciation prenne
effet à une date plus rapprochée.

En cas de renonciation totale, une garantie de paiement des indemnités prévues à
l’Article 7 devra être annexée à la lettre de notification de la décision de
renonciation.

Dans les trente (30) jours suivant la prise d’effet de la renonciation, le
Contracteur adresse à l’Administration un rapport détaillé, accompagné des
justificatifs appropriés sur les travaux qu’il a réalisés sur la Zone Délimitée
et les dépenses correspondantes.

6.5

En cas de renonciation, le Contracteur a le droit de conserver les Zones
d’Exploitation ou les surfaces pour lesquelles il a présenté une demande en
cours d’instruction.

6.6

En cas de renonciation partielle, chaque surface rendue doit être de superficie
suffisante pour permettre la réalisation d’opérations pétrolières, et de forme
simple ayant pour limites des parallèles et des méridiens terrestres.

6.7

Une renonciation partielle au cours de la première période d’exploration n’a pas
pour effet de réduire les engagements de travaux du Contracteur définis à
l’Article 4.1; la part des travaux non encore réalisés à la date à laquelle la
renonciation est devenue effective, est reportée sur la partie restante de la
Zone Délimitée.

 

22



--------------------------------------------------------------------------------

ARTICLE 7

INSUFFISANCE DE TRAVAUX D’EXPLORATION

7.1

En cas de renonciation à la totalité de la Zone Délimitée prévue aux Articles
6.1 ou 6.2, sans que les engagements de travaux, définis à l’Article 4, aient
été remplis, le Contracteur est tenu de payer à l’Etat, dans les trente
(30) jours de la prise d’effet de la renonciation et sur la base des indications
prévues à l’Article 6.4, une indemnité correspondant au coût, estimé à la date
de la prise d’effet de la renonciation, des travaux qui n’ont pas été réalisés.

7.2

Dans les trente (30) jours suivant la prise d’effet de la renonciation, le
Contracteur adresse à l’Administration un rapport détaillé, accompagné des
justificatifs appropriés sur les travaux qu’il a réalisés sur la Zone Délimitée
et les dépenses correspondantes.

7.3

Si, à l’expiration de l’une quelconque des périodes d’exploration, le
Contracteur n’a pas rempli ses engagements de travaux définis à l’Article 3, il
est tenu de payer à l’Etat, dans les trente (30) jours de la date d’expiration
de la période concernée, une indemnité correspondant au coût des travaux non
réalisés, tel qu’il peut être estimé à cette date.

7.4

En cas de retard dans le paiement de l’indemnité à verser à l’Etat en
application des Articles 7.1 et 7.2, les sommes dues à ce titre portent intérêt
calculé, à compter de la date limite à laquelle les indemnités auraient dû être
payées, et jusqu’à leur paiement par le Contracteur, au taux $ LIBOR majoré de
deux (2) points.

7.5

Si les sommes estimées visées aux Articles 7.1 et 7.3 sont inférieures à celles
réellement dues, la différence, augmentée de l’intérêt visé à l’Article 7.6,
calculé à la date à laquelle l’indemnité aurait dû être versée, est payée à
l’Etat dans les meilleurs délais.

7.6

Les sommes non payées aux dates prévues sont augmentées d’un intérêt de retard
calculé au taux $ LIBOR majoré de deux (2) points.

7.7

Le principe d’indemnités correspondant aux coûts des travaux non réalisés ne
préjuge pas des mesures que pourrait prendre l’Administration sur les autres
insuffisances constatées.

 

23



--------------------------------------------------------------------------------

ARTICLE 8

OBLIGATIONS DU CONTRACTEUR DURANT LES PERIODES D’EXPLORATION

8.1

Le Contracteur fournit tous les fonds nécessaires au règlement des dépenses
relatives à la réalisation des Opérations Pétrolières définies dans le Programme
Annuel de Travaux.

Le Contracteur réalise les Opérations Pétrolières en se dotant de matériels,
équipements et matériaux appropriés dans le strict respect des dispositions de
l’Article 10.3.

8.2

Le Contracteur est responsable de l’exécution des Programmes Annuels de Travaux.

Les travaux sont réalisés dans les meilleures conditions d’efficacité et de
coût; d’une manière générale, le Contracteur met en oeuvre tous moyens
appropriés en vue de l’exécution des Programmes Annuels de Travaux en prenant en
compte les intérêts économiques des Parties et en utilisant les techniques les
plus conformes aux règles de l’art généralement admises dans l’industrie des
Hydrocarbures.

8.3

Le Contracteur s’engage à prendre toutes les dispositions en matière de sécurité
et de protection de l’environnement, conformément à l’Article 14.

Il s’engage également à prendre toutes les dispositions pratiques pour :

 

  a) assurer la protection de nappes aquifères rencontrées;

 

  •   au cours des forages, par une bonne cimentation du cuvelage dans les
puits ;

 

  •   lors des opérations d’abandon des puits non productifs, par l’application
de bouchons de ciment afin d’isoler les couches à pression des autres niveaux
réservoirs et de la surface.

 

  b) effectuer les essais nécessaires à l’appréciation de la valeur des indices
d’hydrocarbures recueillis en cours de forage, et du caractère exploitable des
gisements découverts.

8.4

En mer, les travaux effectués et les installations érigées par le Contracteur
dans le cadre du Contrat doivent, selon leur nature et les circonstances, être
réalisés, placés, indiqués, balisés, équipés et conservés de façon à laisser, en
permanence et dans de bonnes conditions de sécurité, le libre passage à la
navigation dans les eaux de la Zone Délimitée.

Sans préjudice de ce qui précède, le Contracteur doit, pour faciliter la
navigation, installer les dispositifs sonores ou optiques approuvés ou exigés
par les autorités compétentes, et les entretenir d’une manière qui réponde aux
prescriptions desdites autorités.

 

24



--------------------------------------------------------------------------------

8.5

Lors de la construction et de l’entretien des installations nécessaires pour la
réalisation des Opérations Pétrolières, le Contracteur ne doit causer aucun
trouble à l’intérieur du périmètre d’un cimetière ou à un immeuble utilisé comme
lieu de culte, déjà existant au moment des travaux.

Il ne doit causer aucun trouble de nature à porter atteinte à l’usage normal
d’un immeuble sans le consentement préalable des occupants. Le Contracteur est
tenu de payer des indemnités en compensation des dommages causés par lui aux
tiers.

8.6

En application de la Convention Internationale sur la Pollution des Eaux de la
Mer par les Hydrocarbures signée à Londres le 12 Mai 1954, des amendements dont
elle a fait l’objet et des textes pris pour assurer sa mise en oeuvre, le
Contracteur s’engage à prendre toutes les précautions nécessaires pour prévenir
toute pollution marine.

A cet effet, l’Etat peut décider de toute mesure supplémentaire qui lui
paraîtrait nécessaire pour assurer la préservation de la zone marine.

8.7

A conditions de prix, de qualité et de délais de livraison similaires, le
Contracteur s’engage, pour les contrats d’approvisionnement, de travaux et de
services, à donner la préférence aux entreprises détenues par des nationaux.

8.8

Sauf urgence ou disponibilité d’équipements, les contrats dont le montant peut
atteindre ou dépasser l’équivalent de un million (1.000.000) de dollars des
Etats Unis d’Amérique doivent faire l’objet d’appels d’offres.

Le Contracteur informe le Service chargé des Hydrocarbures, au moins quinze
jours à l’avance, de la date, de l’heure et du lieu du dépouillement des offres.
Les représentants du Service chargé des Hydrocarbures participent, si cela
s’avère nécessaire, au dépouillement des offres et de leur étude.

Les informations mises à la disposition des participants aux opérations de
dépouillement et d’étude des offres doivent être communiquées, en même temps, au
Service chargé des Hydrocarbures.

Un original ou une copie certifiée conforme des contrats correspondant aux
offres retenues est transmis au Directeur Général chargé des Hydrocarbures dès
que possible.

Toute absence de commentaires dans les trente (30) jours francs suivant la
communication des informations relatives aux contrats à l’Administration vaudra
acceptation par l’Etat des termes et conditions de ces contrats donnant dès lors
droits à l’imputation intégrale des coûts associés à chacun des contrats
transmis au débit du compte des Coûts Pétroliers.

 

25



--------------------------------------------------------------------------------

8.9

Une liste de tous les contrats conclus par le Contracteur au cours de chaque
trimestre civil, pour la réalisation des Opérations Pétrolières, est transmise
au Directeur Général chargé des Hydrocarbures dans les quinze (15) jours suivant
la fin du trimestre concerné.

Pour chaque contrat, l’objet et le montant ainsi que le nom du cocontractant
sont précisés dans la lettre de transmission.

8.10

Le Contracteur est tenu de mettre à la disposition des représentants du Service
chargé des Hydrocarbures tous les moyens leur permettant le suivi permanent des
Opérations Pétrolières.

Il devra notamment prévoir dans ses locaux, un bureau équipé de moyens de
travail et de communication et assurer la prise en charge des dits représentants
dans le cadre de leurs missions.

Cette prise en charge sera incluse dans les Coûts Pétroliers.

8.11

Dans les quarante-cinq (45) jours suivant la date d’expiration des Périodes
d’Exploration définies à l’Article 3, le Contracteur adresse au Directeur
Général chargé des Hydrocarbures un rapport détaillé, accompagné des
justificatifs appropriés, sur les travaux qu’il a réalisés sur la Zone
Délimitée, les dépenses correspondantes et, le cas échéant, le volume et le coût
estimé des travaux non réalisés.

 

26



--------------------------------------------------------------------------------

ARTICLE 9

DROITS AFFERENTS AUX PERIODES D’EXPLORATION

9.1

Sous réserve des dispositions particulières du Contrat, le Contracteur dispose
des droits dont l’exercice conditionne la réalisation des Opérations Pétrolières
dans la Zone Délimitée et bénéficie à cet effet de toutes les facilités
possibles.

Ces droits impliquent notamment:

 

  a) l’entière responsabilité de l’administration, de la gestion, du contrôle et
de la conduite des Opérations Pétrolières;

 

  b) la faculté d’exercer les droits conférés par le Contrat et les pouvoirs en
découlant, par l’intermédiaire d’agents et d’entrepreneurs indépendants dont il
supporte les rémunérations, frais et charges, conformément à la réglementation
en vigueur au Gabon sur les transactions financières et sous réserve des
dispositions de l’Article 8.7.

 

  c) Sous réserve des dispositions de l’Article 11.5 et des coûts de photocopie
ou autre moyen de reproduction, le Contracteur aura libre accès aux
échantillons, documents, rapports, études et données conservées par
l’Administration qui existent s’agissant de la Zone Délimitée.

9.2

Sous réserve de la réglementation en vigueur et des dispositions de l’Article 8,
le Contracteur aura le droit de défricher les terrains, de creuser, percer,
forer, construire, ériger, placer, approvisionner, faire fonctionner,
administrer et entretenir des fosses, cuves, puits, tranchées, excavations,
barrages, canaux, conduites d’eau, usines, réservoirs, bassins, installations
d’emmagasinage en mer et à terre, groupes de distillation primaire, groupes
séparateurs des essences de première extraction, usines de soufre et autres
installations de production d’Hydrocarbures, ainsi que les canalisations,
stations de pompage, groupes générateurs, centrales électriques, lignes à haute
tension, moyens de télécommunications, fabriques, entrepôts, bureaux,
baraquements, maisons pour le personnel, hôpitaux, écoles, locaux, ports, docks,
havres, digues, jetées, dragues, brise-lames, appontements sous-marins et autres
installations, navires, véhicules, voies ferrées, routes, ponts, ferry-boats,
lignes aériennes, aéroports et autres moyens de transport, garages, hangars,
ateliers, fonderies, ateliers de réparation et tous les services auxiliaires qui
s’y rapportent, et, plus généralement, tout ce qui est nécessaire à la
réalisation des Opérations Pétrolières.

L’emplacement de ces installations peut être choisi par le Contracteur sous
réserve de la réglementation en vigueur et des dispositions des Articles 8.5, 13
et 14.

9.3

Les agents, employés et préposés du Contracteur ou de ses sous-contractants
pourront, dans le cadre de leurs fonctions, entrer dans la Zone Délimitée ou en
sortir, et accéder librement à toutes les installations mises en place par le
Contracteur pour la réalisation des Opérations Pétrolières.

 

27



--------------------------------------------------------------------------------

ARTICLE 10

PROPRIETE DES BIENS

10.1

Les biens immeubles tels que puits et bâtiments et leur matériel d’équipement,
les appontements, routes, ponts, canaux, ports, docks, digues, jetées, conduites
d’eau, canalisations, réservoirs, bassins, voies ferrées, terrains,
constructions, entrepôts, bureaux, usines, ainsi que les machines et équipements
établis à demeure, achetés ou construits par le Contracteur, ainsi que les biens
meubles acquis ou fabriqués par lui pour la réalisation des Opérations
Pétrolières, sont la propriété de l’Etat.

Un inventaire de ces biens est établi à la fin de chaque année et communiqué au
plus tard le ler Mars de l’Année suivante au Service chargé des Hydrocarbures.

Le Contracteur pourra utiliser à titre gracieux ces biens meubles et immeubles
dans le cadre du Contrat et pour toute la durée nécessaire aux Opérations
Pétrolières, quel que soit leurs statuts vis-à-vis des coûts pétroliers.

Il pourra aussi les utiliser pour la réalisation d’autres Opérations Pétrolières
régies par d’autres contrats auxquels il est partie, moyennant paiement d’un
prix de location calculé d’une façon appropriée et approuvé par
l’Administration.

Les recettes en résultant sont inscrites au compte des Coûts Pétroliers et
viennent en diminution de ceux-ci. Elles sont versées à l’Etat si les Coûts
Pétroliers restant à récupérer ne correspondent plus qu’à des dépenses
d’exploitation.

Pour couvrir ces biens, le Contracteur contracte, pour le compte de l’Etat,
toutes les assurances nécessaires exigées par la réglementation en vigueur et
conformément aux pratiques généralement admises.

Les primes d’assurance payées à ce titre sont incluses dans les Coûts
Pétroliers.

Les indemnités perçues en cas de sinistre sont inscrites au compte des Coûts
Pétroliers et viennent en diminution de ceux-ci.

Elles sont reversées à l’Etat si les Coûts Pétroliers restant à récupérer ne
correspondent plus qu’à des dépenses d’exploitation, à moins qu’elles ne soient
consacrées au remplacement des biens perdus ou détruits.

10.2

Les dispositions de l’Article 10.1 ne sont pas applicables aux biens appartenant
à des Tiers ou des Sociétés Affiliées pris en location par le Contracteur en
vertu d’un bail ou d’une location simple.

 

28



--------------------------------------------------------------------------------

10.3

A conditions économiques équivalentes, le Contracteur s’engage à donner la
priorité à l’achat des biens sur le bail ou la location.

En ce qui concerne les Gros Equipements et les installations importantes, le
Contracteur doit, avant d’opter pour l’achat ou la location, recueillir les avis
et recommandations du Comité Technique de Suivi des Opérations Pétrolières et
soumettre son choix, dûment justifié, à l’approbation de l’Administration.

Ce choix ne devient définitif qu’après l’obtention de ladite approbation.

Lors de l’examen du Programme Annuel de Travaux et du Budget correspondant,
l’Administration désigne les gros équipements et les installations importantes y
figurant pour lesquels le Comité Technique de Suivi des Opérations Pétrolières
doit être consulté, et l’approbation de l’Administration requise.

Le Contracteur doit tenir à la disposition du Ministère des Hydrocarbures un
rapport mis à jour annuellement et mentionnant :

 

  •   la valeur estimée des immobilisations acquises dans des Opérations
Pétrolières conformément à l’article 10.3 et un tableau résumant leur prix et
leur date d’acquisition;

 

  •   les sommes reçues correspondantes au transfert de toutes immobilisations.

 

29



--------------------------------------------------------------------------------

ARTICLE 11

RAPPORTS D’ACTIVITES PENDANT LES PERIODES D’EXPLORATION

11.1

L’Etat, par l’intermédiaire de la Direction Générale chargée des Hydrocarbures,
doit pouvoir, à tout moment, disposer de toutes les données originales se
rapportant aux Opérations Pétrolières telles que rapports géologiques,
géophysiques et pétrophysiques, rapports de forage, de mise en exploitation,
ainsi que de toutes les informations à caractère technique, comptable et
financier qu’il estime utiles pour l’exercice de son pouvoir de contrôle, pourvu
que cet accès s’effectue de manière à ne pas perturber le bon déroulement des
Opérations Pétrolières.

11.2

Dès qu’il les établit ou les obtient, le Contracteur fait parvenir au
responsable du Service chargé des Hydrocarbures les documents suivants:

 

  a) une copie des études et rapports d’interprétation géologique et géophysique
ainsi qu’une collection complète, sur support transparent stable, à échelle
normale, des profils sismiques avec traitement maximum et une copie sur support
magnétique moderne des enregistrements géophysiques de terrain et traités;

 

  b) une copie des rapports journaliers des forages en cours et une copie des
rapports d’implantation et de fin de sondage pour chacun des forages, ainsi
qu’un jeu complet, sous forme reproductible, des diagraphies enregistrées;

 

  c) une copie des rapports des tests et essais de puits réalisés en cours de
forage ainsi que toute étude relative au débit des puits en cours de production
;

 

  d) une copie des rapports relatifs aux analyses effectuées sur les
échantillons de roches et de fluides recueillis en cours de forage.

Une partie représentative des carottes et des déblais de forage prélevés dans
chaque puits, ainsi que des échantillons des fluides produits pendant les essais
de production, sont également fournis dans des délais raisonnables.

Les carottes et déblais en possession du Contracteur à la fin du Contrat, sont
remis au responsable du Service chargé des Hydrocarbures.

11.3

Au cours de la deuxième (2ème) quinzaine de chaque mois, le Contracteur fait
parvenir au Service chargé des Hydrocarbures, un rapport sur les Opérations
Pétrolières réalisées au cours du mois précédent.

11.4

Le Contracteur est tenu d’informer le Service chargé des Hydrocarbures, dans les
plus brefs délais, de toute découverte de substances minérales et de lui faire
rapport de toutes les constatations et informations utiles s’y rapportant.

 

30



--------------------------------------------------------------------------------

11.5

L’Etat est propriétaire de tous échantillons, documents originaux, rapports
établis ou obtenus par le Contracteur relatifs aux Opérations Pétrolières, aux
travaux et études géologiques, géophysiques, pétrophysiques, études de synthèse,
diagraphies de sondages, même s’ils sont à la disposition du Contracteur pour la
réalisation de ces Opérations Pétrolières.

Le Contracteur peut détenir ces échantillons ainsi que les copies des documents
et rapports pour les besoins des Opérations Pétrolières.

Les Parties considèrent ces documents, rapports, travaux, études et
échantillons, comme confidentiels et s’engagent, chacune en ce qui la concerne,
en leur nom et au nom des sociétés de services ou bureaux d’études travaillant
pour leur compte, à ne pas les communiquer à des Tiers sans autorisation
préalable du responsable du Service chargé des Hydrocarbures.

Cette obligation subsiste, en ce qui concerne l’Etat, pendant les périodes
d’exploration définies à l’Article 3 et, en cas de renonciation totale en
application des dispositions de l’Article 6, jusqu’à la date d’effet de cette
renonciation, et, en ce qui concerne le Contracteur, même après la fin du
Contrat.

Chaque entité constituant le Contracteur pourra, après avoir informé les autres
entités et l’Administration, communiquer les informations et renseignements
confidentiels susvisés

 

  a) à toute société intéressée de bonne foi dans la réalisation d’une cession
éventuelle ou d’une assistance dans le cadre des Opérations Pétrolières, après
obtention, de cette société, d’un engagement de garder confidentiels ces
informations et renseignements et de les utiliser aux seules fins de ladite
cession ou assistance, ou

 

  b) à tous consultants professionnels extérieurs, intervenant dans le cadre des
Opérations Pétrolières, après obtention, de leur part, d’un engagement similaire
de confidentialité, à condition que le Contracteur communique sans délai à
l’Administration, le nom desdits consultants ainsi que les informations et
renseignements qui lui ont été révélés, ou

 

  c) à toute banque ou établissement financier auprès desquels le Contracteur
recherche ou obtient un financement, après obtention d’un engagement similaire
de confidentialité de la part de ces organismes,

 

  d) lorsque et dans la mesure où le règlement d’une bourse de valeurs reconnue
l’exige, sauf si le droit gabonais s’y oppose,

 

  e) dans le cadre de toute procédure contentieuse en matière judiciaire,
administrative ou arbitrale.

Le Contracteur pourra, avec l’accord préalable et écrit de l’Administration,
échanger avec toute personne intéressée, tous renseignements ou informations
confidentiels de ce type contre d’autres renseignements ou informations
similaires.

 

31



--------------------------------------------------------------------------------

ARTICLE 12

UTILISATION DES RESSOURCES NATURELLES ET DES TERRAINS

12.1

Le Contracteur a la faculté, moyennant, le cas échéant, paiement de redevances
appropriées et sous réserve du respect de la réglementation en vigueur et des
dispositions de l’Article 8.5, de prélever et d’utiliser la terre de surface, le
bois de haute futaie, l’argile, le sable, la chaux, le gypse, les pierres autres
que les pierres précieuses, ainsi que d’autres substances similaires nécessaires
à la réalisation des Opérations Pétrolières.

Le Contracteur doit faire un usage raisonnable de ces matières pour la
réalisation des Opérations Pétrolières.

Le Contracteur peut prendre et utiliser l’eau nécessaire à la réalisation des
Opérations Pétrolières, à condition de ne pas gêner l’irrigation et la
navigation et que les terrains, maisons ou points d’eau n’en soient pas privés
du fait de cette utilisation.

12.2

L’Etat mettra à la disposition du Contracteur, pour les besoins des Opérations
Pétrolières, les terrains lui appartenant nécessaires à la réalisation de ces
opérations.

Le Contracteur pourra y construire et y entretenir, au-dessus et au-dessous du
sol, les installations nécessaires. II s’abstiendra de demander l’usage de
terrains s’il n’en a pas réellement besoin, et de ceux sur lesquels sont édifiés
des bâtiments utilisés par les services de l’Administration.

Le Contracteur devra indemniser l’Etat pour tout dommage causé aux terrains par
la construction, l’entretien et l’utilisation de ses installations dans des
conditions non conformes aux usages et standards de l’industrie pétrolière.

L’Administration autorisera le Contracteur, dans le cadre de la réglementation,
à construire, utiliser et entretenir des réseaux de télécommunications et de
canalisations, au-dessus ou au-dessous du sol et le long et à la limite des
terrains n’appartenant pas à l’Etat, à la condition que la construction,
l’entretien et l’utilisation de ces réseaux causent le moins de dommages
possibles aux terrains et qu’ils soient conformes à la réglementation.

12.3

Dans le cas où les Opérations Pétrolières nécessitent l’occupation et
l’utilisation de terrains appartenant à des personnes privées, le Contracteur
doit s’efforcer d’aboutir avec celles-ci à un accord fixant une indemnité
équitable en compensation de la privation de jouissance subie.

En cas de désaccord, le Contracteur doit saisir l’Administration qui peut:

 

  •   soit fixer l’indemnité à payer par le Contracteur, si l’occupation des
terrains est de courte durée. Le montant de cette indemnité tiendra alors compte
de l’utilisation effective de ces terrains par le propriétaire au moment de
l’occupation;

 

32



--------------------------------------------------------------------------------

  •   soit procéder à l’expropriation de ces terrains conformément aux
procédures en vigueur, si leur occupation est de longue durée ou si, à l’issue
de celle-ci, ils deviennent impropres à leur usage primitif. Les droits sont
acquis et enregistrés au nom de l’Etat; toutefois, le Contracteur en a la libre
utilisation pour la réalisation des Opérations Pétrolières pendant toute la
durée du Contrat.

Les frais, charges et indemnités résultant de la procédure d’expropriation sont
supportés par le Contracteur.

 

33



--------------------------------------------------------------------------------

ARTICLE 13

UTILISATION DES INSTALLATIONS

13.1

Pour les besoins des Opérations Pétrolières, le Contracteur peut utiliser, dans
les conditions de droit commun, tout chemin de fer, tramway, route, aérodrome,
terrain d’atterrissage, canal, rivière, pont, cours d’eau et tout réseau de
télécommunications, qu’ils soient la propriété de l’Etat ou d’entreprises
privées, moyennant paiement des redevances éventuellement applicables ou à fixer
d’un commun accord, en contrepartie de cette utilisation et des coûts que leur
construction, aménagement et entretien entraînent.

Le Contracteur peut aussi utiliser, pour les besoins des Opérations Pétrolières,
tout moyen de transport par terre, mer ou air, à la condition de respecter les
lois et règlements qui en régissent l’utilisation.

13.2

L’Etat peut utiliser, dans des cas exceptionnels et pour des durées
raisonnables, les moyens de transport et de communication mis en place par le
Contracteur, notamment en cas de nécessité résultant de catastrophes nationales,
cataclysmes, périls intérieurs ou extérieurs.

Le Contracteur met alors ses moyens à la disposition de l’Etat sur réquisition
ou simple demande de celui-ci.

13.3

L’Etat peut construire, exploiter et entretenir, sur et sous les terrains mis à
la disposition du Contracteur, ou le long d’eux, des routes, chemins de fer,
aérodromes, terrains d’atterrissage, canaux, ponts, digues de protection contre
les inondations, postes de police, installations militaires, canalisations,
réseau de télécommunications, en prenant soin de ne pas mettre en péril ou
d’entraver de manière importante les Opérations Pétrolières, sauf cas de
nécessité nationale.

 

34



--------------------------------------------------------------------------------

ARTICLE 14

PROTECTION DE L’ENVIRONNEMENT

14.1

Les Opérations Pétrolières ayant un impact sur l’environnement, le Contracteur
doit veiller, lors de ses opérations à:

 

  a) la conservation des ressources naturelles et à la protection de
l’environnement ;

 

  b) l’emploi de techniques modernes destinées à prévenir ou, tout au moins, à
limiter les dommages susceptibles d’être causés à l’environnement ;

 

  c) l’application de programmes de prévention de la pollution, de traitement
des déchets, de sauvegarde des ressources naturelles et de restauration et de
réhabilitation des terrains endommagés du fait des Opérations Pétrolières.

14.2

Le Contracteur doit entreprendre toutes actions adéquates et nécessaires en vue
de:

 

  a) dédommager les tiers pour les préjudices subits par eux ou pour les
dommages causés à leurs biens du fait des Opérations pétrolières ;

 

  b) minimiser les dommages à l’environnement à l’intérieur de la Zone Délimitée
et sur les terrains avoisinants.

14.3

Si le Contracteur ne respecte pas les termes du paragraphe (b) de l’article 14.2
ou contrevient à toute loi sur la protection de l’environnement en vigueur et
que ce non-respect ou cette contravention résulte en un dommage à
l’environnement, le Contracteur doit prendre toutes mesures nécessaires et
raisonnables pour remédier à ce non-respect ou à cette contravention et aux
effets qui en découlent.

14.4

Si le Ministère chargé des Hydrocarbures constate que les travaux ou
installations érigés par le Contracteur mettent ou peuvent mettre en péril les
personnes ou leurs biens, causer la pollution de l’environnement ou mettre en
danger la faune à un degré que le Ministère peut juger inacceptable, le
Ministère ordonnera au Contracteur de prendre toute mesure pour remédier, dans
les meilleurs délais, aux dommages causés et pourrait même lui demander
d’interrompre les Opérations Pétrolières totalement ou partiellement, jusqu’à ce
que des mesures adéquates soient prises pour réparer les dommages causés.

14.5

Les mesures à prendre par le Contracteur pour se conformer aux termes du
paragraphe (b) de l’Article 14.2 seront déterminées en accord avec le Ministère
au commencement des opérations ou lors de tout changement dans les objectifs ou
dans les méthodes de travail.

 

35



--------------------------------------------------------------------------------

Le Contracteur doit tenir compte des règles et standards internationaux
applicables en pareilles circonstances à la Date Effective. Une étude d’impact
devra être conduite conformément à l’ Article 14.6.

Le Contracteur doit notifier au Ministère, par écrit, les mesures finalement
retenues et faire en sorte que lesdites mesures soient, de temps à autre, revues
en fonction des conditions prévalant.

14.6

A cet effet, le Contracteur devra charger un organisme ou une société
internationalement reconnus pour sa connaissance des problèmes d’environnement,
afin d’entreprendre deux études d’impact sur l’environnement dans le but :

a) de déterminer la situation prévalant en rapport avec l’environnement, les
êtres humains, la faune terrestre et marine à l’intérieur de la Zone délimitée
et des zones avoisinantes au moment de la réalisation des études et,

b) d’établir quels sont les effets sur. l’environnement, les êtres humains, la
faune terrestre et marine à l’intérieur de la Zone Délimitée du fait des
Opérations Pétrolières menée dans le cadre du Contrat et de proposer les mesures
et méthodes prévues à l’article 14.5 de nature à minimiser les dommages causés à
l’environnement et de restaurer les sites à l’intérieur de la Zone Délimitée.

14.7

La première (1ère) étude doit comporter deux (2) parties :

 

  •   une partie préliminaire qui doit être menée avant tous travaux sismiques
de terrain;

 

  •   une deuxième partie qui doit traiter de la phase de forage.

14.8

La seconde (2nde) étude devra être achevée avant le commencement des opérations
de production et devra être soumise à l’Administration par le Contracteur en
même temps que le plan de développement.

14.9

Les études mentionnées à l’article 14.6 devront contenir des instructions en
matière de protection de l’environnement, à suivre en vue de minimiser les
dommages causés à l’environnement, et traiter notamment des points suivants:

a) sélection des sites de forages

b) boue et déblais de forage

c) cimentation des casings

d) protection des nappes aquifères

e) plan de prévention des éruptions

f) brûlage du gaz aux torches durant les phases de tests et de complétion des
puits pétroliers

g) abandon des puits

h) démantèlement des appareils de forage

i) stockage et transport des carburants

j) utilisation des explosifs

 

36



--------------------------------------------------------------------------------

k) lieux de campement

1) lieux de dépôt des déchets liquides et solides

m) sites culturels et archéologiques

n) la faune et son habitat

o) contrôle des bruits

p) lieux de culte

14.10 Le Contracteur devra s’assurer que :

 

  a) les opérations pétrolières sont menées dans des conditions acceptables de
protection de l’environnement et conformément aux règles de l’art et aux
pratiques industrielles admises internationalement ;

 

  b) les études d’impact des opérations pétrolières sur l’environnement sont
mises à la disposition de des employés du Contracteur et de ses contractants
afin de les sensibiliser sur les méthodes et mesures à prendre lors de la
conduite des opérations pétrolières ;

 

  c) tout contrat passé entre le Contracteur et ses contractants et ayant trait
aux Opérations Pétrolières, tient compte des clauses relatives à la protection
de l’environnement incluses dans le présent Contrat ;

 

  d) toutes les précautions sont prises pour prévenir la pollution marine en
application de la Convention Internationale sur la pollution des eaux de mer par
les Hydrocarbures signée le 12 mai 1954, de ses amendements et des textes pris
pour sa mise en oeuvre. L’Etat peut décider de toute mesure complémentaire pour
assurer la préservation de la zone marine.

14.11

Le Contracteur doit, avant d’entreprendre toute opération de forage, préparer et
soumettre au Service chargé des hydrocarbures un plan de lutte contre les
éventuels déversements de pétrole et les incendies.

14.12

Dans le cas :

 

  a) d’une urgence ou d’un accident résultant des Opérations Pétrolières et
affectant l’environnement, le Contracteur doit sans délai en informer le Service
chargé des Hydrocarbures et mettre en place les mesures adéquates communément
admises dans l’industrie pétrolière internationale ;

 

  b) d’incendie ou de déversement de pétrole, le Contracteur devra mettre
immédiatement en place le plan d’urgence qu’il aura préparé et fait approuvé par
le Ministère chargé des Hydrocarbures.

14.13

Si le Contracteur ne respecte pas l’un des termes contenus dans l’Article 14, la
Direction Générale chargée des Hydrocarbures pourra prendre toute action en vue
d’en assurer l’application.

 

37



--------------------------------------------------------------------------------

Dans ce cas, le Contracteur supportera les coûts engendrés par la dite action;
capital et intérêts calculés au taux $ LIBOR majoré de deux (2) points.

14.14

Le Contracteur doit, à l’expiration du Contrat ou à la libération de la surface
d’exploitation :

 

  a) enlever tous les équipements et installations mis en place par lui (mais
non repris par l’Etat) dans le cadre des Opérations pétrolières. Ledit
enlèvement devra se faire selon un programme et un plan d’abandon acceptés par
le Service chargé des Hydrocarbures et tel que décrit ci-dessous.

 

  b) restaurer les sites conformément aux règles de l’art et aux pratiques
admises dans l’industrie pétrolière et prendre toute action pour prévenir tous
risques auxquels pourraient être exposés les personnes, les biens ou
l’environnement.

14.15

En vue de faire face aux frais de remise en l’état des lieux qui lui incombe à
l’expiration normale de l’Autorisation Exclusive d’Exploitation, y compris ses
renouvellements éventuels, ou, en cas d’abandon pour des raisons dûment
justifiées, dans le cadre des dispositions de l’Article 18.2, le Contracteur
doit, dès le début de la production d’un gisement, mettre en place, pour chaque
Zone d’Exploitation, un Fonds pour le Financement des Opérations d’Abandon et de
Démantèlement dans lequel il versera annuellement un montant égal à zéro virgule
cinquante pour cent (0.50%) de la valeur initiale d’acquisition du matériel et
des installations servant au développement et à la production de la Zone
d’Exploitation en question et qui sont normalement appelés à être enlevés ou à
être aménagés en fin d’exploitation.

Lesdits versements annuels seront étalés sur la durée prévue de l’Autorisation
Exclusive d’Exploitation et se feront au profit d’un compte bancaire ouvert à
cet effet au nom du Contracteur auprès d’une banque internationale choisie de
commun accord par les Parties après consultation des banques répondant aux
critères de rating international de premier rang.

Avant l’ouverture du compte bancaire ci-dessus, un protocole de gestion et de
mise à disposition des fonds sous séquestre par la banque dépositaire est signé
et transmis à celle-ci.

Lesdits versements se feront en dollars des Etats-Unis d’Amérique et seront
inclus dans les Coûts Pétroliers.

Les modalités et conditions d’utilisation des sommes déposées conformément aux
dispositions ci-dessus sont les suivantes:

 

  1. Pour la réalisation des travaux de remise en l’état des sites, le
Contracteur pourra utiliser les fonds constitués sur présentation, à la banque
dépositaire, de justificatifs visés par le Directeur Général chargé des
Hydrocarbures.

Si les dépenses de remise en l’état des sites excèdent le montant des fonds
susvisés, le Contracteur est tenu de fournir le solde nécessaire à la
réalisation desdits travaux.

 

38



--------------------------------------------------------------------------------

Si ces dépenses sont inférieures au montant des fonds susvisés, le montant de
ces fonds non utilisés conformément à leur objet sera intégralement versé au
Fonds de Soutien des Hydrocarbures.

 

  2. Si l’Administration souhaite conserver en l’état tout ou partie des
installations ou les réaménager après expiration normale de l’Autorisation
Exclusive d’Exploitation, y compris ses renouvellements éventuels, ou en cas
d’abandon pour des raisons dûment justifiées dans le cadre de l’Article 18.2, le
montant des fonds non utilisés sera intégralement versé au Fonds de Soutien des
Hydrocarbures.

 

  3. En vue d’abandonner un gisement à l’expiration normale de l’Autorisation
Exclusive d’Exploitation, y compris ses renouvellements éventuels, ou en cas
d’abandon pour des raisons dûment justifiées dans le cadre des dispositions de
l’Article 18.2, le Contracteur soumet à la Direction Générale chargée des
Hydrocarbures, un plan d’abandon partiel ou total au moins dix-huit (18) mois
avant la fin des opérations.

Ce plan doit préciser les procédures à suivre, la durée et les coûts des
opérations à effectuer.

Si l’Administration désire réaliser, elle-même, les travaux de remise en l’état
des sites, le Service chargé des Hydrocarbures devra, au plus tard
quatre-vingt-dix (90) jours après la réception de la notification, en informer
par écrit le Contracteur.

Si la Direction Générale chargée des Hydrocarbures n’adresse pas de réponse,
elle est réputée avoir opté pour la remise en l’état des sites par le
Contracteur.

 

39



--------------------------------------------------------------------------------

ARTICLE 15

EXPIRATION DU CONTRAT A LA FIN DES PERIODES D’EXPLORATION

Si, au cours des périodes d’exploration, le Contracteur n’a pas fait de
découverte d’Hydrocarbures présumée commercialement exploitable et déclarée
comme telle en application de l’Article 16.3, ouvrant ainsi droit à l’obtention
d’une Autorisation Exclusive d’Exploitation, le Contrat prend fin à l’expiration
desdites périodes.

Le Contracteur n’est pas dégagé de ses obligations contractuelles nées avant
l’expiration du Contrat et qui ne seraient pas encore honorées en totalité à la
date de ladite expiration.

Il reste tenu de les remplir conformément à la réglementation et aux
dispositions contractuelles; la validité de celles-ci est prorogée à cette fin
par Arrêté du Ministre en charge des Hydrocarbures.

 

40



--------------------------------------------------------------------------------

ARTICLE 16

DECOUVERTE ET OBLIGATION D’EXPLOITER

16.1

En cas de découverte d’Hydrocarbures, le Contracteur devra en informer par écrit
l’Administration dans les dix (10) jours qui suivent la fin des essais
permettant de présumer de l’existence d’un Gisement.

16.2

Le Contracteur est tenu de fournir à l’Administration toutes les informations
permettant un examen détaillé des données relatives au Gisement découvert et de
se prononcer en toute connaissance de cause sur le caractère commercialement
exploitable ou non exploitable du Gisement.

Ces informations doivent être fournies au fur et à mesure de leur obtention par
le Contracteur.

16.3

Le caractère commercialement exploitable ou présumé comme tel d’un Gisement est
constaté par les Parties qui se réunissent à cet effet et consignent leur accord
sur ce point dans un document signé conjointement.

En tout état de cause et à défaut de réponse de l’Administration dans les trente
(30) jours suivant la fourniture des informations visées à l’Article 16.2
ci-dessus, le caractère commercialement exploitable du Gisement sera considéré
comme accepté par elle et donnera en conséquence de plein droit lieu à l’octroi
d’une Autorisation Exclusive d’Exploitation sur la zone d’exploitation
sollicitée.

16.4

Sous réserve qu’il ait satisfait à ses engagements et obligations prévus par le
Contrat, et notamment par l’Article 16.2, un Gisement considéré comme
commercialement exploitable en application des dispositions ci-dessus, donne
droit au Contracteur à une Autorisation Exclusive d’Exploitation; la surface
concernée constituera, à compter de la date d’effet de cette Autorisation
Exclusive d’Exploitation, la Zone d’Exploitation. Elle sera limitée, en
projection au niveau du sol, à l’étendue présumée du Gisement, déterminée en
fonction des données géologiques et géophysiques disponibles.

L’Autorisation Exclusive d’Exploitation est accordée par Arrêté du Ministre
chargé des Hydrocarbures sur demande du Contracteur formulée dans les formes et
délais prévus à l’Article 17.1.

16.5

Si le Contracteur fait plusieurs découvertes commercialement exploitables dans
la Zone Délimitée, chacune d’elles fera l’objet d’une Autorisation Exclusive
d’Exploitation et constituera une Zone d’Exploitation distincte.

En outre, pour les besoins des Articles 24, 25 et 26.1, b, il est tenu compte de
la production de chacune des Zones d’Exploitation issues de la Zone Délimitée.

 

41



--------------------------------------------------------------------------------

16.6

Les quantités d’Hydrocarbures produites avant qu’un Gisement n’ait été déclaré
commercialement exploitable en application des dispositions de l’Article 16.3,
sont mesurées conformément aux dispositions de l’Article 29 et entrent dans les
quantités soumises aux dispositions des Articles 24 à 26, à l’exclusion de
celles utilisées pour les besoins des Opérations Pétrolières ou perdues, à
condition toutefois que, pour ces dernières, le Contracteur fournisse à
l’Administration toutes les explications et justifications utiles.

16.7

Pour tout Gisement déclaré commercialement exploitable conformément aux
dispositions de l’Article 16.3, le Contracteur s’engage à réaliser toutes les
Opérations Pétrolières utiles et nécessaires à l’exploitation dudit Gisement, en
conformité des pratiques généralement admises dans l’industrie internationale
des Hydrocarbures.

Le Contracteur est tenu d’informer l’Administration par écrit de la date du
début de la production dès que celle-ci est effective.

Après l’octroi d’une Autorisation Exclusive d’Exploitation, l’Etat ne
contraindra pas le Contracteur à poursuivre l’exploitation du Gisement
correspondant si celui-ci apporte la preuve, sur la base des connaissances
techniques acquises sur ce Gisement et sur justifications comptables et
financières, de l’absence de rentabilité de l’exploitation.

Dans ce cas, l’Autorisation Exclusive d’Exploitation prend fin à la date d’arrêt
des travaux ou de la production, et la Zone d’Exploitation correspondante
devient libre à cette date. L’Etat est alors en droit d’exploiter le Gisement
pour son compte, sans avoir à payer une quelconque indemnité au Contracteur.

16.8

Sauf circonstances exceptionnelles dûment justifiées, si la production d’un
Gisement n’a pas commencé dans les quatre (4) années suivant la date d’octroi de
l’Autorisation Exclusive d’Exploitation, cette dernière est annulée et les
droits du Contracteur sont considérés comme abandonnés volontairement.

L’annulation est prononcée par Arrêté du Ministre chargé des Hydrocarbures.

 

42



--------------------------------------------------------------------------------

ARTICLE 17

DEMANDE D’AUTORISATION EXCLUSIVE D’EXPLOITATION

ET DELIMITATION DES ZONES D’EXPLOITATION

17.1

Pour obtenir une Autorisation Exclusive d’Exploitation, le Contracteur doit en
faire la demande au Ministre chargé des Hydrocarbures.

Cette demande, les pièces annexes qui y sont jointes ainsi que les
renseignements fournis sont rédigés en français; ils sont datés et signés par le
demandeur.

La demande, les pièces annexes et les renseignements joints sont remis en trois
(3) exemplaires, deux (2) au responsable du Service chargé des Hydrocarbures et
le troisième (3ème) au Ministre chargé des Hydrocarbures.

Les demandes présentées en application du présent Article doivent fournir, sur
les entreprises constituant le Contracteur, les renseignements relatifs à la
forme juridique, au siège social, au capital social et aux nom, prénoms,
nationalité, qualité et domicile des personnes participant statutairement à la
direction, à la gestion et à l’administration de ces entreprises et ayant la
signature sociale.

Toute demande faite au bénéfice d’une société doit être accompagnée des pouvoirs
des signataires de la demande, de leur qualités et domiciles et d’un exemplaire
certifié conforme des statuts de la société, des pièces justificatives de sa
constitution et des bilans des deux derniers exercices.

La demande doit comprendre:

 

  •   le projet de délimitation de la Zone d’Exploitation qui doit être
strictement circonscrite, en projection au niveau du sol, à l’étendue présumée
du Gisement découvert;

 

  •   les pièces justificatives (interprétations géologiques, géophysiques, des
diagraphies, etc.) sur lesquelles est basée la détermination de cette étendue;

 

  •   l’estimation provisoire des réserves récupérables et de la production
annuelle du Gisement;

 

  •   un extrait de la carte au 1/200.000 sur lequel sont reportés les sommets
et les limites de la zone sur laquelle porte la demande;

 

  •   un mémoire détaillé indiquant les résultats des travaux d’exploration
exécutés dans la Zone Délimitée et donnant la position, la nature et les
caractéristiques du Gisement;

 

  •   un programme général d’exploitation du Gisement ainsi qu’une estimation
des investissements de développement et de production et un programme
prévisionnel de formation et de recrutement de nationaux.

 

43



--------------------------------------------------------------------------------

17.2

Toute modification ultérieure de la forme juridique, des statuts ou du capital
social des entreprises constituant le Contracteur, tout changement des personnes
visées au quatrième (4ème) alinéa de l’Article 17.1, doivent être portés sans
délai à la connaissance du Ministre Chargé des Hydrocarbures et du responsable
du Service chargé des Hydrocarbures.

Le Contracteur adresse annuellement à ceux-ci, copie des comptes et des bilans
des entreprises le constituant soumis pour approbation à leurs assemblées
générales, et de tous rapports de leurs organes de gestion et d’administration
présentés à cet effet à ces assemblées.

17.3

Le droit à l’obtention d’une Autorisation Exclusive d’Exploitation ne subsiste
que si la demande est parvenue à l’Administration dans un délai de deux mois
suivant la date de signature du document prévu à l’Article 16.3 et, en tout état
de cause, avant la date d’expiration de la dernière période d’exploration.

17.4

Les demandes relatives aux renouvellements de l’Autorisation Exclusive
d’Exploitation prévus à l’Article 18.1, doivent être présentées au plus tard
quatre vingt dix (90) jours avant la date d’expiration de l’Autorisation
Exclusive d’Exploitation en cours et dans les mêmes formes que celles prévues à
l’Article 17.1.

17.5

Si, après l’octroi d’une Autorisation Exclusive d’Exploitation, il apparaît que
le Gisement est d’une étendue supérieure à celle de la Zone d’Exploitation, le
Ministre Chargé des Hydrocarbures pourra accorder par arrêté, au Contracteur, à
la demande de celui-ci et dans le cadre de la même Autorisation Exclusive
d’Exploitation, une extension de la surface initiale de la Zone d’Exploitation,
de telle sorte que le Gisement soit ainsi totalement couvert, à condition,
toutefois, que la dite extension de surface soit comprise à l’intérieur de la
Zone Délimitée.

Si cette extension de gisement se situe à l’extérieur de la Zone Délimitée et
qu’elle couvre une surface libre qui n’est pas engagée dans une procédure
d’attribution ou de promotion, les Parties pourront se réunir pour
éventuellement convenir des conditions d’attribution au Contracteur de la dite
surface libre.

 

44



--------------------------------------------------------------------------------

ARTICLE 18

DUREE DE VALIDITE DE L’AUTORISATION EXCLUSIVE D’EXPLOITATION

18.1

L’Autorisation Exclusive d’Exploitation est accordée au Contracteur par arrêté
du Ministre chargé des Hydrocarbures; elle prend effet à compter de la date de
son octroi.

Sa durée maximale est de dix (10) ans à compter de la date du début de la
production.

Si, à la fin de cette durée de dix (10) ans, l’exploitation commerciale de la
Zone d’Exploitation est encore possible, l’Autorisation Exclusive d’Exploitation
y afférente est renouvelée, à la demande du Contracteur, par Arrêté du Ministre
Chargé des Hydrocarbures, pour une durée maximum de cinq (5) ans, à condition
que les obligations et les engagements prévus par le Contrat aient été remplis.

L’Autorisation Exclusive d’Exploitation peut être renouvelée une seconde fois
pour une durée maximum de cinq (5) ans, dans les mêmes conditions que ci-dessus.

Lorsqu’un renouvellement est envisagé, et compte tenu des résultats financiers
obtenus par les Parties au cours de la durée précédente, celles-ci peuvent
convenir de nouvelles dispositions pour les Articles 24 à 26.

18.2

Le Contracteur peut, à tout moment, renoncer à une Autorisation Exclusive
d’Exploitation.

II doit en informer par écrit l’Administration.

Cette renonciation devient effective soixante (60) jours après réception de la
notification, à moins que l’Administration ne soit d’accord pour que cette
renonciation prenne effet plus tôt.

La Zone d’Exploitation devient libre à la date de prise d’effet de la
renonciation.

18.3

Le Contrat prend fin à la date d’expiration de la dernière Autorisation
Exclusive d’Exploitation ou, le cas échéant, à la date d’effet de la
renonciation visée ci-dessus; cependant les Parties ne sont pas dégagées de
leurs obligations contractuelles nées avant l’expiration du Contrat et qui ne
seraient pas encore intégralement honorées à la date de ladite expiration ou
renonciation. Elles sont tenues de les remplir conformément à la réglementation
et aux dispositions contractuelles; la validité de celles-ci est prorogée à
cette fin par Arrêté du Ministre en charge des Hydrocarbures.

 

45



--------------------------------------------------------------------------------

ARTICLE 19

PARTICIPATION DE L’ETAT

19.1

Dès la mise en production d’un Gisement, l’Etat participe de plein droit, à
concurrence de dix huit pour cent (18%), aux droits et obligations découlant du
Contrat, à moins qu’il ne renonce expressément à cette participation dans un
délai de cent vingt (120) jours suivant la date de la mise en production
susvisée.

L’Etat participe, à concurrence de son pourcentage, aux Coûts Pétroliers
relatifs au développement et à l’exploitation de la Zone d’Exploitation, à
l’exclusion de toute dépense d’exploration.

Si l’Etat veut prendre une participation supplémentaire, il en informe par écrit
le Contracteur, en précisant le pourcentage de participation qu’il souhaite
détenir. Les conditions d’acquisition de la participation supplémentaire sont
convenues d’un commun accord.

19.2

Sous réserve du droit de préférence offert au Contracteur dans les conditions et
suivant les modalités indiquées ci-après, l’Etat peut, à tout moment, céder, à
une entreprise de son choix, tout ou partie de sa participation, si la bonne
réputation technique et financière du potentiel acquéreur est bien établie.

Le Contracteur dispose d’un droit de préférence sur les cessions ci-dessus
prévues par l’Etat. Avant qu’une cession par l’Etat à des Tiers ne devienne
effective, l’Etat doit offrir en priorité au Contracteur l’acquisition de sa
participation aux mêmes conditions que celles offertes aux Tiers.

Si le Contracteur n’exerce pas le droit de préférence prévu au présent Article
dans un délai de trente (30) jours suivant la réception par le Contracteur de
l’ensemble des informations prévues au paragraphe précédent, il est réputé avoir
renoncé à l’exercice de son droit de préférence.

Les droits et obligations découlant des accords d’association liant entre elles
les entreprises constituant le Contracteur ne doivent, en aucun cas, ni limiter
l’exercice par l’Etat de ses droits, ni aggraver ses obligations, attachés à sa
participation, ni diminuer la portée et les effets de cette participation.

19.3

A compter de la date de mise en production, l’Etat rembourse aux entreprises
constituant le Contracteur, soit en nature, soit en espèces, sa quote-part des
Coûts Pétroliers relatifs au développement supportés depuis la date d’octroi de
l’Autorisation Exclusive d’Exploitation, ainsi que les sommes correspondant aux
appels de fonds au titre des Coûts Pétroliers avancés par les autres partenaires
pour les coûts d’exploitation.

Le choix du mode de paiement susvisé est exercé par l’Etat par lettre adressée
au Contracteur avec un préavis de quatre-vingt-dix (90) jours; à défaut, il est
censé avoir opté pour le paiement en nature.

 

46



--------------------------------------------------------------------------------

Si l’Etat opte de payer en espèces, le paiement s’effectue sur les recettes
nettes provenant des ventes de la part de production lui revenant au titre de sa
participation.

Si l’Etat opte de payer en nature, le paiement s’effectue à la fin de chaque
mois civil, par remise d’une partie de la part de production lui revenant au
titre de sa quotte part des coûts pétroliers.

Quel que soit le mode de paiement, le montant à payer par l’Etat est limité à
l’équivalent de sa quote-part des Coûts Pétroliers au cours du Mois Civil
considéré.

Le reliquat, s’il y a lieu, est ajouté aux sommes dues à la fin du mois suivant;
ce report ne doit pas, cependant, avoir pour effet de dépasser la limite de sa
quotte part des coûts pétroliers.

En conséquence, le total du reliquat éventuel et des appels de fonds ultérieurs
n’est exigible que dans la limite ci-dessus, le surplus étant reporté et
régularisé dans les mêmes conditions que ci-dessus.

Pour les besoins du présent Article, les quantités d’Hydrocarbures remises en
paiement par l’Etat sont valorisées au Prix de Cession Officiel prévu à
l’Article 27.

19.4

Le Contracteur tient à jour un compte “Participation-Etat”.

Ce compte est débité des Coûts Pétroliers qui sont imputables à l’Etat au titre
de la période antérieure à sa prise de participation, ainsi que, à la fin de
chaque mois civil, de sa quote-part mensuelle des Coûts Pétroliers.

Il est crédité, à la fin de chaque mois civil, du Prix de Cession Officiel des
Hydrocarbures remis en paiement par l’Etat au titre dudit mois, des sommes
versées par lui.

Les sommes dues par l’Etat au titre du remboursement de sa quote-part des Coûts
Pétroliers relatifs au développement sont augmentées, le cas échéant, d’un
intérêt au taux $ LIBOR majoré de deux (2) points.

19.5

Si l’Etat cède tout ou partie de sa participation à un Tiers, ce Tiers
financera, dans les conditions de droit commun, sa quote-part des Coûts
Pétroliers relatifs au développement ainsi que les sommes correspondantes aux
appels de fonds au titre des Coûts Pétroliers au prorata de sa participation à
compter de l’acquisition de cette participation.

 

47



--------------------------------------------------------------------------------

ARTICLE 20

PROGRAMME DE DEVELOPPEMENT

20.1

Dans les cent quatre vingt (180) jours suivant l’octroi d’une Autorisation
Exclusive d’Exploitation, le Contracteur doit exposer et soumettre à
l’approbation de l’Administration un programme détaillé de développement et de
production spécifiant notamment:

 

  •   poste par poste, les équipements et les travaux prévus pour la mise en
production, tels que le nombre de puits de développement, le nombre de
plates-formes, les pipelines, les installations de production, de traitement, de
stockage et de chargement nécessaires;

 

  •   les estimations des coûts correspondants;

 

  •   le calendrier prévu pour la réalisation des travaux et l’installation des
équipements visés ci-dessus;

 

  •   la date prévue de début de la production;

 

  •   l’estimation des réserves récupérables et de la production annuelle.

Ce programme de développement et de production doit avoir été examiné par le
Comité Technique de Suivi des Opérations Pétrolières, conformément à l’Article
2, avant d’être soumis à l’Administration accompagné des avis, suggestions et
recommandations de celui-ci.

20.2

Si l’Administration estime que des modifications au programme de développement
et de production ci-dessus sont nécessaires ou utiles, elle doit, dans un délai
maximum de quatre vingt dix (90) jours suivant la réception de ce programme, en
informer par écrit le Contracteur en indiquant les modifications qu’elle
demande, appuyées des justificatifs qu’elle juge utiles.

L’Administration et le Contracteur se réuniront alors aussi rapidement que
possible pour examiner les modifications demandées et établir, d’un commun
accord, le programme dans sa forme définitive. Ce programme est considéré
approuvé à la date dudit accord.

En tout état de cause, les parties du programme pour lesquels l’Administration
n’aura pas demandé de modifications sont considérées comme approuvées et devront
être réalisées par le Contracteur dans les délais initialement prévus.

Si, à l’expiration du délai ci-dessus, l’Administration n’a pas adressé au
Contracteur de demande de modifications, le programme est réputé approuvé.

 

48



--------------------------------------------------------------------------------

ARTICLE 21

OBLIGATIONS DU CONTRACTEUR DURANT LES PERIODES

DE DEVELOPPEMENT ET D’EXPLOITATION

21.1

Sauf dispositions particulières, les Articles 5, 8, 10 et 11 du Contrat sont
applicables, “mutatis mutandis”, aux Opérations Pétrolières réalisées dans le
cadre des Autorisations Exclusives d’Exploitation.

21.2

Dès l’octroi d’une Autorisation Exclusive d’Exploitation, le Contracteur
s’engage à procéder avec diligence à la réalisation des forages de développement
nécessaires, en adoptant un espacement entre ceux-ci conforme aux règles de
l’art généralement admis dans l’industrie des Hydrocarbures et tel qu’il
permette la récupération économique optimale, des Hydrocarbures contenus dans le
Gisement.

Sauf circonstances exceptionnelles dûment justifiées, le Contracteur devra
commencer les opérations de développement au plus tard quatre (4) mois après
l’approbation par l’Administration du programme de développement et de
production défini à l’Article 20.

21.3

Le Contracteur est tenu d’observer, dans la conduite des opérations de
production, toutes les règles de l’art généralement admises dans l’industrie des
Hydrocarbures, de manière à assurer la récupération économique optimale pour les
Parties, des Hydrocarbures contenus dans le Gisement.

21.4

Le Contracteur est tenu de réaliser, dès que cela est techniquement possible, et
si justifié, des études en vue de la mise en oeuvre d’un programme de
récupération assistée sur le Gisement et de recourir, en temps utile, à ces
techniques de récupération si elles sont susceptibles de conduire, dans des
conditions économiques satisfaisantes pour les Parties, à une amélioration du
taux de récupération des Hydrocarbures contenus dans le Gisement.

21.5

Le Contracteur est tenu de fournir à l’Administration tous les rapports, études,
résultats des mesures, tests et essais, ainsi que les documents permettant de
contrôler l’exploitation des Gisements, en vue de s’assurer que celle-ci est
conduite dans de bonnes conditions, notamment au sens des dispositions
précédentes.

Il est tenu, notamment, de réaliser, sur chaque puits producteur, les opérations
suivantes:

 

  •   relevé de la production d’Hydrocarbures journalière;

 

  •   contrôle mensuel du rapport gaz/ huile (“gas-oil ratio”) et des débits
d’eau (water cut);

 

  •   mesure annuelle de la pression des réservoirs d’un échantillon de puits
judicieusement choisi et représentant au moins la moitié des puits du Gisement.

 

49



--------------------------------------------------------------------------------

Le Contracteur est tenu d’appliquer toute recommandation de l’Administration en
matière de conservation des Gisements et de respecter la réglementation en
vigueur en matière de protection de l’environnement et de sécurité des biens et
des personnes.

21.6

Le Contracteur est tenu de produire annuellement des quantités d’Hydrocarbures
de chaque Gisement conformes aux normes internationales généralement admises
dans l’industrie des Hydrocarbures, notamment en appliquant les règles de bonne
conservation des Gisements qui assurent une récupération optimale des réserves
d’Hydrocarbures dans des conditions économiques normales pour les Parties.

21.7

Tel que prévu à l’Article 1.11, le Contracteur contribue annuellement à un Fonds
de Soutien aux Hydrocarbures créé dans le but de faire progresser la Recherche
et la Promotion pétrolières. Cette contribution est répartie comme suit :

 

  a. Paiement, pendant la durée de l’exploration, du montant de cent mille
dollars des Etats Unis d’Amérique (100.000 USD) par Année Civile.

Ce montant sera versé dans un compte ouvert à cet effet qui sera géré par une
commission paritaire présidée par le Ministre chargé des Hydrocarbures et
constituée de représentants de la Direction Générale chargée des Hydrocarbures
et du Contracteur. Cette commission paritaire devra statuer sur différents
projets pétroliers élaborés par le Comité Technique de Suivi des Opérations
Pétrolières et présentés par la Direction Générale chargée des Hydrocarbures qui
assure le secrétariat technique et transmet les dossiers pour décision finale.

Cette contribution sera incluse dans les Coûts Pétroliers.

 

  b. Paiement, pendant la durée d’exploitation, du montant de cent cinquante
mille dollars des Etats Unis d’Amérique (150.000 USD) par Année Civile.

Ce montant sera versé dans un compte ouvert à cet effet qui sera géré par une
commission paritaire présidée par le Ministre chargé des Hydrocarbures et
constituée de représentants de la Direction Générale chargée des Hydrocarbures
et du Contracteur. Cette commission paritaire devra statuer sur différents
projets pétroliers élaborés par le Comité Technique de Suivi des Opérations
Pétrolières et présentés par la Direction Générale chargée des Hydrocarbures qui
assure le secrétariat technique et transmet les dossiers pour décision finale.

Cette contribution sera incluse dans les coûts pétroliers.

 

  c. Paiement, en phase d’exploitation, par Année Civile de zéro virgule zéro
cinq (0,05) dollar des Etats-Unis d’Amérique par Baril de la Production Totale
Disponible.

Cette contribution sera gérée par le Ministre chargé des Hydrocarbures et ne
sera pas incluse dans les Coûts Pétroliers.

 

50



--------------------------------------------------------------------------------

21.8

Le Contracteur est tenu de contribuer à l’équipement de la Direction Générale
des Hydrocarbures.

Cette contribution est repartie comme suit :

 

  •   Paiement en phase d’exploration, du montant de cent mille
(100.000) dollars des Etats Unis d’Amérique par Année Civile ;

 

  •   Paiement en phase d’exploitation, du montant de cent vingt cinq mille
(125.000) dollars des Etats Unis d’Amérique par Année Civile.

A l’expiration définitive de l’Autorisation Exclusive d’Exploitation ou à la fin
de la période d’exploitation du gisement, le Contracteur versera à
l’Administration les montants visés ci-dessus, au prorata temporis.

Les contributions visées ci-dessus seront incluses dans les Coûts Pétroliers.

 

51



--------------------------------------------------------------------------------

ARTICLE 22

DROITS DU CONTRACTEUR ATTACHES

AUX AUTORISATIONS EXCLUSIVES D’EXPLOITATION

22.1

Sauf dispositions particulières, les Articles 9, 12, 13 et 14 du Contrat sont
applicables, “mutatis mutandis”, aux Opérations Pétrolières réalisées dans le
cadre des Autorisations Exclusives d’Exploitation.

22.2

Le Contracteur peut, sous réserve du respect de la réglementation en vigueur,
construire, utiliser, faire fonctionner et entretenir toutes les installations
de production, de stockage et de transport des Hydrocarbures nécessaires à la
production, au transport, à la livraison et au chargement des produits extraits,
sous réserve des dispositions de l’Article 10.3.

22.3

S’il n’existe pas de capacité d’évacuation disponible et suffisante, le
Contracteur peut, dans les conditions prévues par la réglementation, construire
une canalisation permettant d’évacuer la production.

A cet effet, le Contracteur remet à l’Administration, pour approbation, et avant
tout commencement des travaux, des plans conformes au tracé qu’il a établi et à
l’emplacement projeté de la canalisation qu’il se propose de réaliser.

Toutes les canalisations croisant ou longeant des routes ou voies de passage
(autres que celles affectées aux Opérations Pétrolières) sont construites de
façon à ne pas gêner le passage.

Les conditions de transport ainsi que le règlement de sécurité de ces ouvrages,
doivent être conformes à la réglementation en vigueur en la matière.

22.4

Le Contracteur est tenu, dans la limite des capacités disponibles et à des
conditions de tarif normales et non discriminatoires, de permettre l’utilisation
par les Tiers des infrastructures de transport, de traitement et de stockage des
Hydrocarbures réalisées dans le cadre des Opérations Pétrolières.

Les conditions tarifaires appliquées doivent être justifiées et soumises à
l’approbation préalable du Service chargé des Hydrocarbures.

Le tarif est établi de manière à permettre la récupération des frais
d’exploitation de l’ouvrage, y compris une quote-part du prix de revient des
installations au plus égale à l’amortissement fiscal en vigueur ou
habituellement pratiqué au Gabon et calculé sur la valeur d’acquisition
d’origine, et la réalisation d’une marge bénéficiaire raisonnable représentant
la rémunération des capitaux investis pour la réalisation de cette
infrastructure.

Le tarif appliqué à l’Etat pour l’exercice de toute activité à but non lucratif
devra exclure toute notion de marge bénéficiaire pour le Contracteur.

 

52



--------------------------------------------------------------------------------

ARTICLE 23

OBLIGATION DE COMMERCIALISER LA PRODUCTION

23.1

Dès que la production d’un Gisement d’Hydrocarbures devient régulière, le
Contracteur est tenu de tout mettre en oeuvre pour obtenir la meilleure
valorisation des produits extraits, de sorte que les conditions de
commercialisation des quantités lui revenant n’affecte pas défavorablement le
cours des Hydrocarbures gabonais sur le marché international.

23.2

Le Contracteur est tenu de faire de son mieux pour que les prix obtenus à
l’exportation des Hydrocarbures gabonais soient conformes à ceux pratiqués sur
le marché international au moment de la vente, à qualité, quantités, fret et
conditions de paiement équivalents.

 

53



--------------------------------------------------------------------------------

ARTICLE 24

RECUPERATION DES COUTS PETROLIERS

24.1

Le Contracteur, dans le cadre des dispositions de l’Article, 1.6, a droit à la
récupération des Coûts Pétroliers qu’il a supportés à l’intérieur de la Zone
Délimitée, par prélèvement d’une partie de la production d’Hydrocarbures
provenant exclusivement de cette zone. La récupération des Coûts Pétroliers ne
peut, en aucun cas, s’opérer par prélèvement sur la production d’Hydrocarbures
provenant de gisements situés hors de cette Zone Délimitée.

Pour l’application de l’alinéa qui précède, le Contracteur doit tenir,
conformément à l’Article 26.9 et à la Procédure Comptable, un compte des Coûts
Pétroliers.

24.2

Le Contracteur dispose du droit à récupération des Coûts Pétroliers dès le début
et au fur et à mesure de la production.

Ce droit donne au Contracteur la faculté d’opérer des prélèvements d’une partie
de la Production Nette. Ces prélèvements s’effectuent à concurrence du montant
des Coûts Pétroliers sans, toutefois, qu’ils puissent excéder, pour une Année
Civile donnée, soixante dix pour cent (70 %) de la Production Nette obtenue au
cours de ladite année.

Les Hydrocarbures prélevés par le Contracteur, en application du présent
Article, sont valorisés, aux fins de comptabilisation au compte des Coûts
Pétroliers visé à l’Article 26.9, au Prix de Cession Officiel défini à l’Article
27.

24.3

L’Etat dispose d’un droit de préemption sur les quantités d’Hydrocarbures
revenant au Contracteur au titre de la récupération des Coûts Pétroliers,
lorsque ces quantités sont offertes à des Tiers.

Pour l’application des dispositions qui précèdent, ne sont pas considérées comme
ventes à des Tiers les quantités d’Hydrocarbures cédées dans le cadre d’échanges
nécessités par des contraintes techniques inhérentes aux installations, ou
destinées à réaliser des économies de temps ou de transport, mais à condition
que les quantités reçues en échange soient destinées effectivement à la
satisfaction des besoins du Contracteur ou de ses Sociétés Affiliées.

En contrepartie des quantités d’Hydrocarbures achetées en application des
dispositions ci-dessus, l’Etat verse au Contracteur une somme égale au produit
desdites quantités par le Prix de Cession Officiel, fixé d’un commun accord par
les Parties dans les conditions prévues à l’Article 27.2 ci-après.

Ce prix est déterminé par référence à ceux pratiqués sur le marché international
au moment de la vente, à qualité, quantité, fret et conditions de paiement
équivalentes.

 

54



--------------------------------------------------------------------------------

Les montants versés par l’Etat au Contracteur dans le cadre du droit de
préemption sont inscrits au crédit du compte des Coûts Pétroliers, ceux-ci
étant, alors, considérés récupérés en espèces.

24.4

Quand l’Etat exerce le droit de préemption prévu à l’Article 24.3, le
Contracteur adresse à l’Administration, au plus tard quinze (15) jours après la
date de chargement de la quantité d’Hydrocarbures ainsi cédée à l’Etat, la
facture correspondante, libellée en dollars des Etats-Unis d’Amérique.

Quatre vingt dix (90) jours après la date de connaissement, l’Etat procède à son
règlement en Dollars des Etats-Unis d’Amérique, conformément à la réglementation
en vigueur. Le montant dû est versé au compte du Contracteur ouvert auprès d’une
banque établie au Gabon.

Si l’Etat n’effectue pas le paiement dans le délai ci-dessus, le montant, dû
porte intérêt calculé au taux $ LIBOR majoré de deux (2) points, à compter de la
date d’échéance normale de cette facture.

De plus, si l’Etat n’a pas effectué le paiement de la somme facturée ainsi que
ci-dessus dans un second délai de soixante (60) jours à compter de l’expiration
du premier délai de soixante (60) jours ci-dessus, l’Etat ne pourra exercer à
nouveau son droit de préemption prévu à l’article 24.3 ci-dessus jusqu’à ce
qu’il se soit acquitté complètement des sommes dues au Contracteur au titre du
présent Article 24, en principal et en intérêts.

24.5

Quel que soit le mode de récupération des Coûts Pétroliers adopté, par
prélèvement d’Hydrocarbures, en application de l’Article 24.2, par paiements en
espèces, en application de l’Article 24.3, ou par une combinaison de ces deux
modes, la récupération totale, au cours d’une Année Civile, exprimée en quantité
d’Hydrocarbures, ne peut, en aucun cas, excéder le pourcentage fixé à l’Article
24.2 de la Production Nette de ladite Année Civile.

24.6

Si au cours d’une Année Civile, la Production Nette de la Zone Délimitée ne
permet pas au Contracteur la récupération des Coûts Pétroliers en application
des Articles 24.1 à 24.5, le montant des Coûts Pétroliers non récupérés au cours
de cette Année Civile est reporté sur les Années Civiles suivantes jusqu’à
récupération totale des Coûts Pétroliers ou la fin du Contrat.

24.7

En cas de découverte à l’intérieur de la Zone Délimitée de Gisements produisant
des Hydrocarbures de qualités différentes, la récupération des Coûts Pétroliers
est effectuée par prélèvement en nature ou versements en espèces, conformément
au présent Article, en tenant compte de chacune des qualités,
proportionnellement à la Production Totale Disponible.

 

55



--------------------------------------------------------------------------------

ARTICLE 25

PARTAGE DE LA PRODUCTION

25.1

Conformément à l’Article 1.6 et après prélèvement par le Contracteur d’une part
de la Production Nette au titre de la récupération des Coûts Pétroliers en
application des dispositions de l’Article 24, la Production Restante
d’Hydrocarbures est partagée entre l’Etat et le Contracteur suivant les
modalités ci-après:

 

  a) Lorsque la moyenne journalière de la Production Totale Disponible, pour une
Zone d’Exploitation et pour un mois civil donné, est inférieure ou égale à sept
mille cinq cent (7.500) Barils, la Production Restante est partagée entre:

 

  •   l’Etat:                             cinquante pour cent (50 %) et

 

  •   le Contracteur:               cinquante pour cent (50 %).

 

  b) Lorsque la moyenne journalière de la Production Totale Disponible, pour une
Zone d’Exploitation et pour un mois civil donné, est supérieure à sept mille
cinq cent et un (7.501) Barils et inférieure ou égale à dix mille
(10.000) Barils, la tranche supplémentaire de la Production Restante est
partagée entre:

 

  •   l’Etat:                             cinquante deux virgule cinq pour cent
(52.5 %) et

 

  •   le Contracteur:               quarante sept virgule cinq pour cent (47.5
%).

 

  c) Lorsque la moyenne journalière de la Production Totale Disponible, pour une
Zone d’Exploitation et pour un mois civil donné, est supérieure à dix mille et
un (10.001) Barils et inférieure ou égale à quinze mille (15.000) Barils, la
tranche supplémentaire de la Production Restante est partagée entre:

 

  •   l’Etat:                             cinquante cinq pour cent (55 %) et

 

  •   le Contracteur:               quarante cinq pour cent (45 %).

 

  d) Lorsque la moyenne journalière de la Production Totale Disponible, pour une
Zone d’Exploitation et pour un mois civil donné, est supérieure à quinze mille
et un (15.001) Barils et inférieure ou égale à vingt mille (20.000) Barils, la
tranche supplémentaire de la Production Restante est partagée entre:

 

  •   l’Etat:                             cinquante huit pour cent (58 %) et

 

  •   le Contracteur:               quarante deux pour cent (42 %).

 

  e) Lorsque la moyenne journalière de la Production Totale Disponible, pour une
Zone d’Exploitation et pour un mois civil donné, est supérieure à vingt mille et
un (20.001) Barils, la tranche supplémentaire de la Production Restante est
partagée entre:

 

  •   l’Etat:                             soixante trois pour cent (63 %) et

 

  •   le Contracteur:               trente sept pour cent (37 %).

 

56



--------------------------------------------------------------------------------

En cas de découverte d’Hydrocarbures de qualités différentes, à l’intérieur de
la Zone Délimitée, le partage entre l’Etat et le Contracteur de la Production
Restante d’Hydrocarbures se fait séparément sur chacune des qualités,
proportionnellement à la Production Totale Disponible.

Le Contracteur a droit à sa part d’hydrocarbures dès le début et au fur et à
mesure de la production.

25.2

L’Etat prélève en nature sa part de production définie à l’Article 25.1.

Toutefois, le Contracteur est tenu, lorsque l’Etat en fait la demande, d’assurer
la vente de tout ou partie des quantités d’Hydrocarbures lui revenant au titre
de l’Article susvisé et de lui en verser le prix.

Dans ce cas, le Contracteur fait de son mieux pour obtenir, sur le marché, un
prix de vente au moins égal au Prix de Cession Officiel défini à l’Article 27.

A l’occasion de cette opération, le Contracteur bénéficie d’une commission de
vente dont le montant est fixé d’un commun accord par référence aux pratiques
commerciales habituelles en la matière.

Au cas où le Contracteur ne réussit pas à obtenir un prix de vente au moins égal
au Prix de Cession Officiel, il en informe l’Etat en indiquant le meilleur prix
qui lui est proposé.

L’Etat lui fait alors savoir s’il accepte le prix de vente que celui-ci peut
obtenir ou s’il préfère recevoir en nature les quantités concernées.

25.3

L’Etat peut demander le règlement du produit des ventes de sa production
assurées par le Contracteur dans la monnaie étrangère de son choix.

Le choix de la devise de règlement doit être notifié au Contracteur au moment de
la demande de vente visée à l’Article 25.2. A défaut de notification, le
règlement s’effectue dans la monnaie dans laquelle est exprimé le Prix de
Cession Officiel défini à l’Article 27.

25.4

L’Etat dispose d’un droit de préemption sur les quantités d’Hydrocarbures
revenant au Contracteur au titre de sa part de production définie à l’Article
25.1, dans les mêmes conditions et suivant les mêmes modalités que celles
prévues aux Articles 24.3 et 24.4.

 

57



--------------------------------------------------------------------------------

ARTICLE 26

REGIME FISCAL

26.1

A raison des Opérations Pétrolières effectuées dans la Zone Délimitée, le
Contracteur est assujetti aux impôts, droits, taxes et redevances suivants:

 

  a. les bonus prévus à l’Article 28 qui sont payables en espèces;

 

  b. la redevance minière proportionnelle, en phase de production
d’Hydrocarbures, pour chaque Zone d’Exploitation et dont le taux est fixé, pour
le Pétrole Brut à :

 

  •   cinq pour cent (5%) lorsque le rythme de production est inférieur ou égal
à 7.500 barils/jour;

 

  •   sept pour cent (7%) pour la tranche supplémentaire, lorsque le rythme de
production est supérieur à 7.501 barils/jour et inférieur ou égal à 10.000
barils/jour;

 

  •   neuf pour cent (9%) pour la tranche supplémentaire, lorsque le rythme de
production est supérieur à 10.001 barils/jour et inférieur ou égal à 15.000
barils/jour ;

 

  •   dix pour cent (10%) pour la tranche supplémentaire, lorsque le rythme de
production est supérieur à 15.001 barils/jour et inférieur ou égal à 20.000
baril/jour ;

 

  •   onze pour cent (11%) pour la tranche supplémentaire, lorsque le rythme de
production est supérieur à 20.001 barils/jour.

La Production Totale Disponible passible de la redevance minière proportionnelle
est diminuée des quantités:

 

  1) perdues ou brûlées lors d’essais de production sur la Zone d’Exploitation
ou dans les installations de production, de collecte ou de stockage de ladite
zone, sous réserve que le Contracteur ait respecté la réglementation en vigueur
et les directives et recommandations de l’Administration;

 

  2) ré-injectées dans les gisements de la Zone d’Exploitation;

 

  3) utilisées à la confection de fluides de forage pour les besoins de la Zone
Délimitée ;

 

  4) utilisées à des travaux exécutés, après forage, sur des puits du gisement
de la Zone d’Exploitation;

 

  5) consommées dans les moteurs ou turbines fournissant l’énergie utilisée :

 

    i. à actionner les unités de pompage nécessaires sur les puits du Gisement
de la Zone d’Exploitation;

 

   ii. à collecter les hydrocarbures sur la Zone d’Exploitation;

 

  iii. à faire fonctionner les installations de forage établies sur et/ou hors
de la Zone d’Exploitation pour les besoins de celle-ci.

 

58



--------------------------------------------------------------------------------

Les quantités prélevées ou utilisées en aval du point où est décomptée la
Production Totale Disponible passible de la redevance minière proportionnelle,
pour les besoins énumérés ci-dessus, ne sont admises en déduction de l’assiette
de la redevance minière proportionnelle que sur autorisation exceptionnelle de
l’Administration, délivré sur demande justifiée du Contracteur.

La redevance minière proportionnelle est payée soit en nature, soit en espèces,
au choix de l’Etat. Si celui-ci ne fait pas connaître son choix, il est réputé
avoir opté pour le paiement en espèces.

Lorsque la redevance minière proportionnelle est payée en espèces, elle est
calculée sur la valeur F.O.B des Hydrocarbures. Pour la détermination de cette
valeur F.O.B, le prix retenu est le Prix de Cession Officiel défini à l’Article
27.

Le règlement en espèces de la redevance minière proportionnelle est effectué
auprès des services du recouvrement de la Direction Générale chargé des Impôts,
au plus tard le vingt-huit (28) de chaque mois, sur la base de la production
mensuelle moyenne du trimestre civil précédent. La régularisation intervient au
plus tard le vingt-huit (28) janvier de chaque année, pour l’Année Civile
précédente, sur la base de la Production Totale Disponible de ladite année et du
Prix de Cession Officiel y afférent.

Au début de la production, et durant la période où la production mensuelle
moyenne visée ci-dessus ne peut être déterminée, le montant de la redevance est
calculé sur la base de la production effective de chaque mois considéré, et est
payée dans, les mêmes délais que ci-dessus.

Si l’Etat désire recevoir en nature tout ou partie de la redevance minière
proportionnelle, il en avise le Contracteur par écrit au moins cent quatre-vingt
jours à l’avance, en précisant la quantité qu’il désire ainsi recevoir durant la
période considérée.

La redevance minière proportionnelle n’est pas incluse dans les Coûts
Pétroliers.

 

  c. une redevance superficiaire annuelle conformément à la réglementation en
vigueur à la Date Effective.

Cette redevance n’est pas incluse dans les Coûts Pétroliers.

Elle est payée en espèces, d’avance et par Année Civile entière, sur la base de
la superficie de la Zone Délimitée au 1er janvier de chaque Année et, pour la
première année, sur celle existant à la Date Effective.

Le taux de la redevance superficiaire est fixée comme suit :

 

  •   En phase d’Exploration: six dollars des Etats-Unis d’Amérique (6
USD)/kilomètre carré (Km2);

 

  •   En phase de Développement et d’Exploitation: huit cents dollars des
Etats-Unis d’Amérique (800 USD)/kilomètre carré (Km2).

 

59



--------------------------------------------------------------------------------

  d. les droits et taxes perçus à l’importation par l’Administration des Douanes
tels que définis à l’Article 34;

 

  e. l’Impôt sur les Bénéfices et Revenus (Impôt sur les Sociétés) dont le
règlement s’effectue en nature, par remise à l’Etat d’une quantité
d’Hydrocarbures correspondant au montant dudit impôt. Conformément à l’Article
26.3, cette quantité est incluse dans la part revenant à l’Etat au titre des
dispositions de l’Article 25.

L’Impôt sur les Sociétés ainsi dû au titre d’une Année Civile donnée et payé à
l’Etat en nature, est déterminé sur la base, notamment, du revenu brut constitué
par le chiffre d’affaires provenant de la quantité d’Hydrocarbures dont il
dispose en application des Articles 24 et 25, ou de leur équivalent en espèces,
ainsi que des quantités remises à l’Etat en paiement de l’Impôt sur les Sociétés
et, d’autre part, des charges déductibles prévues et définies par la
réglementation fiscale en vigueur; le bénéfice imposable y afférent est celui
qui ressort de la Déclaration Annuelle Statistique et Fiscale visée aux Articles
26.4 et 26.5.

26.2

La quantité d’Hydrocarbures que l’Etat reçoit au cours de chaque Année Civile en
application de l’Article 25.1, comprend, par conséquent:

 

  a. la part représentative des droits miniers autres que ceux dus à l’occasion
de l’institution, du renouvellement et de la mutation des titres miniers, la
redevance superficiaire et la redevance minière proportionnelle, et

 

  b. la part représentative de l’Impôt sur les Sociétés dû par les entreprises
constituant le Contracteur en application des dispositions de l’Article 26.1e.

La valeur des Hydrocarbures reçus par les entreprises constituant le Contracteur
en application des dispositions de l’Article 25.1 représente le bénéfice net
après paiement de l’Impôt sur les Sociétés dû par chacune desdites entreprises.

26.3

Au regard de la réglementation fiscale et douanière, chacune des entreprises
constituant le Contracteur est traitée comme une entreprise distincte.

Cependant, en cas de défaillance de l’une d’elles, les autres lui seront
substituées.

26.4

Les entités constituant le Contracteur tiendront, par Année Civile, une
comptabilité distincte des Opérations Pétrolières, qui permette d’établir, en
particulier, un solde caractéristique de gestion et un bilan détaillé faisant
ressortir tant les résultats desdites opérations que les éléments d’actif et de
passif qui y sont affectés ou s’y rattachent.

Cette comptabilité doit être conforme à la réglementation en vigueur, notamment
au Plan Comptable Général des Entreprises.

 

60



--------------------------------------------------------------------------------

Elle doit, en particulier, faire ressortir les éléments nécessaires à
l’établissement de la Déclaration Annuelle Statistique et Fiscale et de ses
annexes;

26.5

Chacune des entreprises constituant le Contracteur est tenue de remettre au
responsable des Services chargés des Hydrocarbures, au plus tard le 30 avril de
chaque année ou à la date fixée chaque année par l’Administration fiscale pour
le dépôt des déclarations statistiques et fiscales des sociétés assujetties à
l’impôt sur les sociétés, un exemplaire de la déclaration relative à l’Impôt sur
les Sociétés afférent à l’Année Civile précédente, telle qu’elle est exigée par
la réglementation fiscale en vigueur.

Cette déclaration comprend, notamment, les Soldes Caractéristiques de Gestion
ainsi que tous documents, déclarations, annexes, pièces comptables ou extraits
des comptes, bilans et autres pièces justificatives dont la production est
exigée par la réglementation en vigueur.

26.6

L’Administration fiscale, après examen des documents visés ci-dessus, délivre à
chacune des entreprises constituant le Contracteur, dans les soixante (60) jours
suivant la date de leur production, les attestations fiscales et tous autres
documents certifiant qu’elle a rempli ses obligations fiscales résultant de la
réglementation en vigueur, sous réserve des droits de vérification et de
répétition de l’Administration prévus par l’article 49 du présent Contrat.

Au regard de la réglementation fiscale, la valeur des Hydrocarbures dont le
Contracteur a la disposition au cours d’une Année Civile, en application des
Articles 24 et 25.1, est considérée comme représentant la récupération des Coûts
Pétroliers et le bénéfice net après Impôt sur les Sociétés.

26.7

En dehors des bonus prévus aux Articles 28.1 et 28.2, des impôts, droits et
redevances prévus à l’Article 26.1, des droits et taxes perçus par
l’Administration des Douanes, prévus à l’Article 34, de la contribution au Fonds
de Soutien des Hydrocarbures prévue à l’Article 21.7, des contributions prévues
aux Articles 14 et 39, le Contracteur est exonéré, à raison des Opérations
Pétrolières, de tous autres impôts, redevances, droits, taxes, retenue à la
source sur les intérêts de prêt ainsi que le sommes versées aux associés ou
Sociétés Affiliées étrangères en rémunération de tous services rendus au Gabon,
bonus et contributions, à l’exception de la contribution foncière sur les
propriétés bâties, exigible dans les conditions de droit commun sur les
immeubles à usage d’habitation.

Les impôts, redevances, droits taxes et contributions ci-dessus s’entendent
comme ceux en vigueur à la Date Effective.

Ses fournisseurs, sous-traitants, prestataires de services et Sociétés Affiliées
sont exonérés de l’impôt sur le Chiffre d’Affaires intérieur et de la taxe sur
les transactions exigibles à l’occasion des ventes faites, des travaux exécutés
et des services rendus dans le cadre du Contrat.

 

61



--------------------------------------------------------------------------------

Cependant, la Taxe sur la Valeur Ajoutée, instituée par la loi N° 1 du 24
février 1995, précisée par l’arrêté 000704/MFEBP/CAB/SG du 19 juillet 1995
fixant le régime de la Taxe sur la Valeur Ajoutée accordé aux sociétés
pétrolières de recherche et d’exploration, est appliquée au Contracteur et le
cas échéant, aux entités constituant le Contracteur, à raison des Opérations
Pétrolières, selon les modalités suivantes:

 

  1) En phase d’exploration et jusqu’à ce que la production d’Hydrocarbures
s’effectue de manière régulière et en quantités susceptibles d’être
commercialisées, les intéressés sont exonérés de la Taxe sur la Valeur Ajoutée à
raison de toutes les Opérations Pétrolières. Les fournisseurs, sous-traitants,
prestataires de services et Sociétés Affiliées sont également exonérés de la
Taxe sur la Valeur Ajoutée (TVA) éventuellement exigible à l’occasion des ventes
faites, des services rendus et des travaux exécutés dans le cadre du contrat.

 

  2) En phase de production, soit lorsque la production d’Hydrocarbures
s’effectue de manière régulière et en quantités susceptibles d’être
commercialisées, les modalités suivantes sont applicables:

 

  a) Sous réserve des dispositions des paragraphes (b, c et d) ci-après, les
opérations Pétrolières relatives à l’exploration et à l’exploitation
d’Hydrocarbures, y compris les activités accessoires liées aux Opérations
Pétrolières, sont placées hors du champ d’application de la Taxe sur la Valeur
Ajoutée.

 

  b) Les biens importés, les services rendus, les travaux exécutés, destinés aux
Opérations Pétrolières, acquis auprès de fournisseurs étrangers non imposables
au Gabon à l’Impôt sur les Bénéfices et Revenus, et quelle que soit leur nature,
sont exonérés de la Taxe sur la Valeur Ajoutée. Cette exonération s’applique,
que ces opérations soient effectuées directement, par le Contracteur lui-même ou
les entités constituant le Contracteur, ses Sociétés Affiliées ou par
l’intermédiaire des sous-traitants ou mandataires sur leur ordre et pour leur
compte.

 

  c) Les biens, services et travaux destinés aux Opérations Pétrolières, acquis
auprès de fournisseurs, prestataires de services ou sous-traitants passibles de
l’Impôt sur les Bénéfices et Revenus au Gabon et figurant sur une liste établie
conjointement par le Contracteur et l’Administration, quelle que soit la nature
de ces biens, services et travaux, sont facturés en incluant la Taxe sur la
Valeur Ajoutée au taux zéro. La liste susvisée fait l’objet d’une mise à jour
annuelle effectuée par l’UPEGA et l’Administration.

 

  d) Dans tous les autres cas que ceux visés aux paragraphes (a, b et c)
ci-dessus, les biens acquis, services rendus et travaux exécutés par les
fournisseurs, prestataires de services et sous-traitants, sont soumis à la Taxe
sur la Valeur Ajoutée aux taux en vigueur.

 

  3) La Taxe sur la Valeur Ajoutée éventuellement facturée au Contracteur et, le
cas échéant, aux entités constituant le Contracteur, et payés par eux, sera
récupérée suivant les modalités suivantes:

 

  a) La Taxe sur la Valeur Ajoutée acquittée au cours d’un Mois Civil donné,
donne lieu à une demande de remboursement qui devra parvenir, avant le vingtième
jour du Mois Civil suivant, à la recette spéciale T.V.A ouverte auprès de la
Direction Générale des Impôts.

 

62



--------------------------------------------------------------------------------

Si des erreurs ou des omissions sont relevées dans la demande de remboursement,
des demandes rectificatives pourront être présentées et des redressements opérés
à tout moment, sous réserve du délai de prescription prévu par le Code Général
des Impôts Directs et Indirects.

 

  b) Le remboursement susvisé de la TVA devra intervenir au plus tard trente
jours ouvrables après la fin du Mois Civil au cours duquel la demande de
remboursement aura été reçue par la recette spéciale T.V.A.

Les redressements ou les rectifications éventuels d’erreurs ou d’omissions,
constatés sur une demande de remboursement, ne pourront être effectués qu’après
l’expiration du délai de remboursement susvisé.

Dans le cas où la procédure de vérification prévue par l’Article 48 est mise en
oeuvre, les mécanismes et procédures prévues par les dispositions du présent
paragraphe 3 ne seront pas suspendus.

 

  c) Si, pour une raison quelconque, le remboursement de la Taxe sur la Valeur
Ajoutée n’intervenait pas dans le délai prévu au paragraphe (b) ci-dessus, les
ayants droits auraient la faculté d’imputer, dès le Mois Civil suivant
l’expiration dudit délai, et sans limitation dans le temps, le montant de la
Taxe sur la Valeur Ajoutée non remboursé, augmenté d’un intérêt de retard
calculé comme il est dit ci-après, sur tous impôts, droits, taxes et redevances,
autres que l’Impôt sur les Bénéfices et Revenus, ainsi que sur toute créance de
l’Etat sur lesdits ayants droits.

L’intérêt de retard susvisé dû, jusqu’au remboursement total ou compensation
intégrale du montant de la Taxe sur la Valeur Ajoutée non remboursé, à compter
de la date d’échéance normale du remboursement, est calculé selon la
réglementation en vigueur.

 

  d) Chaque entité constituant le Contracteur est redevable de la Taxe sur la
Valeur Ajoutée supportée dans le cadre des Opérations Pétrolières au prorata de
sa participation.

Toutefois, d’un point de vue pratique, l’Opérateur assurera, pour le compte du
Contracteur, le paiement de la valeur ajoutée facturée par les fournisseurs, et
sera à ce titre, l’interlocuteur privilégié de l’Administration.

 

63



--------------------------------------------------------------------------------

L’Opérateur demandera, pour le compte du Contracteur, le remboursement de la
Taxe sur la Valeur Ajoutée payée.

En cas de non remboursement à l’échéance prévue au paragraphe (c) ci-dessus,
pour quelque cause que ce soit, l’Opérateur pourra, à tout moment, demander au
Service en charge des Hydrocarbures l’imputation du montant au compte des Coûts
Pétroliers en produisant à l’appui tous justificatifs utiles à l’effet d’en
constater le bien-fondé, et de donner son agrément écrit préalable dans un délai
qui ne saurait excéder deux (2) mois. A défaut, la demande sera considérée comme
acceptée.

L’imputation visée au paragraphe (c) ci-dessus de ce montant de la Taxe sur la
Valeur Ajoutée, y compris les intérêts de retard éventuels, pourra être
effectuée, dans les conditions prévu ci-dessus, soit par l’Opérateur pour le
compte du Contracteur, soit par chaque entité constituant le Contracteur,
agissant pour son propre compte, au prorata de sa participation.

 

  e) Au cas où, pour quelque raison que ce soit, les dispositions des
paragraphes (1, 2 et 3) ci-dessus s’avéraient inopérantes, le régime qui y est
prévu sera aménagé de telle sorte que le Contracteur et les entités constituant
le Contracteur ne subissent pas de charge supplémentaire par rapport au régime
appliqué antérieurement à l’entrée en vigueur de la loi n° 1 du 24 février 1995
susvisée.

Le bénéfice réalisé par les entreprises constituant le Contracteur dans le cadre
des Opérations Pétrolières est exonéré de tout impôt et retenue à la source
exigible à l’occasion de sa distribution aux actionnaires ou associés, ou de
leur affectation. Sont également exonérés de toute retenue à la source, les
intérêts de prêt ainsi que le sommes versées aux associés ou Sociétés Affiliées
étrangères en rémunération de tous services rendus au Gabon.

Lorsque, par erreur, une des entreprises constituant le Contracteur a été
soumise à des impôts, droits, taxes, retenues ou redevances dont elle est
exonérée en application des dispositions du présent Article, elle en impute le
montant au compte des Coûts Pétroliers si elle n’en est pas dégrevée un an après
avoir introduit une réclamation à cet effet auprès de l’Administration
compétente. Cette imputation est soumise, à l’effet d’en constater le
bien-fondé, à l’agrément écrit préalable du Service chargé des Hydrocarbures.

Les exonérations ci-dessus ne s’appliquent pas aux droits et taxes valablement
exigibles en contrepartie de services rendus par les Administrations,
collectivités et établissements publics gabonais utilisés par le Contracteur.
Toutefois, les tarifs appliqués à l’égard de celui-ci, de ses entrepreneurs,
transporteurs et clients, et de ses agents, doivent correspondre à l’importance
des services rendus et ne seront pas discriminatoires.

 

64



--------------------------------------------------------------------------------

Plus particulièrement, le Contracteur restera assujetti aux taxes et impôts
locaux, communaux et portuaires en vigueur légalement dues, mais leur taux ne
devra pas être discriminatoire à l’égard du Contracteur par rapport à celui
appliqué aux entreprises exerçant une activité similaire.

26.8

Les cessions de toute nature entre les sociétés signataires du Contrat et leurs
Sociétés Affiliées sont exonérées de tous droits, redevances, contributions ou
taxes exigibles à ce titre par l’Administration de l’Enregistrement, de droits
de timbres et, le cas échéant, de la Taxe sur la Valeur Ajoutée.

26.9

Concurremment à l’obligation de tenir une comptabilité conforme à celle prévue
par la réglementation en vigueur et les dispositions du Contrat, le Contracteur
tient un Compte des Coûts Pétroliers destiné à enregistrer, d’une part, toutes
les dépenses récupérables, au sens des dispositions du Contrat et de l’Accord
Comptable, effectuées pour les besoins des Opérations Pétrolières, au fur et à
mesure de leur paiement effectif, et, d’autre part, les montants récupérés des
Coûts Pétroliers, au fur et à mesure de cette récupération, ainsi que, au fur et
à mesure de leur encaissement, les recettes et produits de toute nature qui
viennent en déduction ou en atténuation des Coûts Pétroliers.

Le Compte des Coûts Pétroliers sera subdivisé en sous-comptes permettant,
notamment, de faire ressortir:

 

  a. les dépenses d’exploration: les paiements de toute nature liés aux
opérations de géologie, géophysique, forage, équipement de puits et essais de
production (ainsi que toutes opérations connexes) destinées à découvrir des
Hydrocarbures;

 

  b. les dépenses d’appréciation: les paiements de toute nature liés aux
opérations de géologie, géophysique, forage, équipement de puits et essais de
production, destinées à déterminer si le Gisement découvert est commercialement
exploitable et à en déterminer les limites;

 

  c. les dépenses de développement: les paiements de toute nature tels que:
forage, équipement de puits et essais de production, pose de plates-formes et de
canalisations et toutes autres opérations effectuées en vue de la production, du
transport, du traitement et du stockage des Hydrocarbures au terminal de
chargement;

 

  d. les dépenses d’exploitation: les paiements de toute nature liés à l’étude,
la conduite et l’exécution des travaux se rapportant directement ou
indirectement à l’exploitation et à l’entretien des installations de production,
de traitement, de stockage et de transport des Hydrocarbures.

Sauf dépenses à caractère social ou communautaire, pour être considérées comme
des Coûts Pétroliers, les dépenses susvisées doivent être strictement
nécessitées par les besoins des Opérations Pétrolières et répondre aux critères
énoncés dans l’Accord Comptable;

 

65



--------------------------------------------------------------------------------

Les dépenses payées se rattachant à des charges non déductibles, celles dont la
récupération est exclue par une disposition expresse du Contrat ou de l’Accord
Comptable, celles qui présentent un caractère somptuaire ou exagéré, les
libéralités non autorisées par la réglementation et, d’une manière générale,
toutes les dépenses qui ne sont pas nécessitées par le souci d’une bonne gestion
des Opérations Pétrolières, ne sont pas récupérables; elles ne doivent pas, en
conséquence, être portées au débit du Compte de Coûts Pétroliers.

A tout moment, le solde du Compte des Coûts Pétroliers indique le montant non
encore récupéré par le Contracteur.

Les modalités pratiques d’application des dispositions du présent Article 26
sont définies dans l’Accord Comptable, Annexe 2 du Contrat.

26.10

 

  1. Sont notamment portées au débit du compte des Coûts Pétroliers, les
dépenses relatives :

 

  a) à la construction, la fabrication, la création, la réalisation, l’achat, la
location, l’entretien et la réparation des actifs corporels, y compris les
matières consommables;

 

  b) à l’exploration et à la recherche;

 

  c) aux impôts, droits, redevances et taxes de toute nature établis et payés au
Gabon, y compris la retenue à la source éventuellement payée sur les paiements à
destination des Sociétés Affiliées;

 

  d) au personnel et à l’environnement du personnel;

 

  e) aux prestations des services fournis par les Tiers, les Sociétés Affiliées
et les constituant le Contracteur, y compris l’assistance technique;

 

  f) aux assurances souscrites et aux règlements de sinistres;

 

  g) aux frais juridiques;

 

  h) aux intérêts, agios et charges financières versés aux créanciers, Sociétés
Affiliées ou Tiers, pour leur montant réel et dans la mesure où les emprunts et
dettes auxquels ils se rapportent sont nécessités par les Opérations Pétrolières
et correspondent à un besoin réel de financement de celles-ci.

Cependant, les dépenses de cette nature ne sont pas imputables aux Coûts
Pétroliers donnant droit à récupération en application du présent Article et des
Articles 24 et 26.9, dans les cas suivants :

 

  •   d’une manière générale, lorsque les emprunts et dettes auxquels ils se
rapportent ne sont pas nécessités par les besoins de financement des Opérations
Pétrolières;

 

66



--------------------------------------------------------------------------------

  •   lorsqu’ils se rapportent aux emprunts et dettes du Contracteur
éventuellement contractés auprès de Tiers pour le financement des opérations de
recherche et d’exploration;

 

  •   lorsqu’ils se rapportent, et à due concurrence, à la part des emprunts et
dettes dépassant soixante dix pour cent (70%) du montant des dépenses de
développement et de production;

Les intérêts versés aux actionnaires, aux Sociétés Affiliées et aux entreprises
constituant le Contracteur au titre des sommes prêtées ou avancées par eux, sont
admis dans les mêmes limites et sous les mêmes conditions que ci-dessus, mais,
en outre, dans la limite maximum de ceux calculés au taux $ LIBOR majoré de deux
(2) points.

 

  i) aux pertes de change réalisées liées aux emprunts et dettes du Contracteur,
dans les mêmes conditions et restrictions et suivant les mêmes modalités que
celles prévues au paragraphe h) ci-dessus.

En outre, le Contracteur ne saurait être garanti contre les risques de change ou
manques à gagner liés à l’origine des capitaux propres investis et à son
autofinancement, et les pertes éventuellement subies de ce fait ne peuvent, en
aucun cas être considérées comme des Coûts Pétroliers ; elles ne peuvent, par
conséquent, être inscrits au compte des Coûts Pétroliers, ni donner droit à
récupération. Il en est de même des primes et frais d’assurances que le
Contracteur viendrait à souscrire pour couvrir de tels risques.

Les pertes de change réalisées et directement liées aux créances se rapportant
aux Opérations Pétrolières et traitées directement en monnaie étrangère, sont
également imputables aux Coûts Pétroliers;

 

  j) aux frais exposés à l’occasion des contrôles et vérifications opérés par
l’Administration;

 

  k) aux frais généraux, dans les conditions fixées par l’Annexe Comptable ;

 

  2. Ne sont pas imputables aux Coûts Pétroliers les paiements effectués en
règlement de frais, charges ou dépenses non directement imputables aux
Opérations Pétrolières, ceux dont la déduction ou l’imputation est exclue par
les dispositions du Contrat ou de l’Annexe Comptable, ou ceux qui ne sont pas
nécessités par les besoins desdites Opérations Pétrolières. Il s’agit,
notamment, des paiements effectués au titre:

 

  a) des frais d’augmentation de capital;

 

  b) des frais de commercialisation;

 

67



--------------------------------------------------------------------------------

  c) des frais relatifs à la période antérieure à la Date Effective;

 

  d) des frais d’audit extérieur payés par le Contracteur dans le cadre des
relations particulières entre les entreprises constituant le Contracteur;

 

  e) de la part non récupérable du Fonds de Soutien des Hydrocarbures et des
bonus visés respectivement aux Articles 21 et 28;

 

  f) des frais supportés à l’occasion des réunions, études et travaux réalisés
dans le cadre de l’association liant les entreprises constituant le Contracteur;

 

  g) des intérêts agios et charges financières qui ne répondent pas aux
conditions prévues au paragraphe 1-h ci-dessus et à l’Article 1.4;

 

  h) des pertes de change subies et qui ne répondent pas aux conditions prévues
au paragraphe 1- i ci-dessus;

 

  i) des pertes de change qui constituent des manques à gagner résultant des
risques liés à l’origine des capitaux propres et à l’autofinancement tels que
prévus au paragraphe 1- i , 2e alinéa ci-dessus.

 

  3. Doivent venir en déduction des Coûts Pétroliers, notamment:

 

  a) le produit des quantités d’Hydrocarbures revenant au Contracteur en
application des dispositions de l’Article 24, par le Prix de Cession Officiel
s’y rapportant tel qu’il est défini à l’Article 27;

 

  b) le montant des sommes éventuellement perçues au titre de la récupération
des Coûts Pétroliers en application des dispositions de l’Article 24.3;

 

  c) tous autres recettes, revenus, produits et profits connexes, annexes ou
accessoires directement ou indirectement liés aux Opérations Pétrolières et
notamment ceux énumérés dans la Procédure Comptable.

26.11

L’Accord Comptable, qui fait partie intégrante du Contrat, définit la nature des
dépenses constituant des Coûts Pétroliers, celles qui ne donnent pas lieu à
récupération, les limitations du montant des dépenses pouvant donner lieu à
inscription au compte des Coûts Pétroliers.

Il fixe les obligations du Contracteur en matière de procédures et de
présentation de la comptabilité des Coûts Pétroliers et des rapports,
comptes-rendus, états et informations à fournir à l’Administration.

En cas de contradiction ou de divergence entre l’Accord Comptable et les
stipulations du Contrat, ces dernières prévalent.

 

68



--------------------------------------------------------------------------------

ARTICLE 27

VALORISATION DES HYDROCARBURES

27.1

Les quantités d’Hydrocarbures

 

  •   prélevées au titre de la récupération des Coûts Pétroliers, conformément
aux dispositions de l’Article 24 ;

 

  •   représentant la redevance minière proportionnelle visée à l’Article
26.1-b;

 

  •   constituant le revenu brut du Contracteur visé à l’Article 26.1-e, 2ème
alinéa;

 

  •   représentant la part de production revenant à l’Etat et commercialisée, à
la demande de celui-ci, par le Contracteur, en application des dispositions de
l’Article 25.2;

 

  •   livrées dans le cadre de la contribution à la satisfaction des besoins du
marché intérieur, en application des dispositions de l’Article 35;

 

  •   reçues en paiement de l’Etat, en application des dispositions de l’Article
19.4;

 

  •   reçues en contrepartie de l’exercice par l’Etat de son droit de préemption
sur les quantités d’Hydrocarbures revenant au Contracteur au titre des Articles
24.3 et 25.4 du Contrat

sont valorisées en appliquant le prix défini par l’Administration pour les
Hydrocarbures gabonais, appelé “le Prix de Cession Officiel (PCO)”.

27.2

Le Prix de Cession Officiel est déterminé conjointement par l’Administration et
le Contracteur par référence aux prix du marché international pour les
Hydrocarbures de qualité analogue.

Il est calculé valeur F.O.B., chaque semestre civil pour le semestre civil
précédent, sur la base des éléments et données qui s’y rapportent; il est
notifié au Contracteur pour application et régularisations éventuelles.

Si aucun Prix de Cession Officiel relatif à un semestre civil n’a été notifié au
Contracteur, il sera fait application, à titre provisoire, du Prix de Cession
Officiel résultant de la plus récente notification.

27.3

Si, pour une période donnée, le Prix de Cession Officiel appliqué est supérieur
au prix du marché pour des ventes à des Tiers d’Hydrocarbures provenant de la
Zone d’Exploitation, la différence est récupérée par le Contracteur, par
inscription au débit du compte des Coûts Pétroliers.

Si, à l’inverse, le Prix de Cession Officiel est inférieur au prix dudit marché,
la différence est portée au crédit du compte des Coûts Pétroliers.

27.4

Le prix du marché visé à l’alinéa précédent est déterminé selon des modalités à
définir par les Parties; celles-ci se réuniront, à la demande de l’une d’entre
elles, périodiquement à cette fin, en fonction de l’évolution du marché
international des Hydrocarbures.

 

69



--------------------------------------------------------------------------------

27.5

 

  a) En cas de commercialisation du Gaz Naturel dans le cadre d’un contrat de
vente à long terme, le PCO sera le prix stipulé dans ledit contrat.

 

  b) A défaut de Contrat à long terme, le Gaz Naturel est valorisé en appliquant
le prix accepté par les Parties conformément aux dispositions de l’Article 30.1,
4ème alinéa.

27.6

Si les Parties ne parviennent pas à s’entendre sur les modalités de
détermination du prix du marché ou si elles estiment que le prix du marché
déterminé conformément à l’Article 27.5 ne reflète pas la réalité du marché des
hydrocarbures produits sur la Zone d’Exploitation, elles pourront soumettre leur
différend à l’Arbitrage de la Chambre de Commerce Internationale conformément à
l’Article 50 du Contrat.

 

70



--------------------------------------------------------------------------------

ARTICLE 28

BONUS

28.1

Le Contracteur verse à l’Etat un million quatre cents mille dollars des
Etats-Unis d’Amérique (1.400.000 USD) le jour de la Date Effective.

28.2

En outre, le Contracteur versera à l’Etat les montants suivants:

 

  a) un million de dollars des Etats-Unis d’Amérique (1.000.000 USD) dès le
début de la production d’hydrocarbures dans la Zone Délimitée.

 

  b) un million cinq cent mille dollars des Etats-Unis d’Amérique (1.500.000
USD) lorsque le rythme moyen de la production d’Hydrocarbures, dans la Zone
Délimitée, atteint, pour la première fois, le niveau de dix mille
(10.000) Barils par jour au cours d’une période de trente (30) jours
consécutifs;

 

  c) deux millions de dollars des Etats-Unis d’Amérique (2.000.000 USD) lorsque
le rythme moyen de la production d’Hydrocarbures, dans la Zone Délimitée,
atteint, pour la première fois, le niveau de quinze mille (15.000) Barils par
jour au cours d’une période de trente (30) jours consécutifs.

 

  d) trois millions cinq cent mille dollars des Etats Unis d’Amérique (3.500.000
USD) lorsque le rythme moyen de la production d’hydrocarbures, dans la zone
Délimitée, atteint, pour la première fois, le niveau de vingt mille
(20.000) Barils par jour au cours d’une période de trente (30) jours
consécutifs.

Les montants visés à l’Article 28.2 (b), (c) et (d) sont versés dans les trente
(30) jours à partir de la date à laquelle sont atteints les niveaux de
production ci-dessus fixés.

28.3

Les versements visés aux Articles 28.1 et 28.2 ci-dessus ne peuvent, en aucun
cas, être considérés comme des Coûts Pétroliers.

 

71



--------------------------------------------------------------------------------

ARTICLE 29

MESURAGE ET COMPTAGE DES HYDROCARBURES

29.1

Le Contracteur doit mesurer et compter les Hydrocarbures produits, après
extraction de l’eau et des substances étrangères et stabilisation.

Le point où s’opèrent le comptage et le mesurage des quantités d’Hydrocarbures
et le point où sont établis les instruments, appareils et installations qui y
sont affectés, doivent obligatoirement être approuvés par l’Administration.

Les agents compétents de l’Administration vérifient ces mesurages et comptages
et contrôlent les installations, instruments et appareils utilisés au moins une
fois par trimestre.

Si le Contracteur désire modifier ou changer ces installations, instruments et
appareils, il devra en informer l’Administration au moins quinze jours ouvrables
à l’avance, de manière à permettre au représentant de celle-ci d’être présent
lors de cette modification ou de ce changement.

Les modifications et changements affectant les points, instruments et appareils
visés au 2ème alinéa ci-dessus, doivent être préalablement approuvés par
l’Administration.

29.2

Les quantités d’Hydrocarbures ayant servi aux Opérations Pétrolières ou perdues,
doivent, pour être admises en diminution, faire l’objet d’un état mensuel
explicatif détaillé transmis à l’Administration.

29.3

S’il est constaté que les installations, instruments et appareils utilisés par
le Contracteur conduisent à des erreurs par défaut, celles-ci sont considérées
comme commises depuis la date à laquelle les derniers contrôles ont été ou
auraient dû être effectués par l’Administration, et les rectifications
nécessaires sont alors opérées sur cette base.

 

72



--------------------------------------------------------------------------------

ARTICLE 30

GAZ NATUREL

30.1

En cas de découverte de Gaz Naturel, le Contracteur, après avoir procédé aux
études appropriées et après concertation avec l’Administration, détermine si une
exploitation commerciale peut être entreprise.

Préalablement l’Etat et le Contracteur devront s’entendre sur les termes fiscaux
applicables à la production du gaz, à savoir et de façon limitative :

 

  •   le taux de récupération des coûts pétroliers (Article 24);

 

  •   le barème de partage de la production (Article 25);

 

  •   le taux de la redevance minière proportionnelle (Article 26);

 

  •   les bonus de production (Article 28).

L’Etat garantit au Contracteur l’octroi des termes fiscaux au moins aussi
favorable que les termes que l’Etat aurait pu, préalablement à la découverte du
Gaz Naturel, octroyer à d’autres compagnies pétrolières établies au Gabon.

Si la découverte est déclarée commercialement exploitable, toutes les
dispositions du Contrat seront applicables “mutatis mutandis”, notamment celles
relatives au Prix de Cession Officiel défini à l’Article 27, à la récupération
des Coûts Pétroliers définie à l’Article 24, au partage de la Production
Restante défini à l’Article 25, aux bonus définis à l’Article 28 et aux
redevances et impôts énumérés et définis aux Articles 26.1. et 26.7

Toutefois, pour tenir compte des conditions particulières d’exploitation du Gaz
Naturel et pour encourager sa mise en valeur, des avantages particuliers peuvent
être consentis au Contracteur lorsqu’ils sont justifiés.

30.2

Si le Contracteur estime que la découverte de Gaz Naturel n’est pas
commercialement exploitable, il perd tout droit sur cette découverte. L’Etat
est, alors, en droit d’exploiter le Gisement découvert pour son compte sans
avoir à payer une quelconque indemnité au Contracteur.

30.3

Toutes les fois qu’il sera nécessaire d’établir une équivalence entre le Gaz
Naturel et le Pétrole Brut, particulièrement pour l’application des modalités de
prélèvements des quantités d’Hydrocarbures au titre de la récupération des Coûts
Pétroliers définies à l’Article 24, du partage de la Production Restante définie
à l’Article 25, ainsi que pour la détermination du montant des bonus définis à
l’Article 28.2, il est admis que cent soixante-cinq (165) mètres cubes de Gaz
Naturel sont égaux à un Baril de Pétrole Brut.

Cette équivalence devra être précisée d’un commun accord.

 

73



--------------------------------------------------------------------------------

30.4

Les quantités de Gaz Naturel associé non commercialisées, à l’exclusion de
celles utilisées pour les Opérations Pétrolières, doivent servir à améliorer le
taux de récupération du Pétrole Brut par réinjections, dans le cadre de la mise
en oeuvre de méthodes de récupération assistée, en application des dispositions
de l’Article 21.4.

Le brûlage aux torchères devra être limité au strict minimum; le Contracteur est
tenu de respecter la réglementation en vigueur et les recommandations de
l’Administration en la matière.

En outre, si l’Etat veut disposer du Gaz Naturel associé produit dans la Zone
d’Exploitation et non commercialisé ou utilisé par le Contracteur dans les
conditions définies ci-dessus, les Parties arrêteront, d’un commun accord,
toutes les mesures nécessaires pour permettre la livraison à l’Etat dudit Gaz
Naturel et son utilisation.

 

74



--------------------------------------------------------------------------------

ARTICLE 31

CONTROLE DES CHANGES

31.1

Le Contrat est régi par la réglementation relative au contrôle des changes en
vigueur.

31.2

Aucune restriction ne sera apportée à l’importation, par le Contracteur, des
fonds destinés à la réalisation des Opérations Pétrolières.

31.3

Le Contracteur aura le droit de convertir librement ses avoirs au Gabon en
devises convertibles et d’exporter, sans faire l’objet de discrimination, les
fonds détenus par lui excédant ses besoins locaux.

31.4

Nonobstant la réglementation en vigueur, le Contracteur ne sera pas tenu
d’importer les fonds destinés à la mise en place de financements internationaux
ou à faire face à des paiements échus à effectuer à l’étranger et nécessités par
des Opérations Pétrolières.

 

75



--------------------------------------------------------------------------------

ARTICLE 32

EXEMPTION DE L’OBLIGATION RELATIVE AUX BONS

D’EQUIPEMENTS ET AUX CERTIFICATS D’INVESTISSEMENTS

Eu égard à l’importance des investissements devant être réalisés par le
Contracteur, celui-ci est exempté, pendant la durée du Contrat, des obligations
relatives aux bons d’équipements et certificats d’investissements prévues
respectivement par les ordonnances n° 3/63 du 24 janvier 1963 et n° 36/67 du 1er
août 1967.

 

76



--------------------------------------------------------------------------------

ARTICLE 33

METHODE DE COMPTABILITE ET UNITE MONETAIRE

UTILISEE POUR LA TENUE DES COMPTES

33.1

Les registres et livres de comptes du Contracteur sont tenus conformément au
Plan Comptable Général des Entreprises en vigueur au Gabon et, en ce qui
concerne les Coûts Pétroliers, à l’Accord Comptable, même dans le cas où les
dispositions de celui-ci ne figurent pas dans le Contrat.

Les originaux desdits registres et livres de comptes, ainsi que de toutes les
pièces justificatives, seront conservés au Gabon et représentés à
l’Administration sur simple demande de celle-ci.

33.2

Les registres et livres de comptes relatifs aux Opérations Pétrolières sont
tenus par le Contracteur en langue française en dollars des Etats Unis
d’Amérique.

Ils sont utilisés pour déterminer le revenu brut, les frais d’exploitation, les
résultats nets et pour établir la déclaration d’impôt.

Ces dispositions sont également applicables à la tenue du compte des Coûts
Pétroliers visé à l’Article 26.9 et dans l’Accord Comptable.

Le Contracteur est tenu d’indiquer et de justifier la monnaie d’origine utilisée
pour les Opérations Pétrolières et les taux de conversion retenus pour la tenue
des registres et livres de comptes et du compte des Coûts Pétroliers.

33.3

Toutes les fois qu’il est nécessaire de convertir en dollars des Etats Unis
d’Amérique les dépenses ou les recettes exprimées dans une autre monnaie, les
taux de conversion utilisés seront égaux à la moyenne arithmétique des cours
journaliers de clôture à la vente de ladite monnaie retenus par la Banque
Nationale de Paris (BNP) au cours du mois où les dépenses ont été payées ou les
recettes encaissées.

En attendant que soit connue la moyenne arithmétique du mois considéré, le
Contracteur utilise, à titre provisoire, la moyenne arithmétique du mois
précédent.

En cas de dévaluation ou de réévaluation officielle au cours d’un mois donné, il
est fait application de deux moyennes arithmétiques, la première calculée sur la
base des cours journaliers de clôture à la vente pour la période allant du
premier jour du mois jusqu’au jour, non compris, de ladite dévaluation ou
réévaluation, la seconde sur la base des cours journaliers de clôture à la vente
pour la période allant du jour, inclus, de ladite dévaluation ou réévaluation,
jusqu’au dernier jour du mois considéré.

 

77



--------------------------------------------------------------------------------

ARTICLE 34

REGIME DOUANIER ET DOCUMENTS D’IMPORTATION ET D’EXPORTATION

34.1

Pendant la durée du Contrat, le Contracteur bénéficie des avantages douaniers
ci-après:

 

  a) Dans les conditions prévues par le Code des Douanes, l’importation sous le
régime de l’admission temporaire (normale ou spéciale, selon le cas) par le
Contracteur lui-même, par des Tiers pour son compte et par ses sous-traitants,
de tous matériels, matériaux, produits, machines, équipements et outillages
nécessaires aux Opérations Pétrolières qui ne sont pas propriété de l’Etat en
vertu des dispositions de l’Article 10.1, sous réserve du respect des
dispositions de l’Article 10.3 et à condition que ces biens soient nécessaires,
exclusivement destinés et effectivement affectés aux Opérations Pétrolières (en
phases d’exploration et/ou d’exploitation) et qu’ils soient appelés à être
réexportés à la fin de leur utilisation, quelle que soit leur durée
d’utilisation au Gabon.

 

  b) Admission en franchise de tous droits et taxes d’entrée, des matériels,
matériaux, produits, machines, équipements et outillages exclusivement destinés
et effectivement affectés à la prospection et à l’exploration pétrolière sur la
Zone Délimitée et figurant sur la liste reprise à l’Annexe II de l’Acte
n°2/98-UDEAC-1508-CD-61 du 21 Juillet 1998, tel que modifié par le Code des
Douanes de la CEMAC.

Cette franchise s’applique aux importations effectuées directement par le
Contracteur lui-même, par des Tiers pour son compte et par ses sous-traitants,
sous réserve de produire un certificat d’utilisation finale.

 

  c) Sous les mêmes conditions que ci-dessus, admission au taux global réduit à
5 % des droits et taxes perçus à l’importation, des matériels, matériaux,
produits, machines et outillages d’équipement qui, n’entrant pas dans la
catégorie des biens visés aux paragraphes (a) et (b) ci-dessus, sont
nécessaires, destinés et affectés à la production, au stockage, au traitement,
au transport, à l’expédition et à la transformation des Hydrocarbures de la Zone
d’Exploitation et à condition qu’ils figurent dans un programme de développement
approuvé.

Le bénéfice du taux réduit est accordé par le Directeur Général des Douanes et
Droits Indirects, à la demande du Contracteur,

 

  •   sur production d’un programme général d’importation;

 

  •   ou à la suite de démarches particulières d’admission au bénéfice du taux
réduit, effectuées par le Contracteur au moins quinze jours avant l’arrivée des
biens concernés.

Ces demandes doivent préciser:

 

  •   la dénomination commerciale des biens et la rubrique tarifaire sous
laquelle ils sont placés;

 

  •   les quantités et leur valeur FOB et CIF.

 

78



--------------------------------------------------------------------------------

  d) Les effets et objets mobiliers à usage personnel et domestique importés par
le personnel étranger du Contracteur affecté aux activités entrant dans le cadre
de la réalisation des Opérations Pétrolières, à l’occasion de son changement de
résidence, sont admis en franchise dans les conditions et limites fixées par le
Code des Douanes, notamment par l’Article 276 paragraphe (g) du Code des Douanes
de la CEMAC.

A l’exception des amendes et pénalités visées à l’article 34.6 ci-dessous, les
droits et taxes douanières sont considérées comme des coûts pétroliers
récupérables.

34.2

Le Contracteur, ses Sociétés Affiliées, les Tiers importateurs pour leur compte
et leurs sous-traitants, s’engagent à ne procéder aux importations nécessaires à
la réalisation des Opérations Pétrolières que dans la mesure où les biens
concernés ne sont pas disponibles au Gabon à des conditions similaires de prix,
de qualité et de délai de livraison.

34.3

Les biens autres que ceux indiqués par les dispositions ci-dessus sont soumis
aux droits et taxes perçus par l’Administration des Douanes suivant le régime de
droit commun.

34.4

Sous réserve du respect de leurs obligations en matière douanière, telles
qu’elles découlent des Articles 34.1 à 34.3 et de la réglementation en vigueur,
le Contracteur, ses Sociétés Affiliées, les Tiers importateurs pour leur compte
et leurs sous-traitants pourront réexporter, en exonération de tous droits et
taxes, les biens importés dans le cadre des dispositions de l’Article 34.1a, dès
qu’ils ne sont plus nécessaires aux Opérations Pétrolières.

34.5

Toutes les importations, exportations et réexportations effectuées dans le cadre
du Contrat sont soumises aux formalités requises par l’Administration des
Douanes.

34.6

Le Contracteur est, vis à vis de l’Administration des douanes, conjointement et
solidairement responsable, avec ses Sociétés Affiliées, les Tiers importateurs
pour son compte et ses sous-traitants, de tout abus relevé à l’encontre de
ceux-ci dans l’usage du bénéfice des dispositions du présent Article.

Les amendes et pénalités dont ils seraient passibles de ce chef ne constituent
pas des Coûts Pétroliers.

 

79



--------------------------------------------------------------------------------

ARTICLE 35

CONTRIBUTION A LA SATISFACTION DES BESOINS DU MARCHE INTERIEUR

35.1

Le Contracteur est tenu de contribuer à la satisfaction des besoins du marché
intérieur en livrant ou en payant à l’Etat, ou aux organismes désignés par
celui-ci, une quantité d’Hydrocarbures proportionnelle à sa part de production
lui revenant en application des Articles 24.2 et 25. 1, par rapport à la
production totale du Gabon.

La quantité à livrer ou à payer sera déterminée avant la fin de chaque Année
Civile, pour l’Année Civile suivante, sur la base des prévisions de production
et des besoins du marché intérieur pour l’Année Civile considérée.

Les ajustements nécessaires seront opérés dès que les données définitives seront
connues.

35.2

Le prix de cession ou le montant de l’indemnisation de l’Etat par le Contracteur
de la quantité d’Hydrocarbures destinée à la satisfaction des besoins du marché
intérieur est égal aux Prix de Cession Officiel de la qualité de brut produit
dans la Zone d’Exploitation assorti d’un abattement de vingt cinq pour cent
(25%).

Il est payable en dollars des Etats Unis d’Amérique (US$).

L’abattement susvisé est imputé au Compte des Coûts Pétroliers.

35.3

En cas de livraison effective, les Hydrocarbures cédés dans le cadre des
dispositions du présent Article sont livrés par le Contracteur au lieu
d’utilisation ou de consommation désigné par l’Administration, en utilisant les
moyens de transport disponibles et habituels.

35.4

Les cessions d’Hydrocarbures faites dans le cadre de la contribution à la
satisfaction des besoins du marché intérieur, sont payées dans les
quatre-vingt-dix (90) jours suivant la date de fin de livraison.

 

80



--------------------------------------------------------------------------------

ARTICLE 36

EXPORTATION DES HYDROCARBURES, TRANSFERT DE PROPRIETE

ET REGLES DE MISE A DISPOSITION

36.1

Sous réserve du respect de la réglementation en vigueur, le Contracteur, ses
clients et leurs transporteurs auront, pendant la durée du Contrat, le droit
d’exporter, par le point d’exportation approprié, la part d’Hydrocarbures à
laquelle le Contracteur a droit en vertu du Contrat, diminuée des livraisons
faites au titre de la contribution à la satisfaction des besoins du marché
intérieur prévue à l’Article 35.

36.2

En faveur du Contracteur, le transfert de propriété de la part d’Hydrocarbures
susvisée s’opère au moment où il dispose effectivement de cette part.

Il est cependant tenu de contracter, dès que la production est réalisée, toutes
assurances nécessaires en vue de couvrir tous dommages, pertes ou préjudices qui
pourraient survenir et affecter les Hydrocarbures.

Pour les besoins de la comptabilité des Coûts Pétroliers, les prélèvements
d’Hydrocarbures susvisés sont présumés s’opérer à la fin de chaque mois civil
pour les quantités sorties au cours dudit mois, des installations de stockage
vers les canalisations d’évacuation ou les installations de chargement pour
l’exportation.

En cas d’exportation par navire pétrolier, le transfert de propriété au profit
de l’Acheteur s’opère au franchissement du point de raccordement au navire des
installations de chargement.

Le transfert de propriété des quantités d’Hydrocarbures, cédées par le
Contracteur au titre de la contribution à la satisfaction des besoins du marché
intérieur, s’opère CIF lieu d’utilisation, à l’entrée des installations de
stockage des organismes attributaires de ces quantités.

36.3

L’Administration désigne une entreprise ou des experts qu’elle charge de
surveiller, d’inspecter et de contrôler les enlèvements d’Hydrocarbures et la
gestion du terminal de chargement et de ses installations.

Les frais entraînés par ces opérations sont supportés par le Contracteur qui les
inclut dans les Coûts Pétroliers.

36.4

Les Parties se concerteront périodiquement pour arrêter le programme
prévisionnel de leurs enlèvements et feront de leur mieux pour effectuer des
chargements conjoints, si cela s’avère nécessaire, pour éviter des situations de
Sur-Enlèvement ou de Sous-Enlèvement de l’une à l’égard de l’autre.

Dès qu’une quantité d’Hydrocarbures disponible en stock au point d’exportation
est suffisante pour assurer le chargement de navires pétroliers, les premiers
chargements sont effectués pour le compte de l’Etat.

 

81



--------------------------------------------------------------------------------

Le Contracteur dispose ensuite des Hydrocarbures pour les chargements suivants,
jusqu’à ce qu’une situation de Sous-Enlèvement soit créée au détriment de
l’Etat.

Les chargements suivants seront effectués pour le compte de la Partie qui est en
situation de Sous-Enlèvement.

Toutefois, si l’une des Parties ne peut enlever en temps utile sa part de
production, l’autre Partie aura la faculté d’en disposer, à charge pour elle de
restituer, plus tard, à la Partie qui n’a pas pu enlever sa part, une quantité
équivalente d’Hydrocarbures.

Les modalités pratiques d’application des dispositions du présent Article
peuvent, à tout moment, faire l’objet d’aménagements convenus entre
l’Administration et le Contracteur, notamment dans le cadre d’un accord
d’enlèvement et de mise à disposition.

 

82



--------------------------------------------------------------------------------

ARTICLE 37

PROTECTION DES DROITS

37.1

Le Contracteur prendra toutes les mesures nécessaires pour atteindre les
objectifs du Contrat, dédommagera et indemnisera convenablement les Tiers pour
tout préjudice ou dommage que lui-même, ses employés, ses entrepreneurs
sous-traitants et leurs employés pourraient causer à leur personne, à leurs
biens ou à leurs droits à l’occasion des Opérations Pétrolières.

Il assume la responsabilité civile de tout dommage, perte ou préjudice subis par
des Tiers résultant de ses ou de leurs erreurs, fautes ou négligences, et devra
supporter toutes les réparations et dommages-intérêts éventuellement dus.

37.2

L’Etat prendra toutes les mesures nécessaires et possibles pour faciliter les
Opérations Pétrolières, la réalisation des objectifs du Contrat et pour protéger
les biens et les droits du Contracteur, de ses employés et agents sur le
territoire national et ses dépendances.

37.3

A la demande du Contracteur et sur justification de celui-ci, l’Administration
peut interdire la construction de bâtiments à usage d’habitation ou
professionnel à proximité des installations dangereuses en raison des Opérations
Pétrolières, et prendra les dispositions nécessaires pour interdire le mouillage
et le passage à proximité des canalisations immergées et mettre fin à toute
entrave à l’utilisation de toute installation nécessaire aux Opérations
Pétrolières à terre ou en mer.

 

83



--------------------------------------------------------------------------------

ARTICLE 38

PERSONNEL

38.1

Le Contracteur est tenu, pour la réalisation des Opérations Pétrolières,
d’employer, dans toute la mesure du possible, la main-d’œuvre nationale dans une
proportion minimale de quatre vingt pour cent (80%) de son effectif total.

Du personnel spécialisé et qualifié pourra être engagé hors du Gabon, pour une
durée déterminée, s’il n’est pas disponible dans le pays; ce personnel doit être
remplacé au fur et à mesure, et dans la mesure du possible, dès que le
Contracteur recrute le personnel gabonais qu’il s’engage à former.

Trois ans après le démarrage de la production, le Contracteur présentera à
l’Administration un programme de Gabonisation des postes à responsabilité au
sein de l’entreprise.

Le Contracteur est tenu d’informer la Direction chargée des Hydrocarbures des
postes disponibles et des démarches faites en vue du recrutement de Gabonais.

38.2

L’Administration compétente délivre, conformément à la réglementation, les
pièces nécessaires à l’entrée au Gabon du personnel étranger, telles que visas,
cartes de travail et de séjour.

Le Contracteur effectue les démarches nécessaires à cet effet.

A la requête du Contracteur, les Services chargés des Hydrocarbures peuvent
intervenir pour faciliter les formalités d’immigration auprès des services
compétents de l’Administration aux points d’entrée et de sortie des employés du
Contracteur, de ses Sociétés Affiliées, de ses entrepreneurs, sous-traitants,
agents, ainsi que de leur famille.

38.3

Les employés travaillant dans le cadre des Opérations Pétrolières étant sous
l’autorité du Contracteur, de ses Sociétés Affiliées ou de ses entrepreneurs,
sous-traitants et agents, en leur qualité d’employeurs, leur travail, nombre
d’heures, salaires et toutes autres modalités relatives à leurs conditions
d’emploi, sont déterminés par ces derniers, conformément aux législations du
travail et sociale en vigueur.

38.4

Le Contracteur est tenu, en concertation avec l’Administration, de former et
d’assurer la promotion de ses employés gabonais.

Le Comité Technique de Suivi des Opérations Pétrolières est informé des
modalités et conditions d’application de la présente disposition.

 

84



--------------------------------------------------------------------------------

ARTICLE 39

FORMATION DE GABONAIS AUTRES

QUE CEUX EMPLOYES PAR LE CONTRACTEUR

39.1

Outre l’obligation prévue à l’Article 38, le Contracteur est tenu de contribuer
à la formation d’autres Gabonais désignés par l’Administration, en consacrant à
cette formation, pendant toute la durée du Contrat:

 

  •   cent vingt cinq mille dollars des Etats-Unis (125.000 USD) par Année
Civile pendant la période d’exploration;

 

  •   cent cinquante mille dollars des Etats-Unis (150.000 USD) par Année Civile
pendant les périodes de développement et d’exploitation.

Les contributions définies aux paragraphes (a) et (b) ci-dessus sont affectées:

 

  •   pour partie, à la formation de Gabonais dans des écoles supérieures ou des
universités de renommée internationale; le programme de formation est établi par
le Service chargé des Hydrocarbures;

 

  •   pour partie, à la formation “sur le tas” de Gabonais sur les chantiers et
dans les principaux centres d’activités du Contracteur; les conditions de cette
formation sont arrêtées cas par cas d’un commun accord;

 

  •   pour partie, à la formation, à l’extérieur des structures du Contracteur,
sous forme de participation à des séminaires ou de détachements auprès d’autres
sociétés, de Gabonais choisis par l’Administration.

Les modalités de versement des sommes prévues au présent Article sont arrêtées
d’un commun accord entre l’Administration et le Contracteur, en fonction des
priorités nationales.

39.2

A l’expiration de l’Autorisation Exclusive d’Exploration ou d’Exploitation ou à
la fin de la période d’exploitation du gisement, le Contracteur versera à
l’Administration les montants visés ci-dessus au prorata temporis.

39.3

Les contributions prévues au présent Article sont incluses dans les Coûts
Pétroliers.

 

85



--------------------------------------------------------------------------------

ARTICLE 40

RAPPORTS D’ACTIVITES EN PERIODE DE DEVELOPPEMENT ET D’EXPLOITATION

40.1

Sauf dispositions particulières, les dispositions de l’Article 11 du Contrat
concernant les informations, documents, données, échantillons et rapports
d’activités se rapportant aux travaux d’exploration, sont applicables, “mutatis
mutandis”, aux travaux de développement, d’exploitation, de transport et de
stockage.

40.2

Les rapports d’activités mensuels doivent comporter un état de la production
réalisée au cours du mois précédent, ainsi qu’un état des quantités
d’Hydrocarbures vendues, au cours de ce mois, par le Contracteur, tant pour son
compte que, le cas échéant, pour le compte de l’Etat, en application des
dispositions de l’Article 25.2.

L’état des quantités vendues indique les références du contrat de vente, le nom
de l’acheteur, les quantités vendues, le prix unitaire, le montant total de la
vente, les caractéristiques des Hydrocarbures vendus et le pays de destination
finale.

40.3

Les rapports d’activités annuels doivent comporter également:

 

  •   les renseignements concernant toutes les opérations de développement, de
production et d’exploitation de l’Année Civile concernée, ainsi que les
quantités totales d’Hydrocarbures produites et celles vendues;

 

  •   les renseignements concernant toutes les opérations de transport, ainsi
que l’emplacement des principales installations construites par le Contracteur;

 

  •   un état mentionnant le nombre d’employés, leurs qualifications et
nationalités, le montant total de leurs salaires, l’instruction qui leur est
dispensée ainsi que les services médicaux mis à leur disposition;

 

  •   un état descriptif de toutes les immobilisations acquises ou créées, avec
indication de la date et du prix d’acquisition ou de revient.

40.4

Chaque entreprise constituant le Contracteur transmet, également, à
l’Administration chargée des Hydrocarbures, au plus tard le 30 avril ou à la
date limite de dépôt fixée par la Direction Générale des Impôts chaque année, un
exemplaire de sa déclaration statistique et fiscale prévue à l’Article 26.5 et
des documents et renseignements qui doivent y être joints.

40.5

Le Contracteur informe, par écrit, l’Administration chargée des Hydrocarbures,
dans les plus brefs délais, de tout dommage, de quelque nature qu’il soit, causé
aux Gisements ou aux installations de production. Il prend toutes les mesures
pour y remédier et procéder aux réparations nécessaires, selon les normes
généralement admises dans l’industrie des Hydrocarbures.

 

86



--------------------------------------------------------------------------------

Le Contracteur est tenu de faire un constat des dommages, en présence des
membres de l’Administration qui feront un rapport circonstancié.

40.6

Les dispositions de l’Article 11.5 s’appliquent « mutatis mutandis » à tout
document ou échantillon relatif aux opérations de développement, d’exploitation,
de transport et de stockage, et les parties sont soumises aux mêmes obligations.

 

87



--------------------------------------------------------------------------------

ARTICLE 41

PAIEMENTS

Le produit des ventes d’Hydrocarbures, effectuées par l’une des Parties pour le
compte de l’autre, doit être versé dans les trente jours suivant la date de
l’enlèvement, sauf accord contraire des Parties destiné à tenir compte de
conditions particulières de commercialisation.

Tout autre paiement à l’Etat doit être effectué à l’échéance, sauf dispositions
contraires du Contrat.

Les cessions d’hydrocarbures faites dans le cadre de la contribution à la
satisfaction des besoins du marché intérieur, prévue à l’Article 35, sont
réglées dans les quatre-vingt-dix (90) jours suivant la date de fin de
livraison.

 

88



--------------------------------------------------------------------------------

ARTICLE 42

CESSION D’INTERETS

42.1

Chaque entreprise constituant le Contracteur pourra céder tout ou partie de ses
intérêts découlant du Contrat, si la bonne réputation technique et financière de
l’acquéreur est bien établie.

Les cessionnaires deviennent alors conjointement et solidairement responsables,
avec les autres entreprises constituant le Contracteur, de l’exécution du
Contrat.

Les droits et obligations du cédant attachés à la part des intérêts ainsi cédés,
sont intégralement transférés aux cessionnaires.

Cependant, après la mise en production, l’Etat dispose d’un droit de préemption
sur les cessions prévues ci-dessus dans les conditions et suivant les modalités
indiquées ci-après.

Il se substitue alors aux Tiers acheteurs aux mêmes termes et conditions.

42.2

Avant qu’une cession à des Tiers ne devienne effective, le cédant doit obtenir
l’agrément de l’Administration.

A cet effet, il est tenu d’en informer celle-ci par écrit, en précisant les nom,
qualité et nationalité des acquéreurs, toutes indications relatives à leurs
capacités financières et techniques, à leur statut juridique, ainsi que les
modalités et conditions financières de la cession projetée, et de communiquer
l’original, ou une copie certifiée conforme du contrat de cession, signé et
passé sous la condition suspensive de l’agrément et du non exercice par l’Etat
du droit de préemption prévus à l’Article 42.1.

Si l’administration ne s’y oppose pas par écrit dans un délai de trente
(30) jours suivant la date de réception des informations susvisées et si l’Etat
n’exerce pas de droit de préemption prévu à l’Article 42.1 dans le même délai de
trente (30) jours, l’agrément est réputé acquis.

42.3

Si, du fait d’une cession partielle de ses intérêts, le cédant réalise un profit
financier, celui-ci vient en déduction des Coûts Pétroliers.

Si la cession porte sur la totalité de ses intérêts, le cédant est soumis, à
raison du montant de ce profit, à l’Impôt sur les Sociétés, dans les conditions
de droit commun.

Pour l’application des alinéas précédents, le profit financier est constitué de
la différence, si elle est positive, entre le prix de la cession et le montant
non réévalué des Coûts Pétroliers non encore récupérés par le cédant et
calculés, en cas de cession partielle, proportionnellement au pourcentage
d’intérêts cédés.

 

89



--------------------------------------------------------------------------------

En tout état de cause, lorsque la contrepartie d’une cession partielle
d’intérêts consiste en un engagement de travaux de la part du cessionnaire, un
tel engagement ne constitue pas un profit financier et n’affecte donc pas les
coûts pétroliers des cédant et cessionnaire.

Le cédant communique à l’Administration toutes les informations de nature à
permettre à celle-ci de déterminer ce profit.

Lorsque, en cas de cession partielle ayant généré un profit financier, le prix
obtenu est inférieur à la quote-part des Coûts Pétroliers non récupérés
afférents à la participation cédée, le cédant n’enregistre, en diminution, dans
sa comptabilité que ladite quote-part des Coûts Pétroliers; il perd tout droit à
récupération de la moins-value ainsi subie. Le cessionnaire reprend, dans sa
comptabilité, soit les Coûts Pétroliers non récupérés par le cédant afférents à
la participation acquise, soit le prix effectif d’acquisition si celui-ci est
inférieur aux dits Coûts Pétroliers non récupérés par le cédant.

Nonobstant les dispositions de l’Article 26-2 ci-dessus, le cédant et le
cessionnaire sont seuls responsables du paiement de tout impôt sur les
plus-values qui pourrait être dû en vertu du présent Article.

Lorsque, en cas de cession, le prix payé est supérieur à la quote-part des Coûts
Pétroliers non récupérés afférents à la participation cédée, le cessionnaire
reprend, dans sa comptabilité les Coûts Pétroliers non récupérés par le cédant
afférents à la participation acquise et ne peut en aucun cas majorer ses coûts
pétroliers du montant du prix payé supérieur à ces coûts pétroliers.

Le cessionnaire ne peut, en aucun cas, inclure dans les Coûts Pétroliers le coût
correspondant au profit visé ci-dessus qu’il aura payé au cédant et ainsi
supporté par lui.

42.4

Chaque entreprise constituant le Contracteur peut céder, librement et à tout
moment, tout ou partie de ses intérêts découlant du Contrat, à une ou plusieurs
Sociétés Affiliées ou aux autres entreprises constituant le Contracteur.

Le cédant est, cependant, tenu d’en informer par écrit l’Administration.

Les dispositions de l’Article 42.3 s’appliquent aux cessions réalisées dans le
cadre du présent Article.

42.5

Les cessions à des Tiers réalisées dans le cadre du présent Article 42 ne
doivent, en aucun cas, être de nature à porter préjudice aux intérêts de l’Etat,
à gêner la réalisation des Opérations Pétrolières ou à réduire les capacités
techniques et financières du Contracteur.

Si l’Administration estime que tel est le cas, elle peut s’opposer à ces
cessions dans les trente (30) jours suivant la réception des informations
prévues aux Articles 42.2 et 42.4 du Contrat.

Les cessions réalisées en violation des dispositions du présent Article 42 sont
nulles et de nul effet.

 

90



--------------------------------------------------------------------------------

ARTICLE 43

APPLICATION DU CONTRAT

43.1

Sous réserve des dispositions de l’Article 43.4, l’Etat garantit au Contracteur,
pour la durée du Contrat, la stabilité des conditions juridiques, économiques,
fiscales, douanières et financières telles que ces conditions résultent du
Contrat et de la réglementation en vigueur à la Date Effective.

Les obligations découlant du Contrat ne pourront pas être aggravées, et
l’équilibre général et global du Contrat ne sera pas affecté de manière notable
et durable pendant la durée de celui-ci.

Cependant, des aménagements ou des modifications de ses dispositions pourront
être décidés d’un commun accord.

Si l’Etat décidait de mettre en oeuvre des mesures législatives ou
réglementaires conduisant à des conditions économiques et financières plus
favorables que celles existant à la date des présentes, le Contracteur aurait
droit de bénéficier de ces mesures dès leur entrée en vigueur.

43.2

Les Parties sont d’accord pour coopérer de toutes les manières possibles afin
d’atteindre les objectifs du Contrat.

L’Administration facilitera au Contracteur l’exercice de ses activités en lui
accordant tous permis, licences, droits d’accès nécessaires en mettant à sa
disposition toutes les facilités et tous les services appropriés existants, de
façon que les Parties puissent retirer le meilleur profit d’une coopération
mutuelle sincère.

Toutefois, le Contracteur est tenu de se conformer aux procédures et aux
formalités d’usage et de s’adresser aux services compétents de l’Administration
pour obtenir les agréments et autorisations nécessaires.

Il est tenu d’informer le Service chargé des Hydrocarbures des démarches,
contacts ou correspondances qu’il effectue et entretient auprès ou avec les
autres services de l’Administration.

43.3

Toute nationalisation ou expropriation totale ou partielle des droits du
Contracteur donne lieu à indemnisation juste et équitable conformément aux
règles et principes internationalement reconnus.

43.4

Les termes et conditions du Contrat ne peuvent être modifiés que par écrit et
d’un commun accord entre les Parties.

 

91



--------------------------------------------------------------------------------

ARTICLE 44

UNITISATION

44.1

Dans le cas d’une découverte d’Hydrocarbures, commercialement exploitable, qui
s’étendrait au-delà de la Zone Délimitée, à l’intérieur d’un périmètre détenu
par une autre entité, l’Administration pourra adresser, par écrit, une demande
au Contracteur et à l’entité ci-dessus citée pour les inviter à développer et à
faire produire, conjointement, la dite découverte dans le cadre d’une
coopération mutuellement profitable et en accord avec les règles et pratiques en
usage dans l’industrie pétrolière.

A cet effet, un plan commun de développement et de production de la découverte
devra être proposé à l’Administration par les parties intéressées dans un délai
n’excédant pas cent quatre vingt (180) jours.

44.2

A défaut de présentation à l’Administration du dit plan, dans le délai ci-dessus
indiqué, l’Administration fera appel à un consultant indépendant, acceptable par
les parties, pour préparer un tel plan.

Les parties auront un délai de soixante (60) jours pour examiner et approuver le
plan de développement et de production préparé par le consultant et 90 jours
(après les 60 jours) pour entamer son application.

La proposition de répartition des intérêts doit également être approuvé dans un
délai de soixante (60) jours.

Les frais de préparation dudit plan seront à la charge du Contracteur et de
l’entité détentrice du périmètre sur lequel se trouve l’extension de la
découverte d’Hydrocarbures.

Si le Contracteur refuse d’appliquer, dans les délais ci-dessus définis, les
recommandations du plan de développement et de production, il devra alors
renoncer à son droit d’exploiter ladite découverte et, par conséquent, libérer
la zone concernée.

 

92



--------------------------------------------------------------------------------

ARTICLE 45

SANCTIONS ET DECHEANCE

45.1

La violation, par le Contracteur, des dispositions du Contrat est susceptible
d’entraîner la résiliation de celui-ci par l’Administration si, après mise en
demeure adressée au Contracteur, conformément aux dispositions de l’Article
49.10, d’avoir à mettre un terme à cette violation et, s’il y a lieu, d’opérer
les rectifications, ajustements et redressements demandés, celui-ci n’a donné
aucune suite à la demande de l’Administration.

La résiliation est prononcée par décret.

45.2

Sans préjudice des sanctions pénales prévues par la réglementation, les
violations ci-dessous du Contrat entraînent sa résiliation de plein droit, après
mise en demeure non suivie d’effet dans les quinze (15) jours de la réception de
celle-ci:

 

  •   refus de communiquer à l’Administration, dans les délais impartis, les
informations prévues dans le Contrat et notamment ses Articles 5, 8.7, 11, 20.1,
21.1, 21.5, 26.5, 26.9, 33, 40 et 49;

 

  •   défaut de paiement, dans les délais impartis, des bonus et redevances,
dans les conditions et selon les modalités définies dans le Contrat et notamment
ses Articles 26.1(b), 26.1(c) et 28, ainsi que des sommes prévues à l’Article
39.1;

 

  •   défaut de paiement, dans les délais, du produit de la vente des quantités
d’Hydrocarbures revenant à l’Etat au titre de sa part de production, lorsque le
Contracteur en assure la vente, en application de l’Article 25.2 ;

 

  •   défaut de livraison à l’Etat de sa part de production en nature, en
application des dispositions du Contrat notamment aux Articles 24, 25 et 26, ou
de la redevance minière proportionnelle en application de l’Article 26.1(b);

 

  •   suspension ou restriction, sans motif légitime, de l’activité
d’exploitation du ou des Gisements découverts dans la Zone Délimitée.

Pour l’application des dispositions du paragraphe précédent, les modifications
liées aux facteurs économiques, tels que les variations affectant le marché
international des Hydrocarbures, ne peuvent être invoquées comme constituant un
motif légitime.

45.3

La décision de l’Administration de résilier le Contrat, en application des
dispositions des Articles 45.1 et 45.2, est notifiée par écrit au Contracteur;
celui-ci est déchu de tous ses intérêts découlant du Contrat et perd le droit de
récupérer ses Coûts Pétroliers.

 

93



--------------------------------------------------------------------------------

45.4

La résiliation du Contrat n’a pas pour effet de libérer le Contracteur de ses
obligations contractuelles nées avant la résiliation du Contrat et qui ne
seraient pas encore honorées à la date de ladite résiliation.

45.5

L’inexécution par l’une ou l’autre des Parties de l’une quelconque des
dispositions du Contrat sera susceptible d’entraîner au profit de l’autre partie
la résiliation du Contrat, après mise en demeure restée sans effet passé un
délai de quinze jours à compter de la date de celle-ci, sans préjudice de tous
dommages et intérêts.

 

94



--------------------------------------------------------------------------------

ARTICLE 46

OPERATIONS POUR LE COMPTE DE L’ETAT

46.1

Si, au cours des périodes d’exploration prévues à l’Article 3, I’Etat veut, pour
un forage donné, reconnaître et tester des niveaux géologiques plus profonds que
ceux proposés par le Contracteur ou prévus à l’Article 4, il en fait la demande
au Contracteur en l’informant qu’il est disposé à prendre en charge les frais et
risques inhérents à ces opérations.

A cet effet, l’Administration adresse au Contracteur une demande écrite qui doit
parvenir à celui-ci, autant que possible, avant le commencement du forage ou, à
défaut, au cours de celui-ci, mais en aucun cas après le début des opérations de
complétion ou d’abandon du puits.

La demande susvisée fixe le délai au-delà duquel le Contracteur est réputé avoir
refusé.

L’Etat peut également faire appel, à ses risques et frais, à une entreprise
tiers pour réaliser, pour son compte et selon des conditions qu’il fixe
librement, l’approfondissement du puits.

46.2

Le Contracteur pourra décider, avant le commencement des opérations
d’approfondissement du puits, de prendre à sa charge le financement de ces
opérations; dans ce cas, les dépenses correspondantes sont incluses dans les
Coûts Pétroliers et toute découverte d’Hydrocarbures en résultant est alors
considérée comme faite dans le cadre du Contrat.

46.3

Si l’approfondissement d’un puits, réalisé aux frais et risques exclusifs de
l’Etat, conduit à une découverte d’Hydrocarbures, l’Etat se réserve le droit de
développer et d’exploiter seul cette découverte ou avec un partenaire de son
choix, et de disposer des Hydrocarbures produits.

Le Contracteur aura cependant la possibilité d’être rétabli dans l’intégralité
de ses droits découlant du présent Contrat et de participer ainsi au plan de
développement. A cette fin, l’Administration fournira au Contracteur un plan de
développement conforme à la pratique et aux standards de l’industrie pétrolière.
Sans réponse dans un délai de trente (30) jours, le Contracteur sera réputé
avoir renoncé à l’exercice de cette option.

Dans les trente (30) jours suivant l’exercice de cette option, le Contracteur
remboursera les frais engagés par l’Etat, augmentés d’une prime de cinq cents
pour cent (500%) relativement au forage, approfondissement, essais ou
retraitement qui ont abouti à cette découverte.

 

95



--------------------------------------------------------------------------------

La somme payée par le Contracteur au titre de remboursement des frais engagés
par l’Etat, à l’exception de la prime de cinq cents pour cent (500 %), sera
incluse dans le compte des Coûts Pétroliers.

46.4

Sur la base et dans les mêmes conditions que les alinéas précédents, l’Etat ne
pourra mener d’autres opérations pour son compte telle que la production du gaz
associé, si celles-ci sont effectuées au détriment de la production de Pétrole
Brut.

 

96



--------------------------------------------------------------------------------

ARTICLE 47

SOLIDARITE ET GARANTIES

47.1

Les clauses du Contrat s’imposent aux Parties, à leurs successeurs et à leurs
ayants droit respectifs.

Elles constituent le seul accord entre elles. Aucune promesse ou convention
antérieures des Parties, verbales ou écrites, relatives à l’objet du Contrat, ne
peut être invoquée pour les modifier ou en donner une interprétation différente.

L’Etat garantit qu’il n’existe pas d’autre accord relatif aux Opérations
Pétrolières.

47.2

Les Opérations Pétrolières pourront être effectuées, au choix de chaque
entreprise constituant le Contracteur, par l’intermédiaire d’une filiale ou
d’une succursale immatriculée au Gabon et créée à cet effet.

La société mère demeure, cependant, garante de la bonne exécution des
obligations découlant du Contrat et supporte la responsabilité de l’activité de
sa filiale ou succursale installée au Gabon.

 

97



--------------------------------------------------------------------------------

ARTICLE 48

FORCE MAJEURE

48.1

Force majeure signifie tout événement imprévisible, insurmontable et
irrésistible dû, non à une erreur ou négligence des Parties, mais à des
circonstances indépendantes de leur volonté et qui a pour effet de rendre
momentanément impossible l’exécution de tout ou partie de leurs obligations
contractuelles.

48.2

Tout retard ou défaillance d’une Partie dans l’exécution des clauses du Contrat
et des obligations en découlant, ne sera pas considéré(e) comme une violation
dudit Contrat si ce retard ou cette défaillance est du(e) à un cas de force
majeure tel que défini à l’Article 48.1.

La durée du retard en résultant, augmentée du temps qui pourrait être nécessaire
pour la réparation des dommages causés en raison de ou pendant ce retard, est
ajouté, s’il y a lieu, au délai prévu par le Contrat.

48.3

Au cas où un évènement de nature à causer un empêchement, un retard ou une
défaillance de l’une des parties interviendrait qui serait soit irrésistible,
soit insurmontable, soit imprévisible, la partie qui sera la victime de cet
évènement en notifiera aux autres parties les conséquences et la durée probable.

Dès que possible après l’envoi de cette notification, les parties se réuniront
pour négocier de bonne foi toute solution de nature à surmonter les conséquences
défavorables de l’évènement. Pendant la durée de la mise en oeuvre de cette
procédure de cette procédure, l’exécution des dispositions en cause du Contrat
sera suspendue.

La force majeure ne peut être invoquée que pour la ou les obligations dont
l’exécution est devenue momentanément impossible.

 

98



--------------------------------------------------------------------------------

ARTICLE 49

EXAMENS, VERIFICATIONS ET CONTROLES

49.1

L’Administration dispose d’un pouvoir de contrôle général sur toutes les
Opérations Pétrolières; elle bénéficie à cet effet d’un droit de communication
sur tout ce qui se rapporte directement ou indirectement aux dites Opérations
Pétrolières.

Toute opération de contrôle est placée sous la direction du Service chargé des
hydrocarbures, lequel peut s’adjoindre les compétences de toute autre entité
administrative.

Les représentants de l’Administration peuvent inspecter, vérifier et contrôler
toutes les phases des Opérations Pétrolières et doivent notamment être présents
pendant les essais sur puits.

A cet effet, le Contracteur est tenu de fournir toute l’assistance nécessaire
aux personnes désignées par l’Administration et de faciliter les interventions
de celles-ci.

En tout état de cause l’Administration effectuera ses examens, vérifications et
contrôles de manière à ne pas nuire au bon déroulement des Opérations
Pétrolières.

A la suite d’inspections, de vérifications et de contrôles des Opérations
Pétrolières, l’Administration peut exiger du Contracteur la réalisation de toute
opération qui lui paraît nécessaire pour assurer la sécurité et l’hygiène sur
les lieux de travail, ainsi qu’une exploitation optimale des Gisements, dans
l’intérêt des deux (2) Parties.

49.2

L’Etat, en sa qualité de Partie Contractante, et les entités constituant le
Contracteur, y compris au titre de l’Article 19, peuvent entreprendre, par des
experts de leur choix ou par leurs propres agents, tous examens, vérifications
et contrôles comptables, financiers, juridiques ou techniques qu’ils jugent
nécessaires ou utiles à leur information sur la conduite et le déroulement des
activités du Contracteur, sur les méthodes techniques qu’il met en oeuvre et sur
les Coûts Pétroliers, ainsi qu’à l’exercice de leur droit d’examiner, vérifier
et contrôler ces activités et les Coûts Pétroliers y afférents.

Dans le cadre des examens, vérifications et contrôles susvisés, il peut être
éventuellement demandé au Contracteur, selon la procédure prévue à l’Article
49.10, que soient opérés tous ajustements, redressements, rectifications et
modifications estimés nécessaires, utiles ou justifiés sur les Coûts Pétroliers
et la situation des enlèvements par chacune des Parties d’hydrocarbures
produits.

En cas de contestation de situation d’enlèvement erronée, le produit de la vente
des hydrocarbures indûment attribuée au Contracteur sera remboursé en totalité à
l’Etat dans les trente (30) jours suivant l’accord définitif des Parties.

Ce remboursement sera payé soit en nature, soit en espèce au choix de l’Etat.

 

99



--------------------------------------------------------------------------------

49.3

Les examens, vérifications et contrôles visés ci-dessus doivent intervenir dans
un délai de deux (2) ans suivant la fin des périodes d’exploration prévues à
l’Article 3 ou, en phase de développement et de production, pour une Année
Civile donnée, dans le même délai de deux (2) ans suivant la fin de ladite Année
Civile.

Le Contracteur reçoit, de l’Administration, communication des conclusions et
résultats des examens, contrôles et vérifications qu’elle effectue.

49.4

Une copie certifiée conforme des rapports et conclusions établis à la suite de
ces examens, vérifications et contrôles doit obligatoirement être remise à
l’Administration lorsque ceux-ci sont effectués par les entreprises constituant
le Contracteur.

L’Opérateur ou les entreprises constituant le Contracteur sont tenus d’informer
l’Administration des suites données aux conclusions et recommandations des
rapports établis à la suite des examens, vérifications et contrôles effectués.

49.5

A défaut d’examens, vérifications et contrôles dans les délais fixés à l’Article
49.3, 1er alinéa, aucun ajustement ne peut être opéré par la suite.

49.6

L’Administration peut, en outre, dans le cadre normal de son droit de contrôle
et de répétition, tel qu’il est prévu par le Contrat, effectuer, à tout moment,
des examens, vérifications et contrôles par des experts de son choix ou par ses
propres agents.

Dans ce cas l’Administration effectuera sur une base annuelle des audits
techniques et des coûts pétroliers par un cabinet international de son choix
auquel se joindront impérativement et systématiquement les agents de
l’administration.

La durée de ces audits sera d’un maximum de six (6) mois, contrôles, analyses et
rapport compris.

La comptabilité des coûts pétroliers d’une période sera réputée acceptée après
deux (2) années commençant à la fin de l’année fiscale à laquelle elle se
réfère.

49.7

Aux fins d’application des dispositions du présent Article, le Contracteur remet
à l’Administration, au plus tard le 30 avril de chaque année ou à la date prévue
chaque année par l’Administration fiscale pour le dépôt de la déclaration
statistique et fiscale, un rapport détaillé de ses activités de l’Année Civile
précédente.

Ce rapport comprend, notamment et outre les données de nature technique, un
décompte détaillé des Coûts Pétroliers relatifs à cette Année Civile, présentés
conformément à l’Accord Comptable.

Les dossiers du Contracteur ainsi que les registres, pièces comptables et
techniques et documents justificatifs nécessaires s’y rapportant sont tenus à la
disposition des Parties intéressées au sens des dispositions ci-dessus, et
représentés à toute demande ou réquisition de celles-ci.

 

100



--------------------------------------------------------------------------------

49.8

Les dépenses encourues par l’Administration à l’occasion des examens,
vérifications et contrôles effectués en application des dispositions des
Articles ci-dessus, sont supportées ou, le cas échéant, remboursées par le
Contracteur et incluses par ce dernier dans les Coûts Pétroliers.

49.9

Sous réserve des délais de prescription prévus par le Contrat, et nonobstant les
dispositions de l’Article 49.2, l’Administration peut demander, par écrit, tous
renseignements, justifications et éclaircissements, ainsi que tous documents,
rapports, études et pièces comptables, financiers, juridiques et techniques
qu’elle juge nécessaires ou utiles à son information sur la conduite et le
déroulement des activités du Contracteur et sur les Coûts Pétroliers, ainsi qu’à
l’exercice de son pouvoir d’examiner, vérifier et contrôler ces activités et les
Coûts Pétroliers.

49.10

Si l’Administration estime, au vu des éléments et informations dont elle dispose
ou qu’elle se procure, soit auprès du Contracteur lui-même, soit auprès de
Tiers, que les rapports, dossiers, documents et comptes comptables et des Coûts
Pétroliers contiennent des erreurs, inexactitudes, insuffisances ou lacunes, ou
que le Contracteur a commis une faute ou une irrégularité dans l’exécution de
ses obligations, et qu’elle considère qu’il faut y apporter des rectifications,
ajustements, redressements ou modifications, elle lui adresse notification
écrite à cet effet.

Le Contracteur dispose alors d’un délai de soixante jours à compter de la date
de réception de la notification susvisée, pour opérer les rectifications,
ajustements, redressements ou modifications demandés, ou présenter ses
observations, soit par écrit, soit en demandant une rencontre à cet effet avec
l’Administration.

Si nécessaire, le Contracteur peut obtenir, sur sa demande, un délai
supplémentaire pour procéder aux rectifications, ajustements, redressements ou
modifications demandés par l’Administration.

L’Administration notifie par écrit au Contracteur sa position sur les
rectifications, ajustements, redressements ou modifications qu’elle a demandés
et sur les explications et justifications fournies.

Si, à l’issue de la procédure ci-dessus, un désaccord persiste entre
l’Administration et le Contracteur, le différend est réglé par voie d’arbitrage,
conformément aux dispositions de l’Article 50.

Il peut, cependant, être fait appel, pour les différends à caractère technique,
et préalablement à la procédure d’arbitrage, à l’avis d’un expert désigné d’un
commun accord. A défaut d’accord, l’expert sera nommé par le Centre
International d’Expertise conformément aux dispositions relatives à la
nomination d’experts du Règlement d’expertise de la Chambre de Commerce
Internationale (Paris) à la requête de la partie la plus diligente.

Les délais visés ci-dessus sont alors prorogés en conséquence.

 

101



--------------------------------------------------------------------------------

ARTICLE 50

ARBITRAGE

50.1

Si, notamment à l’issue de la procédure prévue à l’Article 49.10, des différends
subsistent entre les Parties à l’occasion de l’application des clauses du
Contrat, ou relatifs aux obligations en résultant, ils sont résolus par voie
d’arbitrage selon le Règlement d’Arbitrage de la Chambre de Commerce
Internationale, sous réserve des dispositions particulières ci-dessous.

La procédure d’arbitrage est engagée par demande adressée par la Partie
demanderesse au Secrétariat de la Cour d’Arbitrage, dans les soixante jours
suivants l’expiration du délai de trente jours visé à l’Article 49.10, 4ème
alinéa, augmenté, éventuellement, du délai supplémentaire prévu au même alinéa
dudit Article.

Le point de départ de la procédure est fixé à la date de réception de la demande
susvisée par le Secrétariat de la Cour d’Arbitrage.

Chaque Partie désigne son arbitre et notifie cette désignation à l’autre Partie
et à la Cour d’Arbitrage, dans les trente (30) jours suivant le point de départ
de la procédure d’arbitrage visée ci-dessus.

Si, au terme de ce délai, la Partie demanderesse n’a pas procédé à la
désignation de son arbitre, elle est réputée avoir renoncé à sa demande.

Si la Partie défenderesse n’a pas procédé à la désignation de son arbitre dans
le délai de trente (30) jours suivant la date de réception de la notification
visée au présent alinéa, l’autre Partie peut saisir directement la Cour
d’Arbitrage de la Chambre de Commerce Internationale pour la prier de pourvoir à
cette désignation dans les meilleurs délais.

Les arbitres ne doivent pas être de même nationalité que celle de l’une ou
l’autre des Parties.

Les arbitres ainsi désignés choisissent, d’un commun accord et dans un délai de
quarante-cinq jours suivant la date de la désignation du dernier d’entre eux, un
troisième arbitre qui assume la présidence du Tribunal Arbitral.

A défaut d’accord, la Cour d’Arbitrage de la Chambre de Commerce Internationale
est priée, à la requête de la Partie la plus diligente, de pourvoir à cette
désignation dans les meilleurs délais.

Les arbitres sont maîtres de la procédure qu’ils entendent appliquer. La
sentence arbitrale a un caractère définitif; elle s’impose aux Parties et est
immédiatement exécutoire.

 

102



--------------------------------------------------------------------------------

50.2

L’arbitrage se déroule à Paris (France).

La langue utilisée est la langue française, le droit applicable est le droit
gabonais et les clauses du Contrat s’interprètent par référence à ce droit.

50.3

Chaque partie supporte les frais et honoraires de son arbitre.

Les frais et honoraires du tiers arbitre consécutifs à la procédure d’arbitrage
seront payés par le Contracteur et imputés aux Coûts Pétroliers.

50.4

L’exécution par les Parties de leurs obligations résultant du Contrat n’est pas
suspendue pendant le déroulement de l’arbitrage. Le droit de l’Etat de résilier
le Contrat est suspendu jusqu’au prononcé de la sentence arbitrale.

 

103



--------------------------------------------------------------------------------

ARTICLE 51

NOTIFICATIONS

Les notifications et autres communications faites dans le cadre du présent
Contrat devront, pour être valables, être faites par écrit et remises en mains
propres à un représentant qualifié de l’autre Partie ou envoyées à celle-ci sous
pli recommandé ou par télégramme, télécopie ou autres moyens de
télécommunications, tous frais payés, à l’adresse suivante :

Pour l’Etat Gabonais

Ministère des Mines, de l’Energie, du Pétrole et des Ressources Hydrauliques

Boite Postale : 874 ou 576

Libreville

GABON

Fax : (+241) 72 49 90

A l’attention de Monsieur le Ministre des Mines, de l’Energie, du Pétrole et des
Ressources Hydrauliques.

Avec copie à :

Direction Générale des Hydrocarbures

Boîte Postale : 2199

Libreville

GABON

Fax : (+241) 74 80 78

A l’attention de Monsieur le Directeur Général des Hydrocarbures.

Pour les informations techniques et les modalités pratiques d’exécution du
contrat, les notifications devront être adressées à :

Direction Générale des Hydrocarbures

Boîte Postale : 2199

Libreville

GABON

Fax : (+241) 74 80 78

A l’attention de Monsieur le Directeur Général des Hydrocarbures.

Pour le Contracteur :

VAALCO Production (Gabon), Inc.

Nouveau Port, Z.I. de l’OPRAG

B.P. 1335

Port-Gentil

GABON

Fax : (+241) 56 29 43

A l’attention du Directeur Général

Les notifications et autres communications seront considérées comme faites à la
date où le destinataire les reçoit.

 

104



--------------------------------------------------------------------------------

ARTICLE 52

ENTREE EN VIGUEUR

Le Contrat est approuvé par Décret.

La date de signature du Contrat constitue la Date Effective.

En foi de quoi, les Parties ont signé le Contrat en dix (10) exemplaires.

 

  Libreville, le Pour la République Gabonaise,          Pour le Contracteur

Le Ministre de Mines, de l’Energie,

du Pétrole et des Ressources Hydrauliques

     Le Président Richard Auguste ONOUVIET          Russell SCHEIRMAN

Le Ministre d’Etat, Ministre de l’Economie,

des Finances, du Budget et de la Privatisation

Paul TOUNGUI

 

105



--------------------------------------------------------------------------------

ANNEXE N’1

ZONE DELIMITEE

PERMIS MUTAMBA IRORU n°G4-219

La Zone Délimitée visée dans le CEPP conclu entre la République Gabonaise et la
société VAALCO Production (Gabon), Inc., comprend un bloc dont les limites,
conformément à la carte ci-jointe, établie à l’échelle 1/500.000, sont définies
comme suit, les coordonnées étant données dans le système de projection UTM,
basé sur l’ellipsoïde de CLARKE 1880, fuseau 32, dont l’origine est le point
astronomique de M’PORALOKO avec :

X= 500.000 mètres sur le méridien centre 9°00’00” Est

Y= 10.000.000 mètres sur l’Equateur

M’PORALAKO DATUM (M’PORALOKO à WGS-84) dx: -74

dy: -130 dz: 42 Rx: 0 Ry: 0 Rz: 0 scale: 0

Ce périmètre étant constitué par un polygone dont les sommets sont définis
ci-après :

 

Sommets

 

X

 

Y

1   57 971 201   972 500 000 2   62 500 000   972 500 001 3   62 499 999   970
500 000 4   63 000 000   970 499 998 5   62 999 999   968 399 999 6   63 600 000
  968 400 001 7   63 599 999   967 476 180 8   63 561 283   967 505 220 9  
63 511 282   967 535 221 10   63 471 280   967 565 220 11   63 421 281   967 605
221 12   63 381 281   967 635 220 13   63 341 283   967 655 219 14   63 291 282
  967 685 222 15   63 241 281   967 715 221 16   63 191 282   967 745 220 17  
63 151 283   967 785 221 18   63 101 283   967 805 221 19   63 061 283   967 845
219 20   63 021 281   967 875 221 21   62 971 282   967 905 219 22   62 931 281
  967 945 219 23   62 921 281   967 955 222 24   62 881 282   967 985 221 25  
62 831 281   968 035 219 26   62 791 282   968 065 221 27   62 741 283   968 105
221 28   62 691 282   968 145 221 29   62 651 283   968 175 222 30   62 611 282
  968 205 220 31   62 571 280   968 245 221

 

106



--------------------------------------------------------------------------------

32   62 521 281   968 275 221 33   62 481 281   968 305 222 34   62 431 283  
968 345 220 35   62 381 280   968 375 220 36   62 341 282   968 405 222 37  
62 291 280   968 445 219 38   62 241 280   968 465 220 39   62 201 282   968 505
220 40   62 151 282   968 525 220 41   62 111 280   968 565 220 42   62 061 283
  968 595 220 43   62 021 281   968 635 222 44   61 971 283   968 665 219 45  
61 931 280   968 695 219 46   61 881 282   968 725 220 47   61 841 282   968 755
219 48   61 801 282   968 785 222 49   61 776 648   968 799 998 50   61 799 998
  968 799 999 51   61 899 998   968 800 000 52   61 899 999   969 199 999 53  
61 800 000   969 200 000 54   61 800 000   969 400 000 55   61 599 999   969 400
000 56   61 600 000   969 499 999 57   61 499 999   969 500 001 58   61 500 000
  969 700 000 59   61 399 998   969 699 999 60   61 400 000   969 799 998 61  
61 299 999   969 800 001 62   61 299 999   970 300 000 63   60 900 001   970 299
998 64   60 900 001   969 799 998 65   61 050 000   969 800 001 66   61 049 998
  969 337 999 67   61 049 998   969 316 183 68   61 011 282   969 345 220 69  
60 961 280   969 375 220 70   60 921 283   969 405 219 71   60 881 282   969 435
220 72   60 841 281   969 465 222 73   60 841 281   969 465 222 74   60 801 282
  969 505 220 75   60 751 283   969 535 220 76   60 711 281   969 565 220 77  
60 671 283   969 595 221 78   60 631 281   969 625 221 79   60 591 281   969 665
221 80   60 541 282   969 705 221 81   60 491 282   969 725 222 82   60 451 282
  969 765 221 83   60 391 280   969 805 221 84   60 351 282   969 845 221 85  
60 301 280   969 875 221 86   60 251 281   969 905 221 87   60 201 282   969 935
220 88   60 171 282   969 975 221

 

107



--------------------------------------------------------------------------------

89   60 121 281   970 015 221 90   60 071 281   970 045 220 91   60 021 282  
970 075 221 92   59 981 282   970 115 222 93   59 941 282   970 155 219 94  
59 911 280   970 195 222 95   59 871 282   970 235 222 96   59 861 281   970 245
220 97   59 821 281   970 285 220 98   59 831 283   970 345 221 99   59 841 281
  970 395 219 100   59 821 282   970 475 222 101   59 801 282   970 525 220

Sommets

 

X

 

Y

1   59 801 282   970 525 220 2   59 781 281   970 585 221 3   59 761 281  
970 635 222 4   59 741 280   970 685 219 5   59 701 281   970 725 221 6   59 671
283   970 765 219 7   59 631 283   970 805 221 8   59 591 282   970 845 219 9  
59 551 281   970 885 221 10   59 511 280   970 915 221 11   59 481 281   970 945
222 12   59 461 281   970 975 220 13   59 421 282   971 005 221 14   59 381 280
  971 045 222 15   59 341 282   971 095 219 16   59 301 283   971 135 219 17  
59 261 281   971 175 219 18   59 231 280   971 205 221 19   59 191 281   971 245
221 20   59 151 281   971 285 220 21   59 111 280   971 325 220 22   59 071 280
  971 355 221 23   59 031 283   971 395 220 24   58 991 282   971 445 219 25  
58 951 281   971 475 221 26   58 911 283   971 525 222 27   58 871 282   971 555
220 28   58 861 281   971 555 220 29   58 831 282   971 585 221 30   58 781 281
  971 625 222 31   58 741 282   971 665 219 32   58 711 282   971 715 219 33  
58 671 280   971 755 220 34   58 631 281   971 795 220 35   58 581 281   971 835
220

 

108



--------------------------------------------------------------------------------

36   58 541 281   971 875 220 37   58 491 280   971 905 222 38   58 451 283  
971 945 221 39   58 421 282   971 985 220 40   58 421 282   971 985 220 41  
58 421 282   971 985 220 42   58 391 280   972 035 220 43   58 361 283   972 075
222 44   58 331 281   972 115 221 45   58 291 282   972 155 220 46   58 291 282
  972 155 220 47   58 261 281   972 185 222 48   58 231 282   972 225 220 49  
58 191 283   972 265 221 50   58 181 282   972 285 221 51   58 151 283   972 315
219 52   58 111 280   972 355 220 53   58 101 283   972 365 219 54   58 081 281
  972 385 221 55   58 051 282   972 415 219 56   58 011 282   972 455 220 57  
57 971 281   972 495 219 58   57 971 201   972 500 000

La superficie totale de la Zone Délimitée ainsi définie est réputée égale à 1
093.60 Km2.

 

109



--------------------------------------------------------------------------------

ANNEXE N°2

PROCEDURE COMPTABLE

CHAPITRE I – REGLES GENERALES ET PRINCIPES

I – 1/ Dispositions Générales

La présente Procédure Comptable constitue une Annexe au Contrat dont elle fait
partie intégrante. Elle rappelle les principales règles comptables et fixe les
règles et principes spécifiques applicables à la comptabilité des Coûts
Pétroliers, ainsi que les méthodes, règles et procédures comptables auxquelles
le Contracteur est tenu de se conformer, les rapports, états, déclarations,
documents, informations et renseignements techniques, comptables, financiers ou
juridiques, périodiques ou non, qui doivent obligatoirement être fournis à
l’Administration.

Les termes utilisés dans la présente Annexe ont la même signification que celle
qui leur est donnée dans le Contrat, à moins que le contexte ne confère
clairement à ces termes une signification différente.

Le terme “Contracteur”, outre l’acception qui lui est conférée par le Contrat,
peut désigner parfois l’Opérateur commis pour la conduite des Opérations
Pétrolières, notamment lorsqu’il s’agit d’opérations ou de comptes communs aux
entreprises qui constituent le Contracteur, parfois chacune de celles-ci, prises
individuellement, lorsqu’il s’agit, notamment, d’obligations leur incombant à
titre personnel.

En cas de contradiction ou de divergence entre la présente Annexe et les
stipulations du Contrat, ces dernières prévalent.

I – 2/Structure et Monnaie de Comptes

Le Contracteur tient sa comptabilité en langue française et en Dollars des
Etats-Unis d’Amérique.

Les opérations réalisées en monnaie autre que le Dollar des Etats-Unis
d’Amérique peuvent être enregistrées sur la base de taux de change standard
établis par le Contracteur de telle sorte qu’ils se rapprochent le plus possible
des taux de change prévalant au cours de la période d’enregistrement.

Les écarts constatés entre l’enregistrement initial au taux de change standard
et le montant résultant de l’application du taux de change effectif en vigueur
au moment du paiement ou de l’encaissement calculé conformément aux dispositions
de l’Article 33 du Contrat sont enregistrés dans les mêmes comptes que ceux
utilisés pour l’enregistrement initial de manière à faire ressortir, pour chacun
desdits comptes, les moins-values subies et les plus-values réalisées du fait
des fluctuations des taux de change par rapport au Dollar des Etats-Unis
d’Amérique.

L’entreprise tiendra des comptabilités séparées et autonomes permettant de
distinguer les Opérations Pétrolières régies par le Contrat des autres activités
éventuellement exercées au Gabon.

 

110



--------------------------------------------------------------------------------

Tous les registres, comptes, bilans, livres et états comptables, ainsi que
l’original des pièces justificatives, contrats, factures et autres documents,
sont conservés au Gabon et doivent être représentés à toute réquisition de
l’Administration.

Tous les rapports, états, documents que le Contracteur est tenu de fournir à
l’Administration, soit en vertu de la réglementation en vigueur, soit en
application du Contrat, doivent comporter tous les renseignements, informations
et indications que ses services compétents désirent obtenir.

Lesdits rapports, états, documents, doivent être conformes aux modèles établis,
le cas échéant, par l’Administration, notamment la Déclaration Statistique et
Fiscale.

 

111



--------------------------------------------------------------------------------

CHAPITRE II – LA COMPTABILITE GENERALE

II – 1/ Principes

La comptabilité générale enregistrant les activités des entreprises constituant
le Contracteur, exercées dans le cadre du Contrat, doit être conforme aux
règles, principes et méthodes du Plan Comptable Général des Entreprises en
vigueur (Plan Comptable OHADA).

Toutefois, lesdites entreprises ont la faculté d’appliquer les règles du Plan et
Guide Comptable Professionnel des Sociétés de Recherche et d’Exploitation des
Hydrocarbures, ainsi que les techniques comptables qui leur sont habituelles,
dans la mesure où ni les unes, ni les autres, ne sont contraires à la
réglementation et au Plan Comptable Général susvisés.

II – 2/ Bilan

La comptabilité générale doit refléter fidèlement la situation patrimoniale du
Contracteur, aussi bien active que passive, et permettre l’établissement d’un
bilan annuel suffisamment détaillé pour que les Administrations compétentes
puissent suivre l’évolution de chaque élément de l’actif et du passif et
apprécier la situation financière du Contracteur, ainsi que ses droits et
obligations envers l’Etat, les Tiers et les Sociétés Affiliées.

Le bilan doit faire ressortir, pour chaque catégorie d’opérations, le résultat
desdites opérations. Celui-ci est constitué par la différence entre les valeurs
de l’actif net qui y est affecté à la clôture et à l’ouverture de l’Année
Civile, diminuée des suppléments d’apports correspondant à des biens ou espèces
nouvellement affectés aux-dites opérations, et augmentée des prélèvements
correspondant aux retraits, par le Contracteur, de biens ou d’espèces qui y
étaient précédemment affectés.

L’actif net s’entend de l’excédent des valeurs d’actif sur le total formé, au
passif, par les créances des Tiers et des Sociétés Affiliées, les amortissements
et provisions autorisés et justifiés.

Les biens appartenant à l’Etat, en application des dispositions de l’Article 10
du Contrat, sont enregistrés dans des comptes appropriés permettant de faire
ressortir clairement leur statut juridique et leur valeur d’acquisition, de
construction ou de fabrication.

Chaque entreprise constituant le Contracteur est responsable de la tenue de ses
propres registres comptables et doit respecter ses obligations légales et
fiscales en la matière.

 

112



--------------------------------------------------------------------------------

II – 3/ Les comptes de Charges

II-3-1

Peuvent être portés au débit des Comptes de Charges et Pertes par nature toutes
les charges, pertes et frais, qu’ils soient effectivement payés ou simplement
dus, relatifs à l’Année Civile concernée, à condition qu’ils soient justifiés et
nécessités par les besoins des Opérations Pétrolières et qu’ils incombent
effectivement au Contracteur, à l’exclusion de ceux dont la déduction n’est pas
autorisée par la réglementation en vigueur ou les dispositions du Contrat, et de
ceux correspondant à des dépenses somptuaires.

II-3-2

Les amortissements doivent être calculés conformément à la réglementation
fiscale en vigueur.

Les provisions pour dépréciation, s’il y a lieu, doivent être calculés sur la
valeur d’origine des éléments de l’actif auxquels elles se rapportent et figurer
distinctement au bilan.

Elles doivent être dûment justifiées et autorisées et figurer sur un tableau
détaillé qui permette d’en contrôler la régularité.

En ce qui concerne plus particulièrement les créances, les provisions ne
pourront être constituées que pour celles d’entre elles dont le Contracteur
établit le caractère irrécouvrable ou douteux, à l’exclusion des provisions
destinées à couvrir le risque général de non recouvrement des créances.

Ces provisions concernent les créances dont le Contracteur n’a pas pu obtenir le
paiement malgré des tentatives sérieuses auprès des débiteurs concernés, et dont
le recouvrement est considéré comme gravement compromis.

II-3-3

Les provisions pour charges, si elles sont justifiées, peuvent être constituées
en vue de faire face à des pertes ou charges fiscalement déductibles, nettement
précisées quant à leur nature et à leur objet, et que des événements en cours
rendent probables, à condition qu’elles aient été effectivement constatées dans
les écritures de l’exercice au cours duquel elles ont été constituées, et
qu’elles figurent sur un relevé détaillé des provisions joint à la déclaration
fiscale.

Les provisions constituées en vue de couvrir des risques ou des pertes
éventuelles ne sont pas admises en déduction.

Les provisions devenues sans objet sont enregistrées au crédit des comptes
appropriés de Produits et Profits par nature.

Les provisions qui, en tout ou en partie, reçoivent un emploi non conforme à
leur destination, au cours d’un exercice ultérieur, sont rapportées au crédit
des comptes appropriés de Produits et Profits par nature dudit exercice.

 

113



--------------------------------------------------------------------------------

II-3-4

Les charges à payer et les produits à recevoir, c’est à dire les dettes et les
créances certaines mais non encore facturées, payées ou encaissées, sont
également pris en compte; ils sont calculés sur la base d’éléments d’estimation
disponibles.

Le Contracteur doit faire de son mieux pour que toute inscription de cette
nature soit régularisée dans les plus brefs délais par la comptabilisation de la
charge ou du produit réels correspondant.

II – 4/ Les comptes de produits et profits

Doivent être portés au crédit des Comptes de Produits et Profits par nature, les
produits de toute nature, qu’ils soient effectivement encaissés ou simplement
acquis par le Contracteur.

 

114



--------------------------------------------------------------------------------

CHAPITRE III – LA COMPTABILITE DES COUTS PETROLIERS

III – 1/ Règles générales et Principes – Classification et Regroupements

III-1-1

Parallèlement à la comptabilité prévue par la réglementation, et suivant les
mêmes règles et principes que ceux visés au I-2 ci-dessus, le Contracteur
tiendra, en permanence, une comptabilité spécialement réservée et organisée pour
l’enregistrement des Coûts Pétroliers et faisant ressortir le détail des
dépenses effectivement payées par lui et donnant droit à récupération en
application des dispositions du Contrat et de la présente Annexe, les Coûts
Pétroliers récupérés, au fur et à mesure de l’affectation de la production
destinée à cet effet, ou de l’encaissement, en cas de récupération en espèces,
ainsi que les sommes venant en déduction ou en atténuation des Coûts Pétroliers.

III-1-2

La comptabilité des Coûts Pétroliers doit permettre de faire ressortir, à tout
moment:

 

  •   le montant total des Coûts Pétroliers payés par le Contracteur depuis la
Date Effective;

 

  •   le montant total des Coûts Pétroliers récupérés;

 

  •   les sommes venant en atténuation ou en diminution des Coûts Pétroliers et
la nature des opérations auxquelles se rapportent ces sommes;

 

  •   le montant des Coûts Pétroliers restant à récupérer.

III-1-3

La comptabilité des Coûts Pétroliers enregistre, au débit, toutes les dépenses
effectivement payées se rapportant directement, en application du Contrat et des
dispositions de la présente Annexe, aux Opérations Pétrolières, et considérées
comme imputables aux Coûts Pétroliers.

Ces dépenses effectivement payées doivent, à la fois:

 

  •   incomber réellement au Contracteur ;

 

  •   être nécessaires à la bonne réalisation des Opérations Pétrolières,

 

  •   être justifiées et appuyées de pièces et documents justificatifs
permettant un contrôle efficace par l’Administration.

III-1-4

La comptabilité des Coûts Pétroliers enregistre, au crédit, le montant des Coûts
Pétroliers récupérés, au fur et à mesure que cette récupération est opérée,
ainsi que, au fur et à mesure de leur encaissement, les recettes et produits de
toute nature qui viennent en déduction ou en atténuation des Coûts Pétroliers.

III-1-5

Les originaux des contrats, factures et tous autres documents justificatifs se
rapportant aux Coûts Pétroliers doivent être tenus à la disposition de
l’Administration et représentés à toute réquisition de celle-ci.

 

115



--------------------------------------------------------------------------------

III-1-6

Les Coûts Pétroliers seront récupérés suivant le principe ci-après: les coûts de
développement et d’exploitation sont à récupérer en premier; les coûts
d’exploration étant récupérés après ceux-là. Chaque entité constituant le
Contracteur a droit à récupération de ses Coûts Pétroliers dès la mise en
production.

III-l-7

La comptabilité des Coûts Pétroliers doit être sincère et exacte; elle est
organisée et les comptes tenus et présentés de manière que puissent être
aisément regroupés et dégagés les Coûts Pétroliers afférents, notamment, aux
dépenses:

 

  •   d’exploration ;

 

  •   d’appréciation ;

 

  •   de développement ;

 

  •   de production de Pétrole Brut ;

 

  •   de production de Gaz Naturel ;

 

  •   d’évacuation des Hydrocarbures et de stockage ;

 

  •   relatives aux activités connexes, annexes ou accessoires, en distinguant
chacune d’elles.

III-1-8

Pour chacune des activités ci-dessus, la comptabilité des Coûts Pétroliers doit
permettre de faire ressortir les dépenses:

 

  a) relatives aux immobilisations corporelles, notamment celles se rapportant à
l’acquisition, la création, la construction ou la réalisation:

 

  •   de terrains bâtiments (ateliers, bureaux, magasins, logements,
laboratoires, etc.);

 

  •   d’installations de chargement de stockage ;

 

  •   de voies d’accès et ouvrages d’infrastructure générale ;

 

  •   de moyens de transport des Hydrocarbures (canalisations d’évacuation,
bateaux-citernes, etc.) ;

 

  •   d’équipements généraux ;

 

  •   d’équipements et installations spécifiques ;

 

  •   véhicules de transport et engins de génie civil ;

 

  •   de matériel et outillage (dont la durée normale d’utilisation est
supérieure à une année) ;

 

  •   de forages productifs ;

 

  •   d’autres immobilisations corporelles.

 

  b) relatives aux immobilisations incorporelles, notamment celles se
rapportant:

 

  •   aux Travaux de terrain de géologie et de géophysique, de laboratoire,
études, retraitement, etc.) ;

 

  •   aux Forages d’Exploration ;

 

  •   aux autres immobilisations incorporelles.

 

  c) relatives aux matériels et matières consommables ;

 

  d) opérationnelles de fonctionnement. Il s’agit des dépenses de toute nature,
à l’exception des frais généraux visés ci-après, non prises en compte au III-1-8
de a à c) ci-dessus, et liées directement à l’étude, la conduite et l’exécution
des Opérations Pétrolières ;

 

116



--------------------------------------------------------------------------------

  e) non opérationnelles ou frais généraux. Il s’agit de dépenses supportées par
le Contracteur, liées aux Opérations Pétrolières et se rapportant à la direction
et à la gestion administratives desdites opérations.

III-1-9

Par ailleurs, la comptabilité des Coûts Pétroliers doit faire ressortir, pour
chacune des catégories de dépenses énumérées ou définies au III-1-8 de a à d)
précédents, les paiements effectués au profit:

 

•   de l’Opérateur, pour les biens et services qu’il a fournis lui-même;

 

•   des entreprises constituant le Contracteur, pour les biens et services
qu’elles ont fournis elles-mêmes;

 

•   des Sociétés Affiliées;

 

•   des Tiers.

III-2/ – Analyse des dépenses et Méthodes d’imputation

III-2-1

Les principes d’imputation et les méthodes analytiques habituels du Contracteur
en matière de répartition et de reversement doivent être appliquées de façon
homogène, équitable et non discriminatoire à l’ensemble de ses activités.

Ils pourront être communiqués à l’administration sur demande de celle ci.

Le Contracteur informera l’Administration pour toute modification qu’il pourrait
être conduit à apporter à ses principes et méthodes.

III-2-2

Les actifs corporels construits, fabriqués, créés ou réalisés par le Contracteur
dans le cadre des Opérations Pétrolières et effectivement affectés à ces
opérations, ainsi que leur entretien courant, sont comptabilisés au prix de
revient de construction, de fabrication, de création ou de réalisation.

III-2-3

Les équipements, matériels et matières consommables nécessités par les
Opérations Pétrolières et autres que ceux visés ci-dessus, sont:

a) soit acquis pour utilisation immédiate, sous réserve des délais
d’acheminement et, si nécessaire, d’entreposage temporaire par le Contracteur
(sans, toutefois, qu’ils aient été assimilés à ses propres stocks). Ces
équipements, matériels et matières consommables acquis par le Contracteur sont
valorisés, pour imputation aux Coûts Pétroliers, à leur prix rendus à pied
d’œuvre (prix rendu Gabon).

Le prix rendu Gabon comprend les éléments suivants, imputés selon les méthodes
analytiques du Contracteur:

 

•   le prix d’achat après ristournes et rabais éventuels.

 

117



--------------------------------------------------------------------------------

•   les frais de transport, d’assurance, de transit, de manutention et de douane
(et autres impôts et taxes éventuels payés par le Contracteur) depuis le magasin
du vendeur jusqu’à celui du Contracteur ou jusqu’au lieu d’utilisation, selon le
cas.

b) soit fournis par le Contracteur à partir de ses propres stocks.

 

•   Les équipements et matériels neufs, ainsi que les matières consommables,
fournis par le Contracteur à partir de ses propres stocks sont valorisés, pour
imputation, au dernier prix de revient moyen pondéré, calculé conformément aux
dispositions du III-2-3-a- ci-dessus.

 

•   Les matériels et équipements amortissables déjà utilisés fournis par le
Contracteur à partir de ses propres stocks ou de ceux de ses autres activités, y
compris celles des Sociétés Affiliées, sont valorisés, pour imputation aux Coûts
Pétroliers, d’après le barème ci-après:

 

  •   Matériel neuf (Etat “A”): Matériel neuf qui n’a jamais été utilisé: 100%
(cent pour cent) du coût net.

 

  •   Matériel en bon état (Etat “B”): Matériel d’occasion en bon état et encore
utilisable dans sa destination initiale sans réparation: 75% (soixante-quinze
pour cent) du coût net du matériel neuf tel que défini ci-dessus.

 

  •   Autre matériel usagé (Etat “C”): Matériel encore utilisable dans sa
destination initiale, mais seulement après réparation et remise en état: 50%
(cinquante pour cent) du coût net du matériel neuf tel que défini ci-dessus.

 

  •   Matériel en mauvais état (Etat “D”): Matériel non utilisable dans sa
destination initiale, mais qui est utilisable pour d’autres services: 25%
(vingt-cinq pour cent) du coût net du matériel neuf tel que défini ci-dessus.

 

  •   Ferrailles et rebuts (Etat “E”): Matériel hors d’usage et irréparable:
prix courant des rébuts.

III-2-3-1

L’Opérateur ne garantit pas la qualité du matériel neuf visé ci-dessus au-delà
de ce que fait le fabriquant ou le revendeur du matériel concerné. En cas de
matériel neuf défectueux, le Contracteur fait diligence pour obtenir
remboursement ou compensation de la part du fabriquant ou du revendeur;
cependant le crédit correspondant n’est passé en écriture qu’à la réception du
remboursement ou de la compensation;

III-2-3-2

En cas de défectuosité du matériel usagé visé ci-dessus, le Contracteur crédite
le compte des Coûts Pétroliers des sommes qu’il aura effectivement encaissées en
compensation.

III-2-3-3

Utilisation des matériels, équipements et installations appartenant en propre au
Contracteur.

 

118



--------------------------------------------------------------------------------

Les matériels, équipements et installations appartenant en propre au Contracteur
et utilisés à titre temporaire pour les besoins des Opérations Pétrolières, sont
imputés aux Coûts Pétroliers pour un montant de location couvrant:

 

  a) l’entretien et les réparations ;

 

  b) une quote-part, proportionnelle au temps d’utilisation pour les Opérations
Pétrolières, des amortissements calculés par application au prix de revient
historique (coût initial non réévalué), d’un taux au plus égal à celui prévu par
la réglementation fiscale en vigueur et, en cas de manque de précision quant aux
taux et méthodes d’amortissement applicables, par référence à la durée probable
d’usage telle qu’elle ressort de l’industrie pétrolière ;

 

  c) les dépenses de transport et de fonctionnement et toutes autres dépenses
non déjà imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts dus, notamment, à une
immobilisation ou à une inutilisation anormales ou conjoncturelles desdits
équipements et installations dans le cadre des activités du Contracteur autres
que les Opérations Pétrolières.

En tout état de cause, les coûts imputés aux Coûts Pétroliers pour l’utilisation
de ces équipements et installations ne doivent pas excéder ceux qui seraient
normalement pratiqués au Gabon par des entreprises Tiers, ni se traduire par une
imputation en cascade de frais et de marges.

Le Contracteur tiendra un état détaillé des matériels, équipements et
installations lui appartenant en propre et affectés aux Opérations Pétrolières,
indiquant la description et le numéro d’identification de chaque unité, les
charges d’entretien et de réparations y afférentes et les dates auxquelles
chaque unité a été affectée puis retirée des Opérations Pétrolières.

Cet état devra parvenir aux Services chargés des Hydrocarbures au plus tard le
1er mars de chaque année.

III-2-3-4

Les actifs corporels, ainsi que les équipements, matériels et matières
consommables acquis auprès de Tiers, pour les besoins des Opérations
Pétrolières, deviennent biens de l’Etat dès qu’ils sont imputables aux Coûts
Pétroliers, le transfert de propriété s’établissant alors au moment de
l’acquisition.

Les équipements, matériels et matières consommables fournis par le Contracteur
le deviennent lorsqu’ils sont livrés in situ ou dans les magasins servant aux
Opérations Pétrolières et affectés à celles-ci.

III-3/ – Dépenses Opérationnelles de Fonctionnement

III-3-I

Les dépenses de cette nature sont imputées aux Coûts Pétroliers au prix de
revient pour le Contracteur des prestations ou charges qu’elles concernent, tel
que ce prix ressort des comptes de celui-ci et tel qu’il est déterminé en
application des dispositions de la présente Annexe. Ces dépenses comprennent,
notamment:

 

119



--------------------------------------------------------------------------------

III-3-2

Les impôts, droits et taxes établis, retenus ou et payés au Gabon par le
Contracteur en vertu de la réglementation en vigueur et des dispositions du
Contrat et directement liés aux Opérations Pétrolières.

Ne sont pas imputables aux Coûts Pétroliers, la redevance minière
proportionnelle, l’impôt sur les sociétés ou tout autre impôt ayant le caractère
d’un impôt sur le revenu, les versements de 0,05 USD par baril effectués au
titre du Fonds de Soutien des Hydrocarbures et des bonus prévus respectivement
aux Articles 21.7 et 28 du Contrat, ainsi que les impôts, droits, taxes et
redevances dont la réglementation fiscale n’autorise pas l’imputation aux
charges déductibles du bénéfice imposable ou dont la récupération est exclue par
une disposition du Contrat ou de la présente Annexe.

Sont imputables aux Coûts Pétroliers les impôts versés à l’étranger à l’occasion
du fonctionnement d’un établissement stable à l’étranger du Contracteur lorsque
l’activité de cet établissement stable est exercée exclusivement au profit des
Opérations Pétrolières du Contracteur au Gabon.

III-3-3 – Les dépenses de personnel et d’environnement du personnel

III-3-3-1 – Principes

Dans la mesure où elles correspondent à un travail et à des services effectifs
et où elles ne sont pas excessives eu égard à l’importance des responsabilités
exercées, au travail effectué et aux pratiques habituelles, ces dépenses
couvrent tous les paiements effectués à l’occasion de l’utilisation et de
l’environnement du personnel travaillant au Gabon et engagé pour la conduite et
l’exécution des Opérations Pétrolières ou pour leur supervision.

Ce personnel comprend les personnes recrutées localement par le Contracteur et
celles mises à la disposition de celui-ci par les Sociétés Affiliées, les autres
Parties ou les Tiers.

Ces dépenses sont également déductibles lorsqu’elles se rattachent à un
établissement stable à l’étranger du Contracteur lorsque l’activité de cet
établissement stable est exercée exclusivement au profit des Opérations
Pétrolières du Contracteur au Gabon.

III-3-3-2 – Eléments

Les dépenses de personnel et d’environnement comprennent, d’une part, toutes les
sommes payées ou remboursées au titre du personnel visé ci-dessus, en vertu des
textes légaux et réglementaires, des conventions collectives, des contrats de
travail et du règlement propre au Contracteur et, d’autre part, les dépenses
payées pour l’environnement de ce personnel et notamment:

 

  a) salaires et appointements d’activité ou de congé, heures supplémentaires,
primes et autres indemnités;

 

120



--------------------------------------------------------------------------------

  b) charges patronales y afférentes résultant des textes légaux et
réglementaires, des conventions collectives et des conditions d’emploi;

 

  c) dépenses payées pour l’environnement du personnel et notamment :

 

  •   les dépenses d’assistance médicale et hospitalière, d’assurance sociale de
retraite obligatoires et/ou complémentaires et toutes autres dépenses sociales
particulières au Contracteur ;

 

  •   les dépenses de transport des employés, de leur famille et de leurs effets
personnels, lorsque la prise en charge de ces dépenses par l’employeur est
prévue par le contrat de travail ;

 

  •   les dépenses de logement du personnel, y compris les prestations y
afférentes, lorsque leur prise en charge par l’employeur est prévue par le
contrat de travail (eau, gaz, électricité, téléphone) ;

 

  •   les indemnités payées à l’occasion de l’installation et du départ des
salariés ;

 

  •   les dépenses afférentes au personnel administratif rendant les services
suivants: gestion et recrutement du personnel local, gestion du personnel
expatrié, formation professionnelle, entretien et fonctionnement des bureaux et
logement, lorsque ces dépenses ne sont pas incluses dans les frais généraux ou
sous d’autres rubriques ;

 

  •   les frais de location des bureaux ou leur coût d’occupation, les frais des
services administratifs collectifs (secrétariat, mobilier, fournitures de
bureau, téléphone, etc.).

III-3-3-3 – Conditions d’imputation

Les dépenses de personnel correspondent:

 

  •   soit à des dépenses directes imputées au compte des Coûts Pétroliers
correspondant,

 

  •   soit à des dépenses indirectes ou communes imputées au compte des Coûts
Pétroliers à partir des données de la comptabilité analytique et déterminées au
prorata du temps consacré aux Opérations Pétrolières.

III-3-4

Les dépenses payées à raison des prestations de services fournies par les Tiers,
les entreprises constituant le Contracteur et les Sociétés Affiliées comprennent
notamment:

III-3-4-1

Les services rendus par les Tiers, y compris par les Parties, sont imputés à
leur prix de revient comptable pour le Contracteur, c’est-à-dire au prix facturé
par les fournisseurs, y compris tous droits, taxes, retenues à la source et
charges annexes éventuels; les prix de revient sont diminués de tous rabais,
remises, ristournes et escomptes obtenus par le Contracteur, soit directement,
soit indirectement.

 

121



--------------------------------------------------------------------------------

III-3-4-2

L’assistance technique fournie au Contracteur par ses Sociétés Affiliés; elle
consiste en prestations et services rendus au profit des Opérations Pétrolières
par les départements et services de ces Sociétés Affiliées qui s’occupent des
activités suivantes:

 

  •   Géologie,

 

  •   Géophysique,

 

  •   Ingénierie,

 

  •   Forage et production,

 

  •   Gisements et étude des réservoirs,

 

  •   Etudes économiques,

 

  •   Contrats techniques,

 

  •   Laboratoires,

 

  •   Achats et transit (sauf frais inclus dans ceux visés au 11I-2-2
ci-dessus),

 

  •   Dessin,

 

  •   Certaines activités administratives et juridiques qui se rapportent à des
études ou travaux bien définis ou occasionnels et qui ne font partie ni de
l’activité courante et régulière, ni de l’activité juridique visée au III-3-8
ci-après.

L’assistance technique fait principalement l’objet de contrats de services
conclus entre le Contracteur et ses Sociétés Affiliées.

Les dépenses d’assistance technique fournie par les Sociétés Affiliées sont
imputées au prix de revient pour la Société Affiliée qui fournit cette
assistance. Ce prix de revient comprend, notamment, les frais de personnel, les
coûts des matières et matériels consommables utilisés, les frais de réparation
et d’entretien, les assurances, les taxes, une quote-part de l’amortissement des
investissements généraux calculé sur la valeur d’origine d’acquisition ou de
construction des biens s’y rapportant et toutes autres dépenses entraînées par
ces prestations non déjà imputées par ailleurs.

Le prix exclut, par contre, toute charge inhérente aux surcoûts dus, notamment,
à une immobilisation ou à une utilisation anormale ou conjoncturelle des
matériels, installations et équipements chez la Société Affiliée.

En tout état de cause, les dépenses relatives à ces prestations ne pourront pas
dépasser celles qui seraient exigées normalement, pour des services similaires,
par des sociétés de services techniques et laboratoires indépendants. Elles ne
doivent pas se traduire par une imputation en cascade de frais et marges.

En outre, toutes ces prestations, y compris les études de synthèse, doivent être
appuyées par des rapports représentés sur simple demande de l’Administration.
Elles doivent faire l’objet de commandes écrites passées par le Contracteur,
puis de facturations détaillées.

 

122



--------------------------------------------------------------------------------

III-3-4-3

Lorsque le Contracteur utilise, pour les Opérations Pétrolières, du matériel,
des équipements ou des installations qui sont la propriété exclusive d’une
entreprise constituant le Contracteur, il impute aux Coûts Pétroliers, au
prorata du temps d’utilisation, la charge correspondante, déterminée selon ses
méthodes habituelles et selon les principes définis au III-3-4-2 ci dessus.
Cette charge comprend, notamment :

 

  •   Une quote-part de l’amortissement annuel calculé sur le “prix rendu Gabon”
d’origine défini au III-2-2 ci-dessus;

 

  •   Une quote-part du coût de la mise en oeuvre, des assurances, de
l’entretien courant, du financement et des révisions périodiques ;

 

  •   Les frais de magasinage et de manutention (frais de personnel et frais de
fonctionnement des services) sont imputés aux Coûts Pétroliers au prorata de la
valeur des sorties de biens enregistrées ;

 

  •   Les dépenses de transport

Sont imputées aux Coûts Pétroliers les dépenses de transport de personnel, de
matériel ou d’équipements destinés et affectés aux Opérations Pétrolières et qui
ne sont pas déjà couvertes par les paragraphes ci-dessus ou qui ne sont pas
intégrées dans les prix de revient.

III-3-5 – Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la réparation et à la remise en état des biens
à la suite d’avaries ou de pertes résultant d’incendies, inondations, tempêtes,
vols, accidents ou tout autre cause, sont imputées selon les principes définis
dans la présente Annexe.

Les sommes recouvrées auprès des compagnies d’assurances pour ces avaries et
pertes sont créditées aux comptes des Coûts Pétroliers.

III-3-6 – Les dépenses de maintenance

Les dépenses de maintenance (entretien courant et gros entretien) du matériel,
des équipements et des installations affectés aux Opérations Pétrolières sont
imputées aux Coûts Pétroliers au prix de revient.

III-3-7

Les primes d’assurances et dépenses liées au règlement des sinistres sont
imputées aux Coûts Pétroliers:

 

  a) les primes et frais relatifs aux assurances obligatoires et contractuelles
contractées pour couvrir les Hydrocarbures extraits, les personnes et les biens
affectés aux Opérations Pétrolières ou pour couvrir la responsabilité civile du
Contracteur à l’égard des Tiers dans le cadre desdites opérations;

 

  b) les dépenses supportées par le Contracteur lors d’un sinistre survenu dans
le cadre des Opérations Pétrolières, celles supportées en règlement de toutes
pertes, réclamations, dommages et autres dépenses annexes, non couverts par les
assurances souscrites;

 

123



--------------------------------------------------------------------------------

  c) les dépenses payées en règlement de pertes, réclamations, dommages ou
actions judiciaires, non couvertes par une assurance et pour lesquelles le
Contracteur n’est pas tenu de souscrire une assurance. Les sommes recouvrées
auprès des assurances au titre des polices et garanties sont comptabilisées
conformément à l’Article III-6-2 g) ci-après.

III-3-8 – Les dépenses d’ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses relatives aux frais de
procédure, d’enquête et de règlement des litiges et réclamations (demandes de
remboursement ou compensation), qui surviennent à l’occasion des Opérations
Pétrolières ou qui sont nécessaires pour protéger ou recouvrer les biens, y
compris, notamment, les honoraires d’avocats ou d’experts, les frais juridiques,
les frais d’enquête ou d’obtention de la preuve, ainsi que les sommes versées à
titre de règlement transactionnel ou de liquidation finale de tout litige ou
réclamation (y compris lorsqu’ils se rapportent à des litiges avec les
administrations fiscales, sociales, douanières ou autres).

Lorsque de tels services sont effectués par le personnel du Contracteur, une
rémunération, correspondant au temps et aux coûts réellement supportés, est
incluse dans les Coûts Pétroliers. Le prix ainsi imputé ne devra pas être
supérieur à celui qui aurait été payé à des Tiers pour des services identiques
ou analogues.

III-3-9 – Les intérêts, agios et charges financières

Les intérêts, agios et charges financières versés aux créanciers du Contracteur
sont retenus pour leurs montants réels dans les conditions prévues par le
Contrat.

III-3-10 – Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de change réalisées liées aux
emprunts et dettes du Contracteur dans les conditions prévues par le Contrat.

III-3-11

Les paiements consécutifs aux frais exposés à l’occasion des contrôles et
vérifications opérés par l’Administration, conformément aux dispositions du
Contrat, sont inclus dans les Coûts Pétroliers.

III-3-12

Les paiements relatifs à d’autres dépenses, y compris les dépenses payées à des
Tiers à raison du transport des Hydrocarbures et la constitution du fonds prévu
à l’article 14 du Contrat, sont inclus dans les Coûts Pétroliers.

Il s’agit de tous les paiements effectués ou pertes subies liés ou nécessités
par la bonne exécution des Opérations Pétrolières et dont l’imputation aux Coûts
Pétroliers n’est pas exclue par les dispositions du Contrat ou de la présente
Annexe, à condition qu’ils ne soient pas assimilables à des charges, dont
l’Administration exclut la déduction et à condition que ces dépenses aient été
approuvées par celle-ci.

 

124



--------------------------------------------------------------------------------

Par ailleurs, sauf dispositions contraires de la loi, le Contracteur pourra s’il
le désire faire des contributions à caractère économique, social, culturel, et
sportif, à l’exclusion impérative de financement à caractère politique.

Ces contributions seront portées au débit du compte des Coûts Pétroliers.

III-4/ – Les Frais Généraux

Ces dépenses sont relatives aux Coûts Pétroliers non pris en compte par
ailleurs. Elles concernent:

III-4-1 – Les dépenses payées à l’extérieur du Gabon

Elles doivent correspondre à des services effectivement nécessités par les
besoins des Opérations Pétrolières et correspondre à des prestations réelles
effectuées à l’étranger par le Contracteur ou les Sociétés Affiliées.

Elles comprennent une partie des appointements et salaires payés au personnel
résidant à l’étranger, ainsi qu’une partie des frais généraux d’administration
des services centraux situés à l’étranger.

Elles ne doivent pas se traduire par une imputation en cascade de frais et de
marges.

Leurs montants doivent être justifiés par des pièces comptables et par les
copies des rapports concernant les services et travaux effectués; toute
répartition forfaitaire doit être appuyée d’explications justificatives, ainsi
que des règles utilisées à cet effet.

Le montant de ces frais généraux imputés aux Opérations Pétrolières est plafonné
à:

 

  •   trois pour cent (3%) des dépenses d’exploration pendant la période
d’exploration,

 

  •   trois pour cent (3%) des dépenses d’exploitation pendant la période de
développement et de production.

Ces pourcentages s’appliquent aux dépenses, hors frais généraux, imputables aux
Coûts Pétroliers au titre de l’Année Civile considérée.

III – 4-2 Les dépenses payées à l’intérieur du Gabon

Ces dépenses couvrent les paiements relatifs aux activités et services suivants:

 

  •   Direction Générale et Secrétariat Général;

 

  •   Informations et communications,

 

  •   Administration générale (services juridiques, assurances, fiscalité,
informatique),

 

  •   Comptabilité et budget,

 

  •   Audit interne.

 

125



--------------------------------------------------------------------------------

Elles doivent correspondre à des services effectivement nécessités par les
besoins des Opérations Pétrolières et correspondre à des prestations réelles
effectuées au Gabon par le Contracteur ou les Sociétés Affiliées. Elles ne
doivent pas se traduire par une imputation en cascade de frais et de marges.

Leurs montants sont, soit des montants réels lorsqu’il s’agit de dépenses
directes, soit des montants résultant de répartitions lorsqu’il s’agit de
dépenses indirectes. Dans ce dernier cas, les règles de répartition doivent être
clairement définies et les montants justifiés par la comptabilité analytique.

III – 5/ – Les Dépenses Non Imputables Aux Coûts Pétroliers

Sauf disposition contraire du Contrat, les paiements effectués en règlement de
frais, charges ou dépenses non directement imputables aux Opérations
Pétrolières, ceux dont la déduction ou l’imputation est exclue par les
dispositions du Contrat ou de la présente Annexe, ou ceux qui ne sont pas
nécessités par les besoins desdites Opérations Pétrolières, ne sont pas pris en
compte et ne peuvent donc donner lieu à récupération.

Il s’agit, notamment, des paiements effectués au titre:

 

  e) des frais d’augmentation de capital;

 

  f) des frais de commercialisation;

 

  g) des frais relatifs à la période antérieure à la Date Effective;

 

  h) des frais d’audit extérieur payés par le Contracteur dans le cadre des
relations particulières entre les entreprises constituant le Contacteur;

 

  i) de la redevance superficiaire annuelle, de la redevance minière
proportionnelle, de la contribution de 0,05 USD par baril du Fonds de Soutien
des Hydrocarbures et des bonus visés respectivement aux Articles 26.1-c, 21.7-b,
et 28 du Contrat;

 

  j) des frais supportés à l’occasion des réunions, études et travaux réalisés
dans le cadre de l’association liant les entreprises constituant le Contracteur
et n’ayant pas pour objet la bonne conduite des Opérations Pétrolières;

 

  k) des intérêts, agios et charges autres que ceux dont l’imputation est prévue
par le Contrat.

 

  l) des pertes de change éventuellement subies autres que celles dont
l’imputation est permise par le Contrat.

 

  m) Les pertes de change qui constituent des manques à gagner résultant de
risques liés à l’origine des capitaux propres et à l’autofinancement.

 

126



--------------------------------------------------------------------------------

III – 6/ – Eléments Venant En Déduction Des Coûts Pétroliers

Doivent venir en déduction des Coûts Pétroliers, notamment:

III-6-1

Le produit des quantités d’Hydrocarbures revenant au Contracteur en application
des dispositions de l’Article 24 du Contrat, par le Prix de Cession Officiel s’y
rapportant tel qu’il est défini à l’Article 27 dudit Contrat.

III-6-2

Le montant des sommes éventuellement perçues au titre de la récupération des
Coûts Pétroliers, en application des dispositions de l’Article 24.3 du Contrat.

Tous autres recettes, revenus, produits et profits connexes, annexes ou
accessoires, directement ou indirectement liés aux Opérations Pétrolières,
notamment ceux provenant:

 

  c) de la vente de substances connexes;

 

  d) du transport et du stockage de produits appartenant aux Tiers dans les
installations affectées aux Opérations Pétrolières;

 

  e) de la cession totale ou partielle des droits et obligations du Contracteur
dans le cadre des dispositions de l’Article 42 du Contrat;

 

  f) de créances, prêts et avances consentis;

 

  g) de valeurs mobilières et titres de participations;

 

  h) de bénéfices de change réalisés sur les créances et les dettes du
Contracteur;

 

  i) des remboursements effectués par les assureurs;

 

  j) de règlements transactionnels ou de liquidations;

 

  k) de cessions ou de location de biens, sous réserve des dispositions de
l’Article 10 du Contrat;

 

  l) de la fourniture de prestations de services;

 

  m) de rabais, remises et ristournes obtenus, s’ils n’ont pas été imputés en
déduction du prix de revient des biens auxquels ils se rapportent.

III-7/ – Matériels, Equipements et Installations Vendus par le Contracteur

III-7-1

Les matériels, équipements, installations et consommables qui sont inutilisés ou
inutilisables, sont retirés des Opérations Pétrolières pour être, soit déclassés
ou considérés comme “ferrailles et rebuts”, soit rachetés par le Contracteur
pour ses besoins propres, soit vendus à des Tiers ou à des Sociétés Affiliées.

III-7-2

En cas de cession aux entreprises constituant le Contracteur ou à leurs Sociétés
Affiliées, les prix sont déterminés conformément aux dispositions de III-2-3.b
de la présente Annexe, ou, s’ils sont supérieurs à ceux résultant de
l’application dudit Article, convenus entre les Parties.

 

127



--------------------------------------------------------------------------------

Lorsque l’utilisation du bien concerné dans les Opérations Pétrolières a été
temporaire et ne justifie pas les réductions de prix fixées à l’Article susvisé,
ledit bien est évalué de façon que les Coûts Pétroliers soient débités d’une
charge nette correspondant à la valeur du service rendu.

III-7-3

Les ventes à des Tiers des matériels, équipements, installations et consommables
sont faites par le Contracteur au meilleur prix possible.

Tous remboursements ou compensations accordés à un acheteur pour un matériel
défectueux sont débités au compte des Coûts Pétroliers dans la mesure et au
moment où ils sont effectivement payés par le Contracteur.

III-7-4

S’agissant de biens qui sont propriété de l’Etat en vertu des dispositions de
l’Article 10.1 du Contrat, les ventes ou retraits visés ci-dessus doivent
recevoir l’approbation préalable de l’Administration avant d’être réalisées.

III-7-5

Lorsque le produit de ces ventes doit être versé à l’Etat, en application des
dispositions de l’Article 10.1, 3ème alinéa, le versement doit intervenir dans
les trente (30) Jours suivant la date de l’encaissement du prix par le
Contracteur.

III-7-6

Lorsqu’un bien est utilisé au bénéfice d’un Tiers ou du Contracteur pour des
opérations non couvertes par le Contrat, les redevances correspondantes sont
calculées à des taux qui, sauf accord de l’Administration, ne peuvent être
calculés sur une base inférieure aux prix de revient.

 

128



--------------------------------------------------------------------------------

CHAPITRE IV – INVENTAIRE : REGLES ET PROCEDURES

Le Contracteur tiendra un inventaire permanent, en quantités et en valeurs, de
tous les biens meubles et immeubles, notamment l’inventaire des stocks de
matériels et matières consommables, dont les coûts d’acquisition ou de
réalisation ont été inclus dans les Coûts Pétroliers.

Le Contracteur procédera, à intervalles raisonnables, mais au moins une fois par
an, aux inventaires physiques, conformément aux pratiques comptables habituelles
ou suivant les modalités fixées par les Parties, en vue de procéder au contrôle
des inventaires résultant des écritures comptables et d’y apporter, le cas
échéant, les ajustements et rectifications nécessaires.

Une notification écrite sera adressée par le Contracteur, au moins
quatre-vingt-dix (90) Jours avant le commencement de toute opération
d’inventaire, à l’Administration, de manière que celle-ci puisse être
représentée au cours de ladite opération.

Le rapprochement de l’inventaire physique et de l’inventaire comptable, tel
qu’il résulte des comptes, sera fait par le Contracteur. Un état détaillant les
différences, en plus ou en moins, sera fourni à l’Administration.

Le Contracteur apportera les ajustements nécessaires aux comptes dès la fin des
opérations d’inventaires.

 

129



--------------------------------------------------------------------------------

CHAPITRE V – PROGRAMMES DE TRAVAUX ET BUDGETS ANNUELS

V-1/ – Règles Générales

Le Contracteur est tenu de soumettre, pour chaque Année Civile, à l’examen du
Comité Technique Consultatif et à l’approbation de l’Administration, un
Programme de Travaux ainsi que le Budget correspondant.

Le premier Programme de Travaux et le Budget correspondant sont présentés à
l’Administration, pour approbation, au plus tard deux Mois après la Date
Effective, pour la période allant de cette date à la fin de l’Année Civile en
cours.

Pour les Années Civiles suivantes, lesdits documents doivent être présentés au
plus tard le trente septembre de chaque Année pour l’Année Civile suivante.

Ces Programmes de Travaux et Budgets correspondants, qui seront, au besoin,
expliqués et commentés par le Contracteur, comporteront, notamment:

 

  •   un état estimatif détaillé des coûts, par nature,

 

  •   un état valorisé des investissements, par grosses catégories,

 

  •   un état valorisé des stocks des matériels et matières consommables,

 

  •   un état prévisionnel des productions, par Gisement.

V-2/ – Présentation

Les Programmes de Travaux et Budgets correspondant sont découpés en lignes
budgétaires.

Le schéma de découpe, présenté pour avis au Comité Technique Consultatif, est
soumis à l’approbation de l’Administration (Direction Générale des
Hydrocarbures) qui peut en demander la modification.

Il est établi de telle sorte que chaque ligne budgétaire corresponde à un
regroupement des comptes analytiques du Contracteur relatifs aux Opérations
Pétrolières considérées.

Les lignes budgétaires sont ventilées, d’une part, par Gisement, et d’autre
part, par nature d’opérations: exploration, appréciation, développement,
exploitation, transport, stockage, gros entretien, autres.

Les documents budgétaires et Programmes de Travaux indiqueront, en outre, les
réalisations et les prévisions de clôture de l’année en cours, et comporteront
des explications sur les écarts significatifs entre prévisions et réalisations,
par ligne budgétaire.

Sont considérés comme significatifs les écarts de plus de dix pour cent (10%).

 

130



--------------------------------------------------------------------------------

V-3/ – Suivi et Contrôle.

V-3-1

Dans les quarante-cinq (45) Jours suivant la fin de chacun des trois premiers
trimestres de l’Année Civile et dans les soixante-quinze (75) Jours suivant la
fin du quatrième (4ème) trimestre, le Contracteur fait parvenir à
l’Administration un état des réalisations du trimestre précédent.

V-3-2

Dans les quarante-cinq premiers Jours de l’Année Civile, le Contracteur fait
parvenir à l’Administration la liste des comptes analytiques constituant chaque
ligne budgétaire, avec mise à jour chaque trimestre, si nécessaire, de manière à
permettre la reconstitution des réalisations se rapportant aux lignes
budgétaires des Budgets annuels approuvés.

V-3-3

A l’appui des informations ci-dessus, le Contracteur joint les annexes
suivantes:

 

  c) un extrait du Grand Livre analytique correspondant aux comptes des Coûts
Pétroliers et indiquant les imputations opérées au cours du trimestre concerné
et le cumul depuis le début de l’exercice;

 

  d) un relevé du compte-courant de chaque entreprise constituant le Contracteur
faisant ressortir l’évolution de sa situation dans les livres du Contracteur et
précisant, pour chaque trimestre:

 

  •   le solde à la fin du trimestre précédent,

 

  •   les versements effectués par elle au cours du trimestre,

 

  •   les notes de débit et de crédit émises par le Contracteur au cours du
trimestre,

 

  •   le solde à la fin du trimestre.

V-3-4

Simultanément à l’envoi, dans le délai prévu au V-3-2 ci-dessus, des états
relatifs au quatrième (4ème) trimestre de chaque exercice, le Contracteur fait
parvenir à l’Administration le solde définitif du compte courant de chaque
entreprise constituant le Contracteur pour l’exercice précédent.

V-3-5

En même temps qu’aux entreprises constituant le Contracteur, celui-ci fait
parvenir à l’Administration une copie des appels de fonds qu’il adresse pour le
financement des Opérations Pétrolières.

 

131



--------------------------------------------------------------------------------

CHAPITRE VI – VERIFICATION DES COMPTES

VI-1/ – Dispositions Générales

L’Administration peut exercer le droit de vérification prévu par le Contrat,
soit par ses propres agents, soit par l’intermédiaire d’un cabinet international
indépendant de son choix.

A cet effet, l’Administration et le Contracteur s’informent mutuellement des
périodes qui leur conviennent pour procéder à ces vérifications, et les dates
auxquelles celles-ci auront lieu, sont arrêtées, autant que possible, d’un
commun accord, dans la limite des délais de prescription prévus.

Les sections de la comptabilité analytique du Contracteur qui enregistrent des
dépenses relatives à la fois aux Opérations Pétrolières et à d’autres activités
ne relevant pas du Contrat, peuvent faire l’objet, au choix de l’Administration,
soit d’une vérification directe, par ses propres agents ou le cabinet dont elle
utilise les services, soit par l’intermédiaire des commissaires aux comptes du
Contracteur requis à cet effet, afin qu’ils puissent certifier que les
dispositions du Contrat et de la présente Annexe sont bien appliquées et que les
procédures comptables et financières du Contracteur sont correctement suivies et
appliquées sans discrimination et de manière équitable aux diverses opérations
concernées.

Les frais généraux hors du Gabon visés au III-4, ainsi que les frais
d’assistance générale y compris l’assistance technique visée au III-3 facturés
par les Sociétés Affiliées aux entreprises constituant le Contracteur, feront
l’objet d’une vérification effectuée par le cabinet international chargé de
certifier les comptes des sociétés concernées. Ce cabinet devra certifier que
les frais imputés aux Opérations Pétrolières ont été déterminés de manière
équitable et non discriminatoire. Les prestations d’assistance générale fournies
par la société mère des entreprises constituant le Contracteur doivent être
certifiées, par ledit cabinet, comme ayant été facturées de telle sorte qu’il
n’en est résulté ni perte ni gain pour lesdites sociétés mères.

Au cours d’un audit, à son initiative ou à la demande du Contracteur,
l’Administration peut revérifier les comptes du Contracteur relatifs aux
rectifications, ajustements et redressements au sujet desquels persiste un
désaccord; les comptes ainsi concernés restent ouverts à la vérification jusqu’à
ce que celle-ci ait été opérée et les désaccords levés.

 

132



--------------------------------------------------------------------------------

CHAPITRE VII – ETATS DES REALISATIONS – SITUATIONS – COMPTES-RENDUS

VII-l/ – Principes

Outre les états et informations prévus par ailleurs, le Contracteur fera
parvenir à l’Administration (Direction Générale des Hydrocarbures), dans les
conditions, formes et délais indiqués ci-après, le détail des opérations et
Travaux réalisés, tels qu’ils sont enregistrés dans les comptes, documents,
rapports et états tenus ou établis par lui et relatifs aux Opérations
Pétrolières.

VII-2/ – Etat des Travaux d’Exploration

Cet état doit parvenir à l’Administration au plus tard le 25 du premier Mois de
chaque trimestre civil.

Il indiquera, notamment, pour le trimestre civil précédent, le détail et la
nature des Travaux d’exploration réalisés sur la Zone Délimitée et les dépenses
s’y rapportant en distinguant, notamment, les Travaux relatifs:

 

  •   à la géologie, en distinguant la géologie de terrain et la géologie de
bureau et de laboratoire;

 

  •   à la géophysique, par catégorie de Travaux (sismique, magnétométrie,
gravimétrie, interprétation, etc..) et par équipe;

 

  •   aux Forages d’Exploration, par puits;

 

  •   aux forages d’appréciation, par puits;

 

  •   aux pistes d’accès, puits d’eau et autres Travaux se rapportant au lieu du
forage;

 

  •   aux autres Travaux d’exploration.

VII – 3/ – Etat des Travaux de Développement et d’Exploitation

Cet état doit parvenir à l’Administration au plus tard le 25 du premier Mois de
chaque trimestre civil.

Il indiquera, notamment, pour le trimestre civil précédent, le détail et la
nature des Travaux de développement et d’exploitation effectués sur la Zone
d’Exploitation et les dépenses s’y rapportant, en distinguant, notamment, les
Travaux relatifs:

 

  •   aux Forages de Développement, par Gisement et par puits;

 

  •   aux installations spécifiques de production;

 

  •   aux forages de production, par Gisement et par puits;

 

  •   aux installations et moyens de transport du Pétrole Brut et du Gaz
Naturel, par Gisement;

 

  •   aux installations de stockage du Pétrole Brut et de Gaz Naturel, par
Gisement, après traitement primaire.

 

133



--------------------------------------------------------------------------------

VII-4/ – Etat des Variations des Comptes d’Immobilisations et des Stocks de
Matériel et de Matières Consommables

Cet état doit parvenir à l’Administration au plus tard le 25 du premier Mois de
chaque trimestre civil.

Il indiquera, notamment, pour le trimestre civil précédent, les acquisitions et
créations d’immobilisations, de matériels et de matières consommables
nécessaires aux Opérations Pétrolières, par Gisement et par grandes catégories,
ainsi que les sorties (cessions, pertes, destructions, mises hors service) de
ces biens.

VII-5/ – Etat de Production du Mois

Cet état doit parvenir à l’Administration au plus tard le 15 de chaque Mois.

Il indiquera, par Gisement, les quantités de Pétrole Brut et de Gaz Naturel
produites effectivement au cours du Mois précédent et la part de cette
production revenant à chacune des Parties en application des dispositions du
Contrat.

VII-6/ Etat de Production Annuelle Prévisionnelle

Cet état doit parvenir à l’Administration au plus tard le 30 septembre de chaque
Année.

Il présentera un plan de production annuelle détaillant, par Gisement et par
Mois, les quantités de Pétrole Brut et de Gaz Naturel dont la production est
prévue pour l’Année Civile suivante.

En tant que de besoin, le Contracteur fera parvenir des états rectificatifs.

VII-7/ – Etat des Quantités de Pétrole Brut et de Gaz Naturel Transportées au
Cours du Mois

Cet état doit parvenir à l’Administration au plus tard le 15 de chaque Mois.

Il indiquera, par Gisement, les quantités de Pétrole Brut et de Gaz Naturel
transportées au cours du Mois précédent, entre le Gisement et le point
d’exportation ou de livraison, ainsi que l’identification des canalisations
utilisées et le prix du transport payé lorsque celui-ci est effectué par des
Tiers.

L’état indiquera, en outre, la répartition entre les Parties des produits ainsi
transportés.

 

134



--------------------------------------------------------------------------------

VII-8/ – Etat des Enlèvements du Mois

Cet état doit parvenir à l’Administration au plus tard le 15 de chaque Mois.

Il indiquera, par Gisement, les quantités de Pétrole Brut et de Gaz Naturel
effectivement enlevées pour exportation ou livraison par chaque Partie ou
remises à elle, au cours du Mois précédent, en application des dispositions du
Contrat.

En outre, chaque entreprise constituant le Contracteur, fera parvenir à
l’Administration, dans le même délai et pour son propre compte, un état des
quantités de Pétrole Brut et de Gaz Naturel qu’elle a enlevées pour exportation
ou livraison, en donnant toutes indications concernant chaque opération
d’enlèvement ou de livraison (acheteur, navire, prix, destination finale, etc.)

VII-9/ – Etat de Récupération des Coûts Pétroliers

Cet état doit parvenir à l’Administration au plus tard le 25 de chaque Mois.

Il présentera, pour le Mois précédent, le détail du compte des Coûts Pétroliers
permettant, notamment, de faire ressortir:

 

  •   les Coûts Pétroliers restant à récupérer à la fin du Mois précédent;

 

  •   les Coûts Pétroliers afférents aux activités du Mois;

 

  •   les Coûts Pétroliers récupérés au cours du Mois avec indication, en
quantités et en valeur, de la production affectée à cet effet;

 

  •   les sommes venues en atténuation ou en diminution des Coûts Pétroliers au
cours du Mois;

 

  •   les Coûts Pétroliers restant à récupérer à la fin du Mois.

VII-10/ – Inventaire des Stocks de Pétrole Brut et de Gaz Naturel

Cet état doit parvenir à l’Administration au plus tard le 15 de chaque Mois.

Il indiquera, pour le Mois précédent et par lieu de stockage:

 

  •   les stocks du début du Mois;

 

  •   les entrées en stock au cours du Mois;

 

  •   les sorties de stock au cours du Mois;

 

  •   les stocks théoriques à la fin du Mois;

 

  •   les stocks mesurés à la fin du Mois;

 

  •   l’explication des écarts éventuels.

 

135



--------------------------------------------------------------------------------

VII-11/ – Etat des Biens Meubles et Immeubles Acquis, Crées, Loués ou Fabriqués

Le Contracteur tiendra, au jour le jour, un état détaillé de tous les biens
meubles et immeubles acquis, créés, loués ou fabriqués pour les besoins des
Opérations Pétrolières, en distinguant ceux qui sont propriété de l’Etat en
vertu des dispositions de l’Article 10.1 du Contrat et les autres.

Cet état comporte la description et l’identification de chaque bien, les
dépenses s’y rapportant, le prix de revient et la date d’acquisition, de
création ou de fabrication, et, le cas échéant, la date de fin d’affectation aux
Opérations Pétrolières (sortie) et le sort qui lui est réservé dans ce dernier
cas.

L’état susvisé est impérativement transmis à la Direction Générale des
Hydrocarbures avant le ler mars de chaque Année pour l’Année Civile précédente.

VII-12/ – Déclarations Fiscales

Le Contracteur transmet à la Direction Générale des Hydrocarbures un exemplaire
de toutes les déclarations que les entreprises constituant le Contracteur sont
tenues de souscrire auprès des Administrations fiscales chargées de l’assiette
des impôts, notamment de celles relatives à l’Impôt sur les Sociétés,
accompagnées de toutes les annexes, documents et justifications qui y sont
joints.

VII-13/ – Etat des Versements d’Impôts et Taxes

Au plus tard le 15 du premier Mois de chaque trimestre civil, le Contracteur
établira et transmettra à la Direction Générale des Hydrocarbures un état des
versements d’impôts, droits et taxes de toute nature qu’il a acquittés au cours
du trimestre civil précédent, indiquant avec précision la nature des impôts,
droits et taxes concernés (Impôts sur les Sociétés, redevance minière
proportionnelle, droits de douane, etc.), la nature du versement (acomptes,
soldes, régularisations, etc..), la date et le montant du paiement, la
désignation du receveur chargé du recouvrement, ainsi que toutes autres
indications utiles.

VII-14/ – Dispositions Particulières

Les états, situations et informations visés aux sous chapitres 1 à 13 ci-dessus
seront établis et présentés sur des modèles d’imprimés fixés par
l’Administration.

L’Administration pourra, en tant que de besoin, demander au Contracteur de lui
fournir tous autres états, situations et informations qu’elle jugera utiles.

 

136



--------------------------------------------------------------------------------

ENGAGEMENT VISE A L’ARTICLE 47.2 DU CONTRAT

SOUSCRIT PAR LA SOCIETE MERE

CONSIDERANT que VAALCO Production (Gabon), Inc., ci-après désignée «la Société
», a signé avec la République Gabonaise, ci-après dénommée «l’Etat», un Contrat
d’Exploration et de Partage de Production dénommé MUTAMBA IRORU, se rapportant à
la Zone Délimitée définie à l’Annexe 1 jointe audit Contrat, ci-après dénommé
«le Contrat», et que, de ce fait, la Société va assumer des obligations
vis-à-vis de l’Etat;

CONSIDERANT que la société VAALCO Energy, Inc., constituée selon les lois en
vigueur dans l’Etat du Delaware, ayant son siège social au 4600 Post Oak Place,
suite 309, Houston, Texas 77027, USA, dûment représentée par son Président
Monsieur Russell SCHEIRMAN, reporté ci-dessous, est la Société-Mère, telle que
définie au Contrat ;

La société VAALCO Energy, Inc., reconnaît, par les présentes, qu’elle est
parfaitement informée des obligations légales et contractuelles souscrites par
la Société dans le cadre du Contrat, et déclare qu’en cas de défaillance
établie, elle mettra à la disposition de celle-ci tous les moyens techniques, en
personnel, en matériel et en financement nécessaires pour lui permettre
d’exécuter intégralement les obligations susvisées et qu’en cas de besoin, elle
lui sera substituée pour l’accomplissement desdites obligations.

La présente lettre d’engagement produira effet à partir de la Date Effective,
telle que définie au Contrat et tant que la Société fera partie du Contracteur,
tel que défini au Contrat.

Les différends résultant de l’application ou de l’interprétation de la présente
lettre, qui fait partie intégrante du Contrat, sont résolus par voie
d’arbitrage, conformément aux dispositions de l’Article 50 du Contrat.

Fait à Libreville, le

Pour VAALCO Energy, Inc.

Russell SCHEIRMAN

 

137